Execution Version
EXHIBIT 10.22









AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of
December 20, 2019
among


SEA-VISTA I LLC,


THE LENDERS AND ISSUING BANKS PARTIES HERETO,
and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Security Trustee


______________________________________________






JPMORGAN CHASE BANK, N.A., DNB MARKETS, INC. AND REGIONS BANK, as Joint Lead
Arrangers and Joint Lead Bookrunners















--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS; INTERPRETATION
Section 1.1
Definitions........................................................................................................................
1
Section 1.2 Time of
Day...................................................................................................................
34
Section 1.3 Accounting Terms; GAAP; Pro Forma
Calculations..................................................... 34
Section 1.4 Terms and Interpretations
Generally..............................................................................
35
Section 1.5
Divisions........................................................................................................................
36
Section 1.6 LIBOR
Notification.......................................................................................................
36
ARTICLE II THE CREDIT FACILITIES
Section 2.1
Loans..............................................................................................................................
36
Section 2.2 Types of Loans and Minimum Borrowing
Amounts..................................................... 37
Section 2.3 Manner of Loan Borrowings; Continuations and Conversions of
Borrowings............. 37
Section 2.4 Interest
Periods...............................................................................................................
39
Section 2.5 Funding of
Loans...........................................................................................................
39
Section 2.6 Applicable Interest
Rates...............................................................................................
40
Section 2.7 Default
Rate...................................................................................................................
41
Section 2.8 Repayment of Loans; Evidence of
Debt........................................................................ 42
Section 2.9 Optional Prepayments of
Loans.....................................................................................
43
Section 2.10 Mandatory Prepayments of
Loans..................................................................................
43
Section 2.11 Breakage
Fees.................................................................................................................
44
Section 2.12 Letters of
Credit..............................................................................................................
44
Section 2.13 Reductions and Terminations of the Commitments and the Swingline
Commitment.... 49
Section 2.14 Increase of Revolving
Commitments..............................................................................
50
Section 2.15 Swingline
Loans..............................................................................................................
50
Section 2.16 Defaulting
Lenders..........................................................................................................
52
Section 2.17 Alternate Rate of
Interest................................................................................................
53
ARTICLE III FEES AND PAYMENTS
Section 3.1
Fees................................................................................................................................
55
Section 3.2 Place and Application of
Payments................................................................................
55
Section 3.3 Withholding
Taxes.........................................................................................................
56
ARTICLE IV CONDITIONS PRECEDENT
Section 4.1 Closing
Date...................................................................................................................
59
Section 4.2 All Credit
Extensions.....................................................................................................
62
ARTICLE V REPRESENTATIONS AND WARRANTIES
Section 5.1 Corporate
Organization..................................................................................................
63
Section 5.2 Power and Authority;
Validity.......................................................................................
63
Section 5.3 No
Violation...................................................................................................................
63
Section 5.4
Litigation........................................................................................................................
63
Section 5.5 Use of Proceeds; Margin
Regulations............................................................................
64
Section 5.6 Investment Company
Act...............................................................................................
64
i

--------------------------------------------------------------------------------



Section 5.7 Anti-Corruption Laws; Sanctions Laws and
Regulations.............................................. 64
Section 5.8 True and Complete
Disclosure.......................................................................................
64
Section 5.9 Financial
Statements......................................................................................................
65
Section 5.10 No Material Adverse
Change..........................................................................................
65
Section 5.11
Taxes...............................................................................................................................
65
Section 5.12
Consents..........................................................................................................................
65
Section 5.13
Insurance.........................................................................................................................
65
Section 5.14 Intellectual
Property........................................................................................................
65
Section 5.15 Ownership of
Property....................................................................................................
65
Section 5.16 Collateral
Documents......................................................................................................
65
Section 5.17 Legal Names of Borrower and
Subsidiaries....................................................................
66
Section 5.18
Vessels.............................................................................................................................
66
Section 5.19 Form of
Documentation..................................................................................................
66
Section 5.20 Pari Passu or Priority
Status............................................................................................
66
Section 5.21 No
Immunity...................................................................................................................
67
Section 5.22
Solvency..........................................................................................................................
67
Section 5.23 Compliance With
Laws...................................................................................................
67
ARTICLE VI AFFIRMATIVE COVENANTS
Section 6.1 Corporate
Existence.......................................................................................................
67
Section 6.2 Maintenance of Properties, including Vessels; Vessel
Contracts.................................. 67
Section 6.3
Taxes..............................................................................................................................
68
Section 6.4
ERISA............................................................................................................................
68
Section 6.5
Insurance........................................................................................................................
69
Section 6.6 Financial Reports and Other
Information......................................................................
72
Section 6.7 Lender Inspection
rights................................................................................................
74
Section 6.8 Conduct of
Business......................................................................................................
74
Section 6.9 Use of
Proceeds.............................................................................................................
74
Section 6.10 Compliance with
Laws...................................................................................................
74
Section 6.11 Use of Property and Facilities; Environmental
Laws..................................................... 75
Section 6.12 Further Assurances; Additional Collateral and Additional
Guarantors.......................... 75
Section 6.13 Change of Ownership; Registry; Management; Legal Names; Type of
Organization (and whether a Registered Organization); Jurisdiction of
Organization; etc.................................................. 76
ARTICLE VII NEGATIVE COVENANTS
Section 7.1 Restrictions on Fundamental
Changes...........................................................................
76
Section 7.2
Liens...............................................................................................................................
77
Section 7.3
Indebtedness...................................................................................................................
79
Section 7.4 Transactions with
Affiliates...........................................................................................
80
Section 7.5 Limitation on Restricted
Payments................................................................................
80
Section 7.6 Limitation on Asset
Sales...............................................................................................
82
Section 7.7 Financial
Covenants.......................................................................................................
82
Section 7.8 Restrictive and Negative Pledge
Agreements................................................................ 83
Section 7.9 Unrestricted
Subsidiaries...............................................................................................
83
Section 7.10 Sanctions Laws and
Regulations....................................................................................
84
Section 7.11 Ring-fenced
Subsidiaries................................................................................................
84
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
ii

--------------------------------------------------------------------------------



Section 8.1 Events of
Default............................................................................................................
85
Section 8.2 Non-Bankruptcy
Defaults..............................................................................................
87
Section 8.3 Bankruptcy
Defaults.......................................................................................................
87
Section 8.4 Collateral for Undrawn Letters of
Credit....................................................................... 88
Section 8.5 Notice of
Default............................................................................................................
88
Section 8.6
Expenses.........................................................................................................................
88
Section 8.7 Distribution and Application of
Proceeds......................................................................
88
Section 8.8 Enforcement
rights.........................................................................................................
90
Section 8.9 Equity
Cure....................................................................................................................
90
ARTICLE IX CHANGE IN CIRCUMSTANCES
Section 9.1 Change in
Law...............................................................................................................
91
Section 9.2
[Reserved]......................................................................................................................
91
Section 9.3 Increased Cost and Reduced
Return..............................................................................
91
Section 9.4 Lending
Offices..............................................................................................................
93
Section 9.5 Discretion of Lender as to Manner of
Funding.............................................................. 93
Section 9.6 Substitution of Lender or Issuing
Bank......................................................................... 93
ARTICLE X THE ADMINISTRATIVE AGENT, THE SECURITY TRUSTEE AND ISSUING BANKS
Section 10.1 Appointment and Authorization of Administrative
Agent.............................................. 94
Section 10.2 Rights and Powers as a
Lender.......................................................................................
94
Section 10.3 Action by Administrative Agent and the Other
Agents.................................................. 94
Section 10.4 Consultation with
Experts...............................................................................................
95
Section 10.5 Indemnification Provisions; Credit
Decision.................................................................. 95
Section 10.6
Indemnity........................................................................................................................
95
Section 10.7
Resignation.....................................................................................................................
96
Section 10.8
Sub-Agent.......................................................................................................................
96
Section 10.9 Collateral and Guaranty
Matters.....................................................................................
97
Section 10.10 Certain ERISA
Matters...................................................................................................
97
Section 10.11 Credit
Bidding.................................................................................................................
98
ARTICLE XI MISCELLANEOUS
Section 11.1 No Waiver;
etc................................................................................................................
99
Section 11.2 Non-Business
Day...........................................................................................................
99 Section 11.3 Documentary
Taxes......................................................................................................
100
Section 11.4 Survival of
Representations..........................................................................................
100
Section 11.5 Survival of
Indemnities.................................................................................................
100
Section 11.6 Setoff; Pro Rata
Sharing................................................................................................
100
Section 11.7
Notices...........................................................................................................................
101
Section 11.8
Counterparts..................................................................................................................
103
Section 11.9 Successors and
Assigns.................................................................................................
104
Section 11.10 Participations in Loans and Notes; Sales and Transfers of Loans
and Notes............... 104
Section 11.11 Amendments, Waivers and
Consents............................................................................
109
Section 11.12
Headings........................................................................................................................
109
Section 11.13 Legal Fees, Other Costs and
Indemnification...............................................................
109
Section 11.14 Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.............................. 111
Section 11.15
Confidentiality..............................................................................................................
112
Section 11.16
Severability...................................................................................................................
113 
iii

--------------------------------------------------------------------------------



Section 11.17 Currency
Conversion....................................................................................................
113
Section 11.18
[Reserved].....................................................................................................................
113
Section 11.19 Final
Agreement............................................................................................................
113
Section 11.20 Officer’s
Certificates.....................................................................................................
113
Section 11.21 Release of Collateral and
Guarantors............................................................................
113
Section 11.22 Patriot Act
Notice..........................................................................................................
114
Section 11.23 No Advisory or Fiduciary
Responsibility.....................................................................
114
Section 11.24 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions..................... 115
Section 11.25 Acknowledgment Regarding Any Supported
QFCs..................................................... 115


Annexes:
Annex IRevolving CommitmentsAnnex IIPricing ScheduleAnnex III2019 Term Loan
Commitments
Exhibits:
Exhibit 1.1Form of Collateral Vessel MortgageExhibit 2.3Form of Borrowing
RequestExhibit 2.8AForm of Revolving NoteExhibit 2.8BForm of Swingline
NoteExhibit 2.8CForm of Term Loan NoteExhibit 2.15Form of Swingline
RequestExhibit 3.3AForm of U.S. Tax Compliance Certificate For Non-U.S. Lenders
That Are Not Partnerships For U.S. Federal Income Tax PurposesExhibit 3.3BForm
of U.S. Tax Compliance Certificate For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax PurposesExhibit 3.3CForm of U.S. Tax
Compliance Certificate For Non-U.S. Participants That Are Partnerships For U.S.
Federal Income Tax PurposesExhibit 3.3DForm of U.S. Tax Compliance Certificate
For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
PurposesExhibit 4.1Form of Amendment to Collateral Vessel MortgagesExhibit
6.6Form of Compliance CertificateExhibit 11.10Form of Assignment Agreement
Schedules:
Schedule 2.12(a)L/C SublimitsSchedule 5.15AClosing Date GuarantorsSchedule
5.15BClosing Date Collateral VesselsSchedule 5.17SubsidiariesSchedule
6.2Approved AppraisersSchedule 7.2Existing LiensSchedule 7.3Existing
IndebtednessSchedule 7.4Existing Transactions with AffiliatesSchedule
7.5Existing Investments




iv

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 20, 2019, is
among SEA-VISTA I LLC, a limited liability company duly formed and existing
under the laws of the State of Delaware (the “Borrower”), the lenders from time
to time parties hereto (each a “Lender” and collectively, the “Lenders” but
those terms shall not include the Swingline Lender in its capacity as the
Swingline Lender), JPMORGAN CHASE BANK, N.A., as swingline lender (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Swingline Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Security Trustee for the Lenders, and JPMORGAN CHASE BANK, N.A., as issuing bank
of the Letters of Credit hereunder (such Persons in such capacity, together with
any other Lender that agrees to issue a Letter of Credit hereunder and their
respective successors and assigns in such capacity, the “Issuing Bank”).
WITNESSETH:
WHEREAS, the Borrower, the lenders party thereto and the Administrative Agent
entered into that certain Credit Agreement dated as of April 15, 2015 (as
amended by that certain Amendment No. 1 to Credit Agreement and Guaranty and
Collateral Agreement, Waiver and Extension Agreement, dated as of December 18,
2017, the “Prior Credit Agreement”), whereby, upon the terms and conditions
therein stated, such lenders agreed to establish (a) a revolving credit facility
in the aggregate principal amount of $100,000,000, pursuant to which, among
other things, revolving loans were made to the Borrower and letters of credit
were issued for the account of the Borrower and its Subsidiaries, and (b) term
loan credit facilities in the aggregate principal amount of $200,000,000; and
WHEREAS, the Borrower has requested that the Lenders amend certain aspects of
the Prior Credit Agreement to establish (a) a revolving credit facility in the
aggregate principal amount of $100,000,000 (as such amount may decrease in
accordance with the terms hereof), pursuant to which, among other things,
revolving loans may be made to the Borrower and letters of credit may be issued
for the account of the Borrower and its Subsidiaries, and (b) a term loan credit
facility in the aggregate principal amount of $100,000,000; and
WHEREAS, the Borrower, the Lenders and the Administrative Agent mutually desire
to amend certain provisions of the Prior Credit Agreement to provide for such
credit facilities for the Borrower on the terms and subject to the conditions
and requirements hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE I DEFINITIONS; INTERPRETATION
Section 1.1 Definitions.. Unless otherwise defined herein, the following terms
shall have the following meanings, which meanings shall be equally applicable to
both the singular and plural forms of such terms:
“2019 Term Loan” means a Loan made pursuant to Section 2.1(b).
“2019 Term Loan Commitment” means, with respect to each 2019 Term Loan Lender,
the commitment of such Lender to make a 2019 Term Loan hereunder in an amount
set forth on Annex III. The aggregate amount of the 2019 Term Loan Commitments
is $100,000,000.
1

--------------------------------------------------------------------------------



“2019 Term Loan Commitment Termination Date” means 5:00 P.M. (New York time) on
the Closing Date.
“2019 Term Loan Lender” means a Lender with a 2019 Term Loan Commitment or 2019
Term Loan.
“Additional Vessel Date” has the meaning set forth in Section 6.12(b).
“Adequate CRF Security” means the pledge and assignment of a CRF Account to the
Security Trustee for the benefit of the Lenders with the consent of the Maritime
Administration, Department of Transportation pursuant to Chapter II, Subchapter
C, Part 287 of Title 46 of the Code of Federal Regulations.
“Adjusted EBITDA” means, for any fiscal period, the Consolidated Net Income of
the Borrower plus, without duplication, to the extent deducted in determining
Consolidated Net Income, (a) Interest Expense (after giving effect to all
amounts associated with Interest Rate Protection Agreements), (b) Income Taxes
and franchise tax expense, (c) depreciation expense, (d) amortization expense,
(e) other non-cash charges, (f) extraordinary non-cash losses, (g) repair,
maintenance and dry-docking expenses, (h) fees, costs and expenses that are
directly incurred or required to be reimbursed in connection with the
Transactions (i) any Administrative Fees, (j) losses on any Vessel sales minus,
to the extent included in determining Consolidated Net Income, extraordinary
gains, amortization of deferred gains on Sale-Leaseback Transactions, gains on
Vessel sales and other non-cash items which would increase Consolidated Net
Income, all calculated on a consolidated basis in accordance with GAAP;
provided, however, that, for the purposes of Section 7.7, if the sale proceeds
of assets or any recovery from casualty events are deposited in a CRF Account,
Adjusted EBITDA for a given testing period shall be adjusted to exclude (without
duplication) the Consolidated Net Income generated by such assets, as if such
sale took place on the first day of such testing period; and provided further
that, for any fiscal period in which a Triggering Acquisition has occurred,
Adjusted EBITDA for such period shall be adjusted on a pro forma basis to
include the EBITDA associated with the assets or Vessel that is the target of
such Triggering Acquisition to the extent such pro forma adjustments are
evidenced in a manner satisfactory to the Administrative Agent and to the extent
that, where the asset that is the target of a Triggering Acquisition consists of
the Capital Stock of any Person, such Person has become a Guarantor party to the
Guaranty and Collateral Agreement.
“Adjusted LIBO Rate” means, for any Borrowing of Eurodollar Loans for any
Interest Period, a rate per annum determined in accordance with the following
formula:

Adjusted LIBO Rate=LIBO Rate for such Interest Period




1.00 - Statutory Reserve Rate

“Administrative Agent” means JPMorgan Chase Bank, N.A., acting in its capacity
as administrative agent for the Lenders, and any successor Administrative Agent
appointed hereunder pursuant to Section 10.7.
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent as is designated in writing from time to
time by the Administrative Agent to the Borrower and the Lenders.
“Administrative Fees” means any permitted administrative fees paid and/or
accrued to SEACOR, not to exceed $1,500,000 in any calendar year pursuant to the
Sea-Vista Agreements, deducted for the purposes of determining the Consolidated
Net Income of the Borrower for such period.
2

--------------------------------------------------------------------------------



“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under direct or indirect common
control with, such Person. For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling” and
“controlled”), when used with respect to any Person, means the power, directly
or indirectly, to direct or cause the direction of management or policies of a
Person (through the ownership of voting Capital Stock, by contract or
otherwise).
“Agent Parties” has the meaning set forth in Section 11.7(b).
“Aggregate Collateral Vessel Value” means the aggregate appraised value without
charter of (a) all Collateral Vessels and any Vessel under construction, in each
case, as set forth in the most recent annual desktop appraisal report delivered
pursuant to Section 6.6(d) and (b) the value of the deposits in any CRF Account,
if any, which are subject to Adequate CRF Security; provided that, in connection
with any Event of Loss, Asset Sale involving a Collateral Vessel, addition of a
Collateral Vessel in accordance with Section 6.12 or release of a Collateral
Vessel in accordance with Section 11.21, such aggregate appraised value shall be
adjusted as of the relevant date of determination to add or subtract, as
applicable, the Fair Market Value as of such date of the relevant Vessel, as
determined in good faith by the Borrower and reasonably acceptable to the
Security Trustee.
“Agreement” means this Amended and Restated Credit Agreement (including the
Exhibits and Schedules), as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate” means, at any time, the percentage rate per
annum at which commitment fees are accruing on the unused portion of the
aggregate Revolving Commitments (which excludes, for the avoidance of doubt, the
face amount of any issued and outstanding Letters of Credit) at such time as set
forth in the Pricing Schedule.
“Applicable Letter of Credit Fee Rate” means, at any time, with respect to
Letters of Credit, the percentage rate per annum which is applicable at such
time as set forth in the Pricing Schedule.
“Applicable Margin” means, with respect to Loans of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to Loans
of such Type as set forth in the Pricing Schedule.
“Application” has the meaning set forth in Section 2.12(b).
“Approved Appraiser” means any of the appraisal firms identified on Schedule
6.2, or such other independent appraisal firm nominated by the Borrower and
reasonably acceptable to the Administrative Agent.
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the
3

--------------------------------------------------------------------------------



ordinary course of its business and that is controlled by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
controls a Lender.
“Arrangers” means collectively, JPMorgan Chase Bank, N.A., DNB Markets, Inc. and
Regions Bank as joint lead arrangers and joint lead bookrunners, acting in their
capacities as joint lead arrangers and joint lead bookrunners; provided,
however, that no Arranger shall have duties, responsibilities, or obligations
hereunder in such capacity.
“Asset Sale” means the Disposition of any asset constituting Collateral;
provided that none of the following shall be an “Asset Sale”:
(a) Dispositions of equipment and other personal property and fixtures that are
either (i) obsolete, worn-out or no longer used or useable for their intended
purposes and Disposed of in the ordinary course of business, or (ii) replaced by
equipment, personal property or fixtures of comparable suitability within six
(6) months of such Disposition, including but not limited to the Disposition of
any boilers, engines, machinery, masts, spars, boats, anchors, cables, chains,
rigging, tackle, capstans, outfit, tools, pumps, pumping equipment, apparel,
furniture, fittings, equipment, spare parts or any other appurtenances of any
Collateral Vessel that are no longer useful, necessary, profitable or
advantageous in the operation of such Collateral Vessel, replaced by new
boilers, engines, machinery, masts, spars, boats, anchors, cables, chains,
rigging, tackle, capstans, outfit, tools, pumps, pumping equipment, apparel,
furniture, fittings, equipment, spare parts or any appurtenances of comparable
suitability to the relevant Collateral Vessel Owner;
(b) Dispositions of inventory which is sold in the ordinary course of business;
(c) Dispositions by any Credit Party to any other Credit Party;
(d) Dispositions of property sold to comply with any divestment requirement
imposed in connection with the approval of an acquisition under
Hart-Scott-Rodino Act of 1976 and Dispositions that are governed by, and made in
accordance with, Section 7.1;
(e) Restricted Payments permitted by Section 7.5 and Investments not prohibited
by Section 7.5, in each case, constituting Dispositions;
(f) the demise, bareboat, time, voyage, other charter, lease or right to use of
a Collateral Vessel in the ordinary course of business;
(g) sales or grants of licenses or sublicenses of intellectual property rights
in the ordinary course of business and not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Restricted Subsidiaries;
(h) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable and similar obligations
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing transaction);
(i) Dispositions of cash and Cash Equivalents;
(j) any issuance of Capital Stock of a Collateral Vessel Owner to any Pledgor;
(k) the creation of any Permitted Lien; and
4

--------------------------------------------------------------------------------



(l) transfers of property subject to casualty or condemnation proceedings,
including an Event of Loss.
“Assignment Agreement” means an agreement in substantially the form of Exhibit
11.10 whereby a Lender conveys part or all of its Commitment, Loans and
participations in Letters of Credit and Swingline Loans to another Person that
is, or thereupon becomes, a Lender, or increases its Commitments, outstanding
Loans, outstanding participations in Letters of Credit and/or Swingline Loans,
pursuant to Section 11.10.
“Attributable Indebtedness” in respect of a Sale-Leaseback Transaction means, as
at the time of determination, the present value (discounted at the interest rate
implicit in the transaction) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale-Leaseback
Transaction (including any period for which such lease has been extended),
determined in accordance with GAAP; provided, however, that if such
Sale-Leaseback Transaction results in a Capitalized Lease Obligation, the amount
of Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligations”.
“Authorized Officer” means, in respect of any Credit Party, a duly authorized
officer, member, manager or director of such Credit Party (or, in respect of any
Credit Party that is a limited partnership, of its general partner acting on
behalf of such limited partnership).
“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.12(b)(ii).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Plan” means a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.
“Base Rate” means for any day the greatest of:
(a) the fluctuating commercial loan rate announced by the Administrative Agent
from time to time at its New York, New York office (or other corresponding
office, in the case of any successor Administrative Agent) as its prime rate or
base rate for Dollar loans in the United States of America in effect on such day
(which base rate may not be the lowest rate charged by such Lender on loans to
any of its customers), with any change in the Base Rate resulting from a change
in such announced rate to be effective on the date of the relevant change;
(b) the sum of (x) the rate per annum equal to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the next Business Day, provided that (A) if
such day is not a Business Day, the rate on such transactions on the immediately
preceding Business Day as so published on the next Business Day shall apply, and
(B) if no such rate is published on such next Business Day, the rate for such
day shall be the average of the offered rates quoted to the
5

--------------------------------------------------------------------------------



Administrative Agent by two (2) federal funds brokers of recognized standing on
such day for such transactions as selected by the Administrative Agent, plus (y)
a percentage per annum equal to one-half of one percent (½%) per annum; and
(c) the sum of (x) the LIBO Market Index Rate plus (y) a percentage per annum
equal to one percent (1%) per annum.
“Base Rate Loan” means a Loan bearing interest based on the Base Rate, as
provided in Section 2.6(a).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate;
6

--------------------------------------------------------------------------------



(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or
(c) in the case of an Early Opt-in Election, the fifth (5th) Business Day after
the Rate Election Notice is provided to the Borrower, so long as the
Administrative Agent has not received, but such date, written notice of
objection to such Early Opt-In Election from the Borrower.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for the LIBO
Screen Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Screen Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBO Screen Rate, in each
case which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; and/or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Screen Rate announcing that the LIBO Screen
Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than ninety (90) days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent and the Borrower (in the case of such notice
by the Required Lenders) and the Lenders, so long as the Administrative Agent
has not received, by such date, written notice of objection to such Early Opt-In
Election from the Borrower.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.17 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.17.
“Beneficial Ownership Regulation” has the meaning set forth in Section 4.1(f).
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
7

--------------------------------------------------------------------------------



“Board of Directors” means:
(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;
(b) with respect to a partnership, the Board of Directors of the general partner
of the partnership;
(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and
(d) with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” is defined in the preamble to this Agreement.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in respect of Eurodollar Loans, having a single Interest Period.
A Borrowing is “advanced” on the day the Lenders advance their respective Loans
comprising such Borrowing to the Borrower, is “continued” (in the case of
Eurodollar Loans) on the date a new Interest Period commences for such
Borrowing, and is “converted” (in the case of Eurodollar Loans or Base Rate
Loans) when such Borrowing is changed from one Type of Loan to the other, all as
requested by the Borrower pursuant to Section 2.3.
“Borrowing Request” means a request for an advance, a continuation, or a
conversion of a Borrowing pursuant to Section 2.3(a) or (b), as applicable,
which, if in writing, shall be substantially the form of Exhibit 2.3 or
otherwise include the information requested in such form.
“Business Day” means (a) any day other than a Saturday or Sunday on which banks
are not authorized or required to close in New York, New York and (b) if the
applicable Business Day relates to the advance or continuation of, conversion
into, or payment on a Eurodollar Borrowing, any day other than a Saturday or
Sunday on which banks are open for dealings in Dollar deposits in the applicable
interbank Eurodollar market in London, England.
“Capital Stock” means (a) in the case of a corporation, share capital or capital
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing (other than any debt security which by its terms
is convertible at the option of the holder into Capital Stock, to the extent
such holder has not so converted such debt security).
“Capitalized Lease Obligations” means, for any Person, the aggregate amount of
such Person’s liabilities under all leases of real or personal property (or any
interest therein) which is required to be capitalized on the balance sheet of
such Person as determined in accordance with GAAP. Notwithstanding anything to
the contrary in this Agreement or any other Credit Documents, for purposes of
calculating Capitalized Lease Obligations pursuant to the terms of this
Agreement or any other Credit Document, GAAP will be deemed to treat leases that
would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States of America as in effect on
December 31, 2014 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in
8

--------------------------------------------------------------------------------



the United States of America on December 31, 2014, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.
“Cash Equivalents” means:
(a) U.S. dollars, euros, pound sterling or any national currency of any
participating member state in the European Union held from time to time;
(b) securities issued or directly and fully guaranteed or insured by (i) the
U.S. government or any agency or instrumentality of the U.S. government
(provided that the full faith and credit of the United States is pledged in
support of those securities), (ii) any country that is a member state of the
European Union or any agency or instrumentality thereof or (iii) any foreign
country whose sovereign debt has a rating of at least “A1” from Moody’s or at
least “A+” from S&P or any agency or instrumentality of such foreign country
(or, in either case, the equivalent of such rating by such organization or, if
no rating of Moody’s or S&P then exists, the equivalent of such rating by any
nationally recognized rating organization) (provided that the full faith and
credit of such foreign country is pledged in support of those securities), in
each case having maturities of not more than one year from the date of
acquisition;
(c) certificates of deposit, demand deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any commercial bank having capital and
surplus in excess of $500,000,000 (or its equivalent in any other currency) and
a Thomson Bank Watch Rating of “B” or better;
(d) readily marketable general obligations issued by any state of the United
States or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition thereof, having a credit rating of “A”
or better from either S&P or Moody’s;
(e) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;
(f) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition; and
(g) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition.
“Change in Law” means the adoption of or any change in, on or after the date
hereof (or, if later, on or after the date the Administrative Agent or any
Lender becomes the Administrative Agent or a Lender), any applicable law,
treaty, order, policy, rule or regulation or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means and will be deemed to have occurred if:
9

--------------------------------------------------------------------------------



(a) SEACOR shall cease to own, directly or indirectly, in a combined basis a
majority of all of the issued and outstanding Capital Stock of the Borrower; or
(b) any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person,
entity or “group” and their respective Subsidiaries and any Person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of
voting power of the outstanding Capital Stock of the Borrower having more than
50% of the ordinary voting power for the election of directors of the Borrower.
“Closing Date” means the date on which the conditions set forth in Section 4.1
and Section 4.2 are satisfied (or waived in accordance with Section 11.11).
“Closing Date Collateral Vessel” means each Vessel listed on Schedule 5.15B.
“Closing Date Guarantor” means each entity listed on Schedule 5.15A.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral” means (a) the Collateral Vessels, (b) the Pledged Equity, (c) the
items described in the Guaranty and Collateral Agreement as “Collateral”
including, without limitation, each Satisfactory Long-Term Contract and any
Vessel construction or refurbishment contract, subject to any exceptions set
forth in the Collateral Documents and (d) with respect to any Letter of Credit,
all cash and Cash Equivalents of the Borrower in which the Administrative Agent
is granted a Lien for the benefit of the Lenders, the Issuing Banks and the
Administrative Agent under the terms of Section 8.4.
“Collateral Account” has the meaning set forth in Section 8.4(b).
“Collateral and Guaranty Requirements” means the requirements set forth in
clauses (b) and (c) of Section 6.12.
“Collateral Coverage Ratio” means, as of any date of determination, (a) the
Aggregate Collateral Vessel Value to (b) the sum (without duplication) of (i)
the Consolidated Funded Debt and (ii) the aggregate unused and unexpired
Commitments in effect, as of such date.
“Collateral Documents” means, collectively, the Guaranty and Collateral
Agreement, the Collateral Vessel Mortgages and any and all other security
agreements, vessel mortgages or assignments executed and delivered by any Credit
Party and creating security interests, liens, or encumbrances in connection with
the Collateral in favor of the Security Trustee and/or the Administrative Agent,
to secure the Secured Obligations, entered into pursuant to the terms hereof.
“Collateral Vessel” means, as of the Closing Date, each Closing Date Collateral
Vessel, and thereafter, each Vessel owned by any Credit Party that becomes a
Collateral Vessel in accordance with Section 6.12 and is subject to a Collateral
Vessel Mortgage, other than any Vessel that ceases to be a Collateral Vessel as
the result of an Asset Sale permitted hereby or consented to by the
Administrative Agent (acting at the instructions of the Required Lenders) or a
release of the Lien on such Vessel in accordance with Section 11.21.
“Collateral Vessel Mortgages” means any of the preferred ship mortgages,
substantially in the form of Exhibit 1.1 attached hereto, or such other form as
may be agreed between the Security Trustee and the
10

--------------------------------------------------------------------------------



Borrower, as each such mortgage may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Collateral Vessel Owner” means any Person that owns a Collateral Vessel.
“Collateralized Obligations” has the meaning set forth in Section 8.4(b).
“Commitment” means, with respect to any Lender, such Lender’s obligations to
make Revolving Loans, participate in Letters of Credit and participate in
Swingline Loans, pursuant to Sections 2.1, 2.12 and 2.15, respectively,
initially in the amount set forth opposite its name on Annex I, and to make 2019
Term Loans in the amount set forth opposite its name on Annex III, or as later
set forth on an Assignment Agreement pursuant to Section 11.10, as such
obligations may be increased by any Incremental Commitment pursuant to Section
2.14 or reduced from time to time as expressly provided pursuant to this
Agreement. For avoidance of doubt, “Commitment” does not include the Swingline
Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning set forth in Section 11.7(b).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.6.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with at least five (5) currently outstanding U.S. dollar-denominated
syndicated credit facilities at such time that are publicly available for
review;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or clause (b)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Consolidated Funded Debt” means, for Borrower and its Restricted Subsidiaries
on a consolidated basis, (a) (i) obligations of such Person for borrowed money
which, in accordance with GAAP, would be shown as short-term debt on their
consolidated balance sheet, including obligations under notes, acceptances and
other short-term instruments and (ii) obligations of such Person for borrowed
money which, in accordance with GAAP, would be shown as long-term debt
(including current maturities) on their consolidated balance sheet minus (b) the
net obligations of such Person under Interest Rate Protection Agreements and
Currency Rate Protection Agreements that have been cancelled or otherwise
terminated before their scheduled expiration or are otherwise due and payable.
11

--------------------------------------------------------------------------------



“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, (b) the income (or deficit) of
any Person (other than a Restricted Subsidiary of the Borrower) in which the
Borrower or any of its Restricted Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions and (c)
the undistributed earnings of any Restricted Subsidiary (other than a Guarantor)
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Credit Document) or
requirement of law applicable to such Restricted Subsidiary.
“Controlling Affiliate” means, any Person that directly or indirectly through
one or more intermediaries controls, or is under common control with, the
Borrower (other than Persons controlled by the Borrower). As used in this
definition, “control” means the power, directly or indirectly, to direct or
cause the direction of management or policies of a Person (through ownership of
voting securities or other Capital Stock, by contract or otherwise).
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Covered Entity” means any of the following:
(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning set forth in Section 11.25.
“Credit Documents” means this Agreement, the Notes, the Applications, the
written Borrowing Requests, the Swingline Requests and the Collateral Documents.
“Credit Party” means the Borrower and each Guarantor.
“CRF Account” means a construction reserve fund account governed by Chapter II,
Subchapter C, Part 287 of Title 46 of the Code of Federal Regulations.
“CRF Deposit Notice” means, with respect to any Asset Sale or Event of Loss, a
certificate of an Officer who is the chief executive officer, the chief
financial officer, the treasurer or the principal accounting officer of the
Borrower to the Administrative Agent after the date of receipt of Net Cash
Proceeds from an Asset Sale or Event of Loss but before the date of deposit of
such Net Cash Proceeds in a CRF Account, setting forth (a) the Borrower’s or
such Restricted Subsidiary’s intent to deposit such Net Cash Proceeds in a CRF
Account and (b) certifying that the Borrower is in compliance on a Pro Forma
Basis with the covenants set forth in Section 7.7 and no Default or Event of
Default has occurred and is continuing at the time of such certificate.
12

--------------------------------------------------------------------------------



“CRF Deposit Period” means, with respect to a CRF Account, the period allowed
for the maintenance of a CRF Account under Chapter II, Subchapter C, Part 287 of
Title 46 of the Code of Federal Regulations; provided that (a) the Security
Trustee has been granted and maintains a security interest in 100% of the
Capital Stock of the Special Purpose Vehicle holding such CRF Account, (b)(i)
the Borrower and such Special Purpose Vehicle has exercised reasonable efforts
to obtain consent from MarAd to grant Adequate CRF Security in such CRF Account
to the Security Trustee for the benefit of the Lenders within thirty (30)
Business Days from the date of such deposit and Adequate CRF Security has been
granted on such CRF Account to the Security Trustee for the benefit of the
Lenders immediately after such consent is obtained or (ii) the aggregate amount
of Net Cash Proceeds deposited in one or more CRF Accounts does not exceed
$100,000,000 and (c) no Event of Default has occurred and is continuing.
“Cure Amount” has the meaning set forth in Section 8.9(a).
“Cure Deadline” has the meaning set forth in Section 8.9(a).
“Cure Right” has the meaning set forth in Section 8.9(a).
“Currency Rate Protection Agreement” means any foreign currency exchange and
future agreements, arrangements and options designed to protect against or
benefit from fluctuations in currency exchange rates, regardless of whether such
agreements are subject to hedge accounting.
“Debt Service Coverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) Adjusted EBITDA for the period of four (4) consecutive Fiscal
Quarters ending on such date to (b) the sum of (i) Interest Expense plus (ii)
scheduled amortization payments during such four (4) Fiscal Quarter period.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within three (3) Business Days of the date required to be funded by it
hereunder, unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Borrower (verbally or in
writing), any Issuing Bank or the Administrative Agent that it does not intend
or is unable to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements generally in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after request by the Administrative Agent to confirm in
writing that it will comply with its funding obligations (provided that such
Lender shall cease to be a
13

--------------------------------------------------------------------------------



Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“Designated Non-cash Consideration” means the non-cash consideration received by
the Borrower or one of its Restricted Subsidiaries in connection with an Asset
Sale that is so designated as Designated Non-cash Consideration pursuant to
certificate of an Officer who is the chief executive officer, the chief
financial officer, the treasurer or the principal accounting officer of the
Borrower, setting forth the Fair Market Value of such Designated Non-cash
Consideration and the basis of such valuation, less the amount of cash and Cash
Equivalents received in connection with a subsequent sale, redemption or payment
of, on, or with respect to, such Designated Non-cash Consideration.
“Designated Persons” means a person or entity: (i) listed in the annex to, or
otherwise the subject of the provisions of, any executive order administered by
OFAC or the U.S. Department of State or (ii) named as a “Specially Designated
National and Blocked Person” or a “Foreign Sanctions Evaders” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or is otherwise
the subject of any Sanctions Laws and Regulations.
“Dispose” means, with respect to any property, to sell, transfer, lease, assign,
convey, transfer, exchange, alienate or dispose thereof. The term “Disposition”
shall have a correlative meaning.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a competitor of the Borrower or any of its Subsidiaries, which Person
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders not less than ten (10)
Business Days prior to such date; provided that “Disqualified Institutions”
shall exclude any Person that the Borrower has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.
“Disqualified Stock” means, with respect to any Person, any Equity Interest of
such Person that, by its terms (or by the terms of any security into which it is
convertible, or for which it is exchangeable, in each case, at the option of the
holder of the Equity Interest), or, upon the happening of any event, matures or
is mandatorily redeemable (other than solely for Qualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder of the Capital Stock, in whole or in part, on or prior to
the date that is 91 days after the Maturity Date hereunder as in effect at the
time of issuance. Notwithstanding the preceding sentence, any Capital Stock will
not constitute Disqualified Stock because (a) the holders of the Capital Stock
have the right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale, (b) with respect to any
Capital Stock issued pursuant to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, the Borrower
or its Subsidiaries may be required to repurchase it in order to satisfy
applicable statutory or regulatory obligations or (c) with respect to any
Capital Stock held by any future, present or former employee, director, manager
or consultant of the Borrower, any of its Subsidiaries or any
14

--------------------------------------------------------------------------------



of its Parent Entities or any other entity in which the Borrower or a Restricted
Subsidiary has an Investment and is designated in good faith as an “affiliate”
by the board of directors or managers of the Borrower, in each case pursuant to
any equity holders’ agreement, management equity plan or stock incentive plan or
any other management or employee benefit plan or agreement, the Borrower or its
Subsidiaries may be required to repurchase it. The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Borrower and its Restricted Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock, exclusive of accrued dividends.
“Dollar”, “U.S. Dollar” and the sign “$” mean lawful money of the United States
of America.
“DQ List” has the meaning set forth in Section 11.10(f).
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that, in each case, at least five (5)
U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.17, are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate (and such credit facilities are
identified in the applicable Rate Election Notice and are publicly available for
review), and
(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and, in
each case, the provision by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent and the Borrower (in each
case, the “Rate Election Notice”).
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member County” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) any commercial bank organized under the laws of
the United States, or any State thereof, and having total assets in excess of
$1,000,000,000; (b) any commercial bank organized under the laws of any other
country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow, or a political subdivision of any such country, and
having total assets in excess of $1,000,000,000, so long as such bank is acting
through a branch or agency located in the United States or in the country in
which it is organized or another country that is described in this clause (b);
(c) the central bank of any country that is a member of the OECD and (d) any
Affiliate of a person described under clauses (a) through (c) or an entity that
would qualify as an Approved Fund with respect to such person if such person
were a
15

--------------------------------------------------------------------------------



Lender; provided that “Eligible Assignee” shall not include (a) the Borrower or
any of the Borrower’s affiliates or subsidiaries, (b) a Defaulting Lender or any
of its subsidiaries, or any person who, upon becoming a Lender, would constitute
a Defaulting Lender or a Subsidiary thereof or (c) a natural Person.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating to any
Environmental Law (“Claims”) or any permit issued under any Environmental Law,
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to the environment.
“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect, including any judicial or administrative order, consent, decree or
judgment, relating to the environment.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or (c) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to Adjusted LIBO Rate, as provided in Section 2.6(b).
“Event of Default” means any of the events or circumstances specified in Section
8.1.
“Event of Loss” means any of the following events: (a) the actual or
constructive total loss of a Collateral Vessel or the agreed or compromised
total loss of a Collateral Vessel; or (b) the capture, condemnation,
confiscation, requisition, purchase, seizure or forfeiture of, or any taking of
title to, a Collateral Vessel unless such Collateral Vessel is released from
confiscation or seizure within thirty (30) days of such occurrence. An Event of
Loss shall be deemed to have occurred (i) in the event of an actual loss of a
Collateral Vessel, at the time and on the date of such loss or if that is not
known at noon Greenwich Mean Time on the date which such Collateral Vessel was
last heard from; (ii) in the event of damage which results in a constructive or
compromised or arranged total loss of a Collateral Vessel, at the time and on
the date of the event giving rise to such damage; or (iii) in the case of an
event referred to in clause (b) above, at the time and on the date on which such
event is expressed to take effect by the Person making the same.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Swap Obligations” means, with respect to any Guarantor, (x) as it
relates to all or a portion of any Guaranty of such Guarantor, any Rate
Management and Currency Protection Obligation if, and to the extent that, such
Rate Management and Currency Protection Obligation (or any Guaranty in
16

--------------------------------------------------------------------------------



respect thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor becomes effective with
respect to such Rate Management and Currency Protection Obligation or (y) as it
relates to all or a portion of the grant by such Guarantor of a security
interest, any Rate Management and Currency Protection Obligation if, and to the
extent that, such Rate Management and Currency Protection Obligation (or such
security interest in respect thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Guarantor
becomes effective with respect to such Rate Management and Currency Protection
Obligation. If a Rate Management and Currency Protection Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Rate Management and Currency Protection Obligation that
is attributable to swaps for which such guarantee or security interest is or
becomes illegal.
“Facility” means each of the Term Facilities and the Revolving Facility (and
collectively, the “Facilities”).
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that, in the case of any determination of Fair Market
Value in an amount in excess of $7,500,000 or any determination made in
connection with the definition of “Asset Sale”, Section 6.5(c) and Section 7.5,
this determination shall be made in good faith by the Board of Directors of the
Borrower, unless such determination is based on a desktop appraisal report by an
Approved Appraiser in the manner described in Section 6.6(d) and each such
determination will be conclusive for all purposes under this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code and any associated
regulations.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
“Financial Performance Covenants” means the covenants of the Borrower set forth
in Section 7.7.
“Financial Covenant Default” has the meaning set forth in Section 8.1(c).
“Fronting Exposure” means, at any time there is a Defaulting Lender, an amount
(if any) equal to (a) with respect to Letters of Credit, such Defaulting
Lender’s Revolving Percentage of the outstanding L/C Obligations, other than L/C
Obligations as to which such Defaulting Lender’s participation obligation
therein has been (i) reallocated to other non-Defaulting Lenders in accordance
with Section 2.16 or (ii) secured by cash or Cash Equivalent Collateral or as to
which other arrangements satisfactory to the applicable Issuing Bank (in such
Issuing Bank’s sole discretion, including pursuant to Section 9.6) have been
made in accordance with Section 2.12(g), and (b) with respect to the Swingline
Loans, such Defaulting Lender’s Revolving Percentage of the outstanding
Swingline Exposure other than Swingline Exposure as to
17

--------------------------------------------------------------------------------



which such Defaulting Lender’s participation obligation therein has been
reallocated to other Lenders in accordance with Section 2.16.
“GAAP” means generally accepted accounting principles in the United States from
time to time in effect as set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and the statements and pronouncements of the Financial Accounting
Standards Board or in such other statements, opinions and pronouncements by such
other entity as may be approved by a significant segment of the United States
accounting profession.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including
for the avoidance of doubt any supranational bodies such as the European Union.
“Guarantor” means each Closing Date Guarantor that is a party to the Guaranty
and Collateral Agreement on the Closing Date and any other Wholly-Owned
Subsidiary of the Borrower (other than at any time when SEA-Vista Newbuild II
LLC, Seabulk Energy Transport LLC, Lightship Tankers I LLC and Lightship Tankers
II LLC are not required to comply with the covenants set forth in Sections
6.12(a) and Section 6.12(b), SEA-Vista Newbuild II LLC, Seabulk Energy Transport
LLC, Lightship Tankers I LLC and Lightship Tankers II LLC) and each Special
Purpose Vehicle that provides a Guaranty of the Secured Obligations by becoming
a party to the Guaranty and Collateral Agreement pursuant to Section 6.12,
unless and until such party is released from such Guaranty under the Guaranty
and Collateral Agreement pursuant to Section 11.21.
“Guaranty” by any Person means all contractual obligations (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business) of such Person guaranteeing any Indebtedness (whether arising by
virtue of partnership arrangements, or by agreements to keep-well, to purchase
assets, goods, securities or services, to take or pay or to maintain financial
statement conditions or otherwise) of any other Person (the “primary obligor”)
in any manner (including, by way of a pledge of assets or through letters of
credit or reimbursement agreements in respect thereof), whether directly or
indirectly, including all obligations Incurred through an agreement, contingent
or otherwise, by such Person: (i) to purchase such Indebtedness or to purchase
any property or assets constituting security therefor, primarily for the purpose
of assuring the owner of such Indebtedness of the ability of the primary obligor
to make payment of such Indebtedness; or (ii) to advance or supply funds (x) for
the purchase or payment of such Indebtedness, or (y) to maintain working capital
or other balance sheet condition, or otherwise to advance or make available
funds for the purchase or payment of such Indebtedness, in each case primarily
for the purpose of assuring the owner of such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness; or (iii) to lease
property, or to purchase securities or other property or services, of the
primary obligor, primarily for the purpose of assuring the owner of such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness; or (iv) otherwise to assure the owner of such Indebtedness of the
primary obligor against loss in respect thereof. For the purpose of all
computations made under this Agreement, the amount of a Guaranty in respect of
any Indebtedness shall be deemed to be equal to the amount that would apply if
such Indebtedness was the direct obligation of such Person rather than the
primary obligor or, if less, the maximum aggregate potential liability of such
Person under the terms of the Guaranty.
“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement, dated as of April 15, 2015, executed by the Credit Parties in favor
of the Security Trustee for the benefit of the Secured Parties, as ratified and
confirmed by that certain Ratification Agreement, dated on or about the Closing
Date, executed by the Credit Parties in favor of the Security Trustee for the
benefit of the Secured
18

--------------------------------------------------------------------------------



Parties, and as amended, restated, amended and restated, supplemented or
otherwise modified from time to time (including by any joinders thereto).
“Hazardous Material” means “hazardous substances”, as such term is defined in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Acts of 1986, and
shall also include petroleum, including crude oil or any fraction thereof, or
any other substance defined as “hazardous” or “toxic” or words with similar
meaning and effect under any Environmental Law applicable to the Borrower or any
of its Restricted Subsidiaries.
“Highest Lawful Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on any Loans, under laws applicable to any of the Lenders which are
presently in effect or, to the extent allowed by applicable law, under such laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws now allow. Determination of the rate of
interest for the purpose of determining whether any Loans are usurious under all
applicable laws shall be made by amortizing, prorating, allocating, and
spreading, in equal parts during the period of the full stated term of the
Loans, all interest at any time contracted for, taken, reserved, charged or
received from the Borrower in connection with the Loans.
“IBA” has the meaning set forth in Section 1.6.
“Income Taxes” means, with reference to any period, all foreign, federal, state
and local income tax expense imposed by any Governmental Authority with respect
to the income of the Borrower or any Restricted Subsidiaries.
“Income Tax Advance” means for any period, the product of the Presumed Tax Rate
and the taxable income of the Borrower for such Period.
“Incremental Amendment” means an amendment to this Agreement among the Borrower,
the Administrative Agent, the Incremental Lenders providing for Incremental
Commitments and/or the Incremental Loans on a particular Increase Effective Date
which shall comply with the provisions of Section 2.14 and containing such terms
as may be required by such Incremental Lenders as conditions precedent for such
Incremental Loans and/or Incremental Commitments. Each Incremental Amendment
shall be binding on the Lenders providing Incremental Commitments and/or making
Incremental Loans pursuant thereto, the Guarantors and the other parties hereto
and thereto.
“Incremental Commitment” means an Incremental Revolving Commitment or
Incremental Term Loan Commitment, as the case may be.
“Incremental Lender” means any Lender or Eligible Assignee that has agreed to
make an Incremental Revolving Commitment or Incremental Term Loan Commitment
pursuant to an Incremental Amendment.
“Incremental Loan” has the meaning set forth in Section 2.14(b)(ii).
“Incremental Revolving Commitment” means the commitment of an Incremental Lender
to make a Revolving Loan in such amount and in accordance with such conditions
as set out in an Incremental Amendment.
“Incremental Term Loan” has the meaning set forth in Section 2.14(a).
19

--------------------------------------------------------------------------------



“Incremental Term Loan Commitment” means the commitment of an Incremental Lender
to make an Incremental Term Loan in such amount and in accordance with such
conditions as set out in an Incremental Amendment.
“Increase Effective Date” has the meaning set forth in Section 2.14(a).
“Incur” means issue, create, assume, guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness of a Person existing at the time
such Person becomes a Restricted Subsidiary (whether by merger, consolidation,
acquisition or otherwise) will be deemed to be Incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary; and the terms
“Incurred” and “Incurrence” have meanings correlative to the foregoing.
“Indebtedness” means, for any Person, the following obligations of such Person,
without duplication: (i) obligations of such Person for borrowed money; (ii)
obligations of such Person representing the deferred purchase price of property
or services other than accounts payable, deferred compensation, and accrued
liabilities arising in the ordinary course of business and other than amounts
which are being contested in good faith and for which reserves in conformity
with GAAP have been provided; (iii) obligations of such Person evidenced by
bonds, notes, bankers acceptances, debentures or other similar instruments of
such Person, or obligations of such Person arising out of drawn letters of
credit issued for such Person’s account or pursuant to such Person’s application
securing Indebtedness; (iv) obligations of other Persons, assumed by such
Person, secured by Liens upon property or payable out of the proceeds from
property now or hereafter owned or acquired by such Person, but only to the
extent of such property’s Fair Market Value; (v) Capitalized Lease Obligations
and Attributable Indebtedness of such Person; (vi) net obligations under
Interest Rate Protection Agreements and Currency Rate Protection Agreements that
have been cancelled or otherwise terminated before their scheduled expiration or
are otherwise due and payable; and (vii) obligations of such Person pursuant to
a Guaranty of any of the foregoing obligations of another Person. For purposes
of this Agreement, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture to the extent such Indebtedness is recourse
to such Person.
“Indemnified Parties” has the meaning set forth in Section 11.13(a).
“Indemnified Taxes” has the meaning set forth in Section 3.3(a).
“Information” has the meaning set forth in Section 11.15.
“Interest Expense” means, with reference to any period, the cash interest
expense (including commitment fees) of the Borrower and its Restricted
Subsidiaries calculated on a consolidated basis for such period.
“Interest Payment Date” means (a) with respect to any Base Rate Loan or any
Swingline Loan, the last day of each March, June, September and December, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Eurodollar Loan is a part and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or with the consent of each Lender making a Loan as part of such
Borrowing, any other period), in each case as the Borrower may elect. For
purposes hereof, the date of a
20

--------------------------------------------------------------------------------



Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the Closing Date of the most recent conversion or
continuation of such Borrowing.
“Interest Rate Protection Agreement” means any interest rate swap, interest rate
cap, interest rate collar, or other interest rate hedging agreement or
arrangement designed to protect against or benefit from fluctuations in interest
rates, regardless of whether such agreements are subject to hedge accounting.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.
“Investment” means, to directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or to hold any cash or Cash
Equivalents.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuing Bank” is defined in the preamble to this Agreement.
“Joint Venture” means any Person that is not a direct or indirect Subsidiary of
the Borrower in which the Borrower or any of its Restricted Subsidiaries makes
any Investment.
“L/C Documents” means the Letters of Credit and Applications with respect
thereto, any draft or other document presented in connection with a drawing
thereunder, and this Agreement.
“L/C Exposure” means, with respect to any Lender at any time, such Lender’s
applicable Revolving Percentage of the L/C Obligations.
“L/C Limit” means $5,000,000.
“L/C Obligations” means as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
amount of all unpaid Reimbursement Obligations. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 2.12(e). For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.13 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“L/C Sublimit” means, as to each Lender, in its capacity as an Issuing Bank, the
amount set forth under the heading “L/C Sublimit” opposite such Lender’s name on
Schedule 2.12(a).
“Lender” is defined in the preamble to this Agreement.
21

--------------------------------------------------------------------------------



“Lending Office” means the “Lending Office” of such Lender (or an Affiliate of
such Lender) designated for each Type and/or currency of Loan or Letter of
Credit in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or an Affiliate of such Lender) as such Lender may
from time to time specify to the Administrative Agent and the Borrower as the
office by which its Loans and Letters of Credit of such Type and/or currency are
to be made and maintained.
“Letter(s) of Credit” has the meaning set forth in Section 2.12(a).
“Leverage Ratio” means, as of any date of determination, the ratio of (i)
Consolidated Funded Debt on such date to (ii) Adjusted EBITDA for the four (4)
consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements have been delivered.
“LIBO Market Index Rate” means, for any day, with respect to any interest
calculation for Base Rate Loans, the rate per annum quoted at approximately
11:00 A.M. (London time) on such day on that page of the Reuters or Bloomberg
reporting service (as then being used by the Administrative Agent to obtain such
interest rate quotes) that displays interest settlement rates for deposits in
Dollars in the amount of $5,000,000 for a period of one month, or if such page
or such service shall cease to be available, such other page or other service
(as the case may be) for the purpose of displaying interest settlement rates as
reasonably determined by the Administrative Agent after consultation with the
Borrower as to the use of any such other service. If for any reason any such
settlement interest rate for such one-month period is not available through any
such interest rate reporting service, then the “LIBO Market Index Rate” for such
day will be the rate at which the Administrative Agent is offered deposits in
Dollars in the amount of $5,000,000 for a period of one month in the London
interbank market at 10:00 A.M. (New York time) on such day.
“LIBO Rate” means, for any Interest Period for each Eurodollar Loan, the London
interbank offered rate as administered by Intercontinental Exchange Benchmark
Administration Ltd (or any other Person that takes over the administration of
such rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent after consultation
with the Borrower as to the use of any such other service; in each case the
“LIBO Screen Rate”) at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of such Interest Period; provided that, if the LIBO
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement and provided, further, if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to Dollars then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Lien” means any interest in any property or asset in favor of a Person other
than the owner of such property or asset and securing an obligation owed to, or
a claim by, such Person, whether such interest is based on the common law,
statute or contract, including the security interest or lien arising from a
mortgage, encumbrance, pledge, conditional sale, security agreement or trust
receipt, or a lease, consignment or bailment for security purposes.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Content Subsidiary” means any Subsidiary of the Borrower that is a party
to a bareboat charter contract or other charter contract or otherwise holds the
right to receive freight, hire, passage moneys payable or other compensation
attributable to a Collateral Vessel for the purpose of satisfying any local
content law or regulation or similar law or regulation.
22

--------------------------------------------------------------------------------



“Mandatory Borrowing” has the meaning set forth in Section 2.15(c).
“MarAd” means the United States of America, represented by the Secretary of
Transportation, acting by and through the Maritime Administrator.
“Material Acquisition or Disposition” means any acquisition or Disposition of
(i) a Vessel or (ii) any other assets (including Capital Stock) for which the
aggregate gross consideration exceeds $7,500,000.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, liabilities (actual or contingent) or financial condition of
the Borrower and its Restricted Subsidiaries taken as a whole, (ii) the Credit
Parties’ ability, taken as a whole, to perform any of their payment obligations
under this Agreement or the Notes, in respect of the Letters of Credit or under
any other Credit Document to which a Credit Party is a party or (iii) the
validity or enforceability in any material respect of any of the Credit
Documents or the rights and remedies of the Security Trustee, the Administrative
Agent or any Lender under the Credit Documents.
“Material Indebtedness” has the meaning set forth in Section 8.1(e).
“Material Plan” has the meaning set forth in Section 8.1(i).
“Maturity Date” means December 20, 2024.
“Minimum Collateral Coverage Ratio” has the meaning set forth in Section 7.7(c).
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Net Cash Proceeds” means, with respect to any Asset Sale or Event of Loss, the
aggregate cash proceeds (including in respect of any insurance proceeds or
condemnation awards) and the Fair Market Value of any Cash Equivalents received
by the Borrower or any of its Restricted Subsidiaries in respect of any such
Asset Sale or Event of Loss (including, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any Designated
Non-cash Consideration or other non-cash consideration received in any such
Asset Sale or Event of Loss), net of (i) the direct costs relating to such Asset
Sale or Event of Loss and the sale or disposition of such Designated Non-cash
Consideration or other non-cash consideration, including, without limitation,
legal, accounting and investment banking fees, and sales commissions,
transactional fees, brokers’ fees and other professional fees, severance costs
and any relocation expenses Incurred as a result of such Asset Sale or Event of
Loss, (ii) amounts actually paid or payable or distributed or required to be
distributed in cash in respect of, or for the purpose of, total federal, state,
local and foreign income, value added and similar taxes as a result of such
Asset Sale or Event of Loss, in each case, after taking into account any
available tax credits or deductions and any tax sharing arrangements, (iii)
amounts required to be applied to the repayment of Indebtedness secured by a
Lien on the properties or assets that were the subject of such Asset Sale or
Event of Loss, or which must by its terms, or in order to obtain a necessary
consent to such Asset Sale or Event of Loss or by applicable law, be repaid out
of the proceeds from such Asset Sale or Event of Loss, (iv) payments of
unassumed liabilities (not constituting Indebtedness) relating to the assets
sold at the time of, or within 30 days after the date of, such Asset Sale or
Event of Loss, and (v) any amounts to be set aside in any reserve established in
accordance with GAAP or any amount placed in escrow, in either case for
adjustment in respect of the sale price of such properties or assets, for
indemnification obligations of the Borrower or any of its Restricted
Subsidiaries in connection with such Asset Sale or Event of Loss or for other
liabilities associated with such Asset Sale or Event of Loss and retained by the
Borrower or any of its Restricted Subsidiaries until such time as such reserve
is reversed or such escrow arrangement is terminated, in which case Net Cash
Proceeds shall include only the amount of the reserve so reversed or the amount
returned to the Borrower or its
23

--------------------------------------------------------------------------------



Restricted Subsidiaries from such escrow arrangement, as the case may be,
provided however, that, if the Borrower shall deliver a CRF Deposit Notice at
any time when the Borrower’s Leverage Ratio (when calculated as of the last day
of the most recently ended period of four fiscal quarters for which financial
statements are available and after giving pro forma effect to such Asset Sale or
Event of Loss) does not exceed 2.50 to 1.00, then such proceeds shall not
constitute Net Cash Proceeds until the end of the CRF Deposit Period at which
time such proceeds shall constitute Net Cash Proceeds unless (x) such proceeds
are withdrawn and used for the construction or acquisition of an additional
Vessel and such Vessel becomes a Collateral Vessel hereunder, or (y) if a CRF
Deposit Period is terminated as a result of the occurrence and continuation of
an Event of Default, the Special Purpose Vehicle holding the applicable CRF
Account withdraws all its deposits in such CRF Account (without regard to any
adverse tax consequences to the Borrower or any of its Subsidiaries and within
forty-five (45) Business Days of the occurrence of such Event of Default) and
deposits the same in an account pledged to the Administrative Agent subject to
an account control agreement in favor of the Security Trustee for the benefit of
the Lenders.
“NYFRB” means the Federal Reserve Bank of New York.
“Note” has the meaning set forth in Section 2.8(e).
“Obligations” means all obligations of the Credit Parties to pay fees, costs and
expenses hereunder, to pay principal or interest on Loans and Reimbursement
Obligations, to provide cash collateral as provided herein or in any other
Credit Document, and to pay any other obligations to the Administrative Agent,
the Swingline Lender, any Lender or any Issuing Bank arising under any Credit
Document.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Participant Register” has the meaning set forth in Section 11.10(d).
“Participants” has the meaning set forth in Section 11.10(d).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guaranties” means all Guaranties of performance (and not financial
Guaranties) of the Borrower or any of its Restricted Subsidiaries delivered in
connection with the construction, operation, ownership or financing of Vessels.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary or complementary to, any of the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date, and
reasonable extensions thereof, in each case, as determined in good faith by the
Borrower.
“Permitted Investments” means:
(a) any Investment in the Borrower or in a Restricted Subsidiary of the Borrower
(other than a Ring-fenced Subsidiary);
(b) any Investment in cash and Cash Equivalents;
24

--------------------------------------------------------------------------------



(c) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person, if as a result of such Investment:
(i) such Person becomes a Restricted Subsidiary of the Borrower; or
(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;
(d) Investments received as consideration for an Asset Sale permitted under
Section 7.6 to the extent that at least 75% of the consideration from such Asset
Sale is in the form of cash or Cash Equivalents;
(e) any Investment in any Person solely in exchange for the issuance of Capital
Stock of the Borrower;
(f) any Investments received (i) from trade creditors or customers in the
ordinary course of business, in the form of accounts receivable or notes
receivable, if payable or dischargeable in accordance with customary trade terms
of the Borrower or the applicable Restricted Subsidiary, (ii) in compromise or
resolution of, upon satisfaction of judgments with respect to, (1) obligations
of trade creditors or customers that were Incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (2) litigation,
arbitration or other disputes; or (iii) as a result of a foreclosure by the
Borrower or any of its Restricted Subsidiaries with respect to any secured
Investment in default;
(g) Investments represented by Rate Management and Currency Protection
Transactions to the extent permitted by Section 7.3(d);
(h) loans or advances to directors, officers and employees for moving,
relocation and travel expenses and other similar expenditures (other than any
loans or advances to any director or executive officer (or equivalent thereof)
that would be in violation of Section 402 of the Sarbanes Oxley Act) (i) in each
case, made in the ordinary course of business of the Borrower or any Restricted
Subsidiary of the Borrower (including payroll, travel and entertainment related
advances) or (ii) to purchase Capital Stock of the Borrower, which in each case
do not exceed $250,000 in the aggregate at any one time outstanding;
(i) any Guaranty of Indebtedness permitted to be Incurred by Section 7.3;
(j) any Investment existing on, or made pursuant to binding commitments existing
on, the Closing Date, and any modifications, renewals or extensions that do not
increase the amount of the Investment being modified, renewed or extended (as
determined as of such date of modification, renewal or extension) unless the
incremental increase in such Investment is otherwise permitted;
(k) Investments acquired after the Closing Date as a result of the acquisition
by the Borrower or any Restricted Subsidiary of the Borrower of another Person,
including by way of a merger, amalgamation or consolidation with or into the
Borrower or any of its Restricted Subsidiaries in a transaction that is not
prohibited by the covenant described above under Section 7.1 after the Closing
Date, to the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;
25

--------------------------------------------------------------------------------



(l) Guaranties by the Borrower or any of its Restricted Subsidiaries of
operating leases (other than Capitalized Lease Obligations) or of other
obligations that do not constitute Indebtedness, in each case entered into by
the Borrower or any Restricted Subsidiary of the Borrower in the ordinary course
of business;
(m) Investments in any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Borrower or any of its Restricted
Subsidiaries;
(n) Other investments in the aggregate amount not to exceed $1,000,000; and
(o) Investments listed in Schedule 7.5.
“Permitted Liens” has the meaning ascribed to such term in Section 7.2.
“Permitted Maritime Liens” shall mean, at any time with respect to a Collateral
Vessel:
(a) Liens for crews’ wages (including the wages of the master of the Collateral
Vessel) that are discharged in the ordinary course of business and have accrued
for not more than thirty (30) days unless any such Lien is being contested in
good faith and by appropriate proceedings or other acts by the relevant Credit
Party and such Credit Party shall have set aside on its books adequate reserves
with respect to such Lien and so long as such deferment in payment shall not
subject the Collateral Vessel to sale, forfeiture or loss;
(b) Liens for salvage (including contract salvage) or general average, and Liens
for wages of stevedores employed by the owner of the Collateral Vessel, the
master of the Collateral Vessel or a charterer or lessee of such Collateral
Vessel, which in each case have accrued for not more than thirty (30) days
unless any such Lien is being contested in good faith and by appropriate
proceedings or other acts by the relevant Credit Party and such Credit Party
shall have set aside on its books adequate reserves with respect to such Lien
and so long as such deferment in payment shall not subject the Collateral Vessel
to sale, forfeiture or loss;
(c) shipyard Liens and other Liens arising by operation of law arising in the
ordinary course of business in operating, maintaining, repairing, modifying,
refurbishing, or rebuilding the Collateral Vessel (other than those referred to
in (i) and (ii) above), including maritime Liens for necessaries, which in each
case have accrued for not more than thirty (30) days unless any such Lien is
being contested in good faith and by appropriate proceedings or other acts by
the relevant Credit Party, and such Credit Party shall have set aside on its
books adequate reserves with respect to such Lien and so long as such deferment
in payment shall not subject the Collateral Vessel to sale, forfeiture, or loss;
(d) Liens for damages arising from maritime torts which are unclaimed, or are
covered by insurance and any deductible applicable thereto, or in respect of
which a bond or other security has been posted on behalf of the relevant Credit
Party with the appropriate court or other tribunal to prevent the arrest or
secure the release of the Collateral Vessel from arrest, unless any such Lien is
being contested in good faith and by appropriate proceedings or other acts by
the relevant Credit Party, and such Credit Party shall have set aside on its
books adequate reserves with respect to such Lien and so long as such deferment
in payment shall not subject the Collateral Vessel to sale, forfeiture, or loss;
(e) Liens that, as indicated by the written admission of liability therefor by
an insurance company, are covered by insurance (subject to reasonable
deductibles); and
26

--------------------------------------------------------------------------------



(e) Liens for charters or subcharters or leases or subleases, including any
charter, subcharter, lease or sublease described in Schedule 7.2, permitted
under this Agreement.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization or any
other entity or organization, including a government or any agency or political
subdivision thereof.
“Plan” means an employee pension benefit plan subject to Title IV of ERISA or
the minimum funding standards under Section 412 and 430 of the Code that is
either (i) maintained by the Borrower or any of its Subsidiaries or ERISA
Affiliates, or (ii) maintained pursuant to a collective bargaining agreement or
any other arrangement under which more than one employer makes contributions and
to which the Borrower or any of its Subsidiaries or ERISA Affiliates is then
making or required to make contributions.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Platform” has the meaning set forth in Section 11.7(b).
“Pledged Equity” means the Capital Stock in each Guarantor which is pledged to
secure the Secured Obligations under the Guaranty and Collateral Agreement.
“Pledgor” means the Borrower and each Wholly-Owned Subsidiary, in each case, to
the extent that such Person directly owns any Capital Stock in any Guarantor.
“Preferred Stock,” means, as applied to the Capital Stock of any Person, Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distributions of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital of
any other class of such Person.
“Presumed Tax Rate” for any tax year means the highest effective combined
Federal, state and local income tax rate applicable during such tax year to an
individual resident of New York, New York, taxable at the highest marginal
Federal income tax rate and the highest marginal applicable state and city
income tax rates.
“Pricing Schedule” is the pricing schedule set forth on Annex II.
“Prior Credit Agreement” has the meaning set forth in the Recitals hereto.
“Pro Forma Basis” means, with respect to compliance with any financial test
hereunder, compliance with such financial test immediately after giving effect
to (a) any Material Acquisition or Disposition (with respect to any such
acquisition, to the extent the assets subject thereto are not subsequently
disposed of during such period), as if such Material Acquisition or Disposition,
and all other Material Acquisitions or Dispositions consummated during the
applicable period, were consummated at the beginning of such period, and any
Indebtedness or other liabilities Incurred in connection with any such Material
Acquisition or Disposition had been consummated and Incurred at the beginning of
such period, (b) any designation or re-designation pursuant to Section 7.9, as
if such designation or redesignation were consummated at the beginning of such
period, and any Indebtedness or other liabilities Incurred in connection with
any such designation or re-designation had been consummated and Incurred at the
beginning of such period, (c) the Incurrence or repayment of any Indebtedness,
as if such Incurrence or repayment had occurred at the beginning of such period
or (d) any other event expressly required to be calculated on a Pro Forma Basis
hereunder. For purposes of this definition, if any Indebtedness to be so
27

--------------------------------------------------------------------------------



Incurred bears interest at a floating rate and is being given pro forma effect,
the interest on such Indebtedness will be calculated as if the rate in effect on
the date of Incurrence had been the applicable rate for the entire period
(taking into account the effect of any applicable Interest Rate Protection
Agreements).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning set forth in Section 11.25.
“Qualified Equity Interests” means any Equity Interests of any Person other than
Disqualified Stock.
“Rate Election Notice” has the meaning set forth in clause (b) of the definition
of “Early Opt-in Election”.
“Rate Management and Currency Protection Obligations” means any and all
obligations of the Borrower, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Rate Management and Currency Protection Transactions, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any of
the foregoing.
“Rate Management and Currency Protection Transaction” means any Interest Rate
Protection Agreement or Currency Rate Protection Agreement now existing or
hereafter entered into, in each case, between the Borrower and any Lender or any
Affiliate of a Lender.
“Register” has the meaning set forth in Section 11.10(c).
“Reimbursement Obligation” has the meaning set forth in Section 2.12(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“released” has the meaning set forth in Section 11.21(a).
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
meet the minimum funding standard of Sections 412 and 430 of the Code and of
Sections 302 and 303 of ERISA shall be a Reportable Event regardless of the
issuance of any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.
“Required Insurance” has the meaning set forth in Section 6.5(a).
28

--------------------------------------------------------------------------------



“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
or outstanding Term Loans representing more than 50% of the sum of the total
Revolving Credit Exposures and Term Loans outstanding at such time.
“Required Revolving Lenders” means, Lenders having Revolving Credit Exposures
and unused Revolving Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Revolving Commitments at such time
or, if the Revolving Commitments have been terminated or expired, Lenders having
more than 50% of the sum of the total Revolving Credit Exposures of all Lenders;
provided that the Revolving Credit Exposure of, and unused Revolving Commitment
of, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.
“Restricted Investment” means any Investment other than a Permitted Investment.
“Restricted Payment” means:
(a) any dividend or any distribution (whether made in cash, securities or other
property) by the Borrower or any Restricted Subsidiary with respect to its
Capital Stock (including any payment in connection with any merger or
consolidation involving the Borrower or any of its Restricted Subsidiaries and
any Administrative Fees) other than:
(i) dividends or distributions payable solely in Capital Stock of the Borrower;
(ii) dividends or distributions payable in respect of taxes including but not
limited to taxes relating to the period from and after May 2, 2014;
(iii) dividends or distributions by a Restricted Subsidiary, so long as, in the
case of any dividend or distribution payable on or in respect of any Capital
Stock issued by a Restricted Subsidiary that is not a Wholly-Owned Subsidiary,
the Borrower or the Restricted Subsidiary holding such Capital Stock receives at
least its pro rata share of such dividend or distribution; and
(iv) payments made in respect of any stock appreciation rights or similar
benefits plans;
(b) the purchase, redemption, retirement or other acquisition for value,
including in connection with any merger or consolidation, of any Capital Stock
of the Borrower; and
(c) any Restricted Investment.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary. Unless otherwise qualified, references to “Restricted
Subsidiary” or “Restricted Subsidiaries” herein shall refer to those of the
Borrower and include for the avoidance of doubt the Ring-fenced Subsidiaries.
“Revolving Commitment” means, with respect to any Revolving Lender, such
Revolving Lender’s obligations to make Revolving Loans, participate in Letters
of Credit and participate in Swingline Loans, pursuant to Sections 2.1(a), 2.12
and 2.15, respectively, initially in the amount set forth opposite its name on
Annex I or as later increased pursuant to Section 2.14 or as set forth on an
Assignment Agreement pursuant to Section 11.9, as such obligations may be
increased or reduced from time to time as expressly provided pursuant to this
Agreement.
29

--------------------------------------------------------------------------------



“Revolving Commitment Termination Date” means the earliest of (i) the Maturity
Date, (ii) the date on which the Revolving Commitments are terminated in full or
reduced to zero pursuant to Section 2.13, and (iii) the occurrence of any Event
of Default described in Section 8.1(f) or (g) with respect to the Borrower or a
Guarantor or the occurrence and continuance of any other Event of Default and
either (x) the declaration of the Revolving Loans to be due and payable pursuant
to Section 8.2 or (y) in the absence of such declaration, the giving of written
notice by the Administrative Agent, acting at the direction of the Required
Revolving Lenders, to the Borrower pursuant to Section 8.2 that the Revolving
Commitments have been terminated.
“Revolving Credit Commitment Amount” means the sum of the Revolving Commitments
of all of the Lenders, which is an amount initially equal to $100,000,000, as
such amount may be reduced from time to time pursuant to the terms of this
Agreement.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) such Lender’s applicable Revolving
Percentage of the principal amount of the outstanding Revolving Loans, (b) such
Lender’s L/C Exposure and (c) such Lender’s applicable Revolving Percentage of
the Swingline Exposure.
“Revolving Facility” means the Revolving Commitments and the Revolving Loans and
Letters of Credit issued thereunder.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.
“Revolving Loan” has the meaning set forth in Section 2.1(a).
“Revolving Note” has the meaning set forth in Section 2.8(e).
“Revolving Percentage” means, for each Lender, the percentage of the aggregate
amount of the Revolving Commitments of all Lenders (or, if the Revolving
Commitments have been terminated, the Revolving Credit Exposure of all Lenders)
represented by the amount of such Lender’s Revolving Commitment (or, if such
Revolving Commitment has been terminated, such Lender’s Revolving Credit
Exposure).
“Ring-fenced Subsidiaries” means each of SEA-Vista Newbuild II LLC, Seabulk
Energy Transport LLC, Lightship Tankers I LLC and Lightship Tankers II LLC, each
a Delaware limited liability company; provided that, any such Person shall cease
to constitute a Ring-fenced Subsidiary hereunder upon (a) becoming the
registered owner of a Vessel, (b) executing a Collateral Vessel Mortgage
pursuant to Section 6.12(b) and (c) being or becoming a Guarantor pursuant to
Section 6.12(c).
“S&P” means Standard & Poor’s Financial Services LLC or any successor thereto.
“Sale-Leaseback Transaction” means any arrangement whereby the Borrower or a
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.
“Sanctions Laws and Regulations” means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
30

--------------------------------------------------------------------------------



“Satisfactory Long-Term Contract” means any charter contract (a) with an initial
term of at least three (3) years and a remaining term of at least eighteen (18)
months at the Closing Date (or, if the initial term of such contract expires
prior to the Maturity Date, renewed or replaced by a contract with a term that
expires on or after the Maturity Date, as such Maturity Date may be extended
from time to time pursuant to this Agreement), entered into by the Borrower or
any Restricted Subsidiary other than a Ring-fenced Subsidiary, for which a
Vessel (including any substitute Vessel) has been definitively nominated or (b)
that is reasonably acceptable to the Administrative Agent.
“SEA-Vista Agreements” means (i) the SEA-Vista I Administrative and Accounting
Services Agreement, (ii) the SEA-Vista II Administrative and Accounting Services
Agreement, (iii) the SEA-Vista III Administrative and Accounting Services
Agreement, and (iv) the SEA-Vista I Advisory Services and Monitoring Agreement.
“SEA-Vista LLC Agreement” means the operating agreements for each of SEA-Vista I
LLC, SEA- Vista II LLC and SEA-Vista III LLC.
“SEACOR” means SEACOR Holdings Inc., a corporation organized and existing under
the laws of Delaware.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.
“Secured Obligations” means, collectively, (a) the Obligations, (b) all Rate
Management and Currency Protection Obligations (other than Excluded Swap
Obligations) and (c) all Specified Cash Management Obligations; provided,
however, notwithstanding anything to the contrary contained herein or in any
other Credit Document, no Rate Management and Currency Protection Obligation or
Specified Cash Management Obligation shall constitute a Secured Obligation at
any time on or after the occurrence of Security Termination.
“Secured Parties” means, collectively, the Administrative Agent, the Security
Trustee, the Lenders, the Issuing Banks, the holders of the Rate Management and
Currency Protection Obligations, the holders of any Specified Cash Management
Obligations and any other holder of any Secured Obligation.
“Security Termination” means such time as when (a) all Commitments have been
terminated or expired, (b) all Secured Obligations have been paid in full in
cash (other than indemnification obligations and other contingent obligations
not then due and payable and as to which no claim has been made as at the time
of determination), have expired, or have been terminated and (c) all Letters of
Credit have terminated or expired without any pending drawing thereon (other
than Letters of Credit as to which cash collateral has been provided to the
applicable Issuing Bank in an amount equal to 105% of the amount of such
outstanding Letters of Credit or other arrangements satisfactory to the
applicable Issuing Bank (in the sole discretion of such Issuing Bank) have been
made).
“Security Trustee” means JPMorgan Chase Bank, N.A. acting in its capacity as
Security Trustee for the Secured Parties, and any successor Security Trustee
appointed hereunder pursuant to the Guaranty and Collateral Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
31

--------------------------------------------------------------------------------



“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
Incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature in their ordinary course, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, after giving due consideration to the prevailing practice in the
industry in which such Person is engaged, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Special Purpose Vehicle” means (a) any Restricted Subsidiary of the Borrower
that has no business other than to hold deposits in a CRF Account and has no
liabilities other than those set forth in any Credit Document or (b) an entity
with respect to a CRF Account funded with proceeds received by such entity in
connection with a sale or casualty event related to such entity’s Mortgaged
Vessel; provided that (a) such entity is a Closing Date Guarantor or has
provided a Guaranty of the Secured Obligations by becoming a party to the
Guaranty and Collateral Agreement pursuant to Section 6.12 and (b) as of the
60th day following the date of such Asset Sale or Event of Loss such entity has
no liabilities, other than those set forth in any Credit Document.
“Specified Cash Management Obligations” means obligations in respect of any
agreement providing for treasury, depositary, purchasing card or cash management
services, including in connection with any automated clearing house transfers of
funds or any similar transactions between the Borrower and any Lender or any
Affiliate of a Lender.
“Stated Maturity” means, with respect to any Indebtedness, the date specified in
the agreement governing or certificate relating to such Indebtedness as the
fixed date on which the final payment of principal of such Indebtedness is due
and payable, including pursuant to any mandatory redemption provision, but not
including any contingent obligations to repay, redeem or repurchase any such
principal prior to the date originally scheduled for the payment thereof.
“Statutory Reserve Rate” means, the aggregate of the maximum reserve, liquid
asset or similar percentages (including any marginal, special, emergency or
supplemental reserves) applicable to any member bank of the Federal Reserve
System of the United States of America in respect of Eurocurrency Liabilities
(as defined in Regulation D of the Board of Governors of the Federal Reserve
System of the United States of America). Eurodollar Loans shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the Closing
Date of any change in any reserve percentage.
“Sub-Agent” means JPMorgan Chase Bank, N.A. or such other Affiliate of JPMorgan
Chase Bank, N.A., that conducts international monetary transactions on behalf of
JPMorgan Chase Bank, N.A., as from time to time notified to the Borrower by the
Administrative Agent.
“Subsidiary” means, for any Person, any other Person of which more than fifty
percent (50%) of the outstanding stock or comparable Capital Stock having
ordinary voting power for the election of the Board of Directors, managers or
similar governing body of such other Person (irrespective of whether or not at
the time such stock or other Capital Stock of any other class or classes of such
other Person shall have or might
32

--------------------------------------------------------------------------------



have voting power by reason of the happening of any contingency), is at the time
directly or indirectly owned by such former Person or by one or more of its
Subsidiaries. Unless otherwise qualified, references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Borrower.
“Supported QFC” has the meaning set forth in Section 11.25.
“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.15, as the same may be reduced from time to time as
expressly provided pursuant to this Agreement. The amount of the Swingline
Commitment shall initially be $10,000,000.
“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Lender at
any time shall equal its applicable Revolving Percentage of the aggregate
Swingline Exposure at such time.
“Swingline Lender” has the meaning set forth in the first paragraph hereof.
“Swingline Loan” means any loan made by the Swingline Lender pursuant to Section
2.15.
“Swingline Maturity Date” means, with respect to any Swingline Loan, the date
that is five (5) Business Days prior to the Maturity Date.
“Swingline Note” has the meaning set forth in Section 2.8(e).
“Swingline Request” has the meaning set forth in Section 2.15(b).
“Taxes” has the meaning set forth in Section 5.11.
“Term Facilities” means the 2019 Term Loans and any Incremental Term Loans.
“Term Loan Lender” means the 2019 Term Loan Lenders and any Incremental Term
Loan Lender.
“Term Loan Note” has the meaning set forth in Section 2.8(e).
“Term Loans” means the 2019 Term Loans and any Incremental Term Loans.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Trade Date” has the meaning set forth in Section 11.10(f).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Triggering Acquisition” means (a) the acquisition of any assets (including
Capital Stock) for which the aggregate gross consideration exceeds $50,000,000
or (b) the acquisition of any Vessel for which the aggregate gross consideration
exceeds $25,000,000.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to Adjusted LIBO Rate or the Base Rate.
33

--------------------------------------------------------------------------------



“UCC” means, with respect to any applicable jurisdiction, the Uniform Commercial
Code as in effect from time to time in such jurisdiction.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of the Borrower or any of its Subsidiaries or ERISA Affiliates to the PBGC or
such Plan.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as an
Unrestricted Subsidiary in writing to the Administrative Agent pursuant to
Section 7.9.
“Unrestricted Subsidiary Non-Recourse Debt” means any Indebtedness of any
Unrestricted Subsidiary, in each case in respect of which the holder or holders
thereof (a) shall have recourse only to, and shall have the right to require the
obligations of such Unrestricted Subsidiary to be performed, satisfied, and paid
only out of, the property of such Unrestricted Subsidiary and/or one or more of
its Subsidiaries (but only to the extent that such Subsidiaries are Unrestricted
Subsidiaries) and/or any other Person (other than Borrower and/or any Restricted
Subsidiary) and (b) shall have no direct or indirect recourse (including by way
of guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary
or to any of their property, whether for principal, interest, fees, expenses or
otherwise, except for Capital Stock of such Unrestricted Subsidiary.
“U.S. Special Resolution Regimes” has the meaning set forth in Section 11.25.
“Vessel” means, collectively, tankers, barges, tugboats, articulated tug and
barge units, marine vessels and other carriers.
“Wholly-Owned Subsidiary” means (a) any Restricted Subsidiary of which all of
the outstanding Capital Stock (other than any directors’ qualifying shares under
applicable law), on a fully-diluted basis, are owned by the Borrower and/ or one
or more of the Wholly-Owned Subsidiaries or (b) any Restricted Subsidiary that
is organized in a jurisdiction and is required by the applicable laws and
regulations of such jurisdiction to be partially owned by the government of such
jurisdiction or individual or corporate citizens of such jurisdiction, provided
that the Borrower, directly or indirectly, owns the remaining Capital Stock in
such Subsidiary and, by contract or otherwise, controls the management and
business of such Subsidiary and derives economic benefits of ownership of such
Subsidiary to substantially the same extent as if such Subsidiary were a
Wholly-Owned Subsidiary.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2 Time of Day. Unless otherwise expressly provided, all references to
time of day in this Agreement and the other Credit Documents shall be references
to New York, New York time.
Section 1.3 Accounting Terms; GAAP; Pro Forma Calculations.
34

--------------------------------------------------------------------------------



(a)Except as otherwise expressly provided herein, and subject to the provisions
of this Section 1.3, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or financial accounting standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or financial accounting standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated matter as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
(b)Notwithstanding anything to the contrary contained herein, for purposes of
calculating any financial test hereunder, compliance with such financial test
and the components thereof, including Adjusted EBITDA, Interest Expense and
Consolidated Funded Debt, shall be calculated in accordance with the definition
of “Pro Forma Basis” with respect to any event described in such definition.
(c)If either the Borrower or the Required Lenders notifies the Administrative
Agent that (i) any change in accounting principles from those used in the
preparation of the financial statements of the Borrower referred to in Section
5.9 is hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accounts (or successors
thereto or agencies with similar functions), and such change affects the
calculation of any component of any financial covenant, standard or term found
in this Agreement, or (ii) there is a change in federal, state or foreign tax
laws which affects the Borrower’s or any of its Restricted Subsidiaries’ ability
to comply with the financial covenants, standards or terms found in this
Agreement, then if the Borrower shall so request, the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions (with the agreement of the Required Lenders or, if required by
Section 11.11, all of the Lenders) so as to equitably reflect such changes with
the desired result that the criteria for evaluating the Borrower’s and its
Restricted Subsidiaries’ consolidated financial condition shall be the same
after such changes as if such changes had not been made; provided that, with
respect to the changes referred to in clause (i) above, until so amended (or
until such request is withdrawn), regardless of whether any such request is made
before or after such change or the application thereof, (x) such financial
covenants, standards or terms shall continue to be computed in accordance with
the relevant accounting principles as in effect immediate prior to such change
therein becoming effective and (y) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculation of such financial covenant, standard or
term made before and after giving effect to such change.
Section 1.4 Terms and Interpretations Generally.
(a)It is not intended that the specification of any exception to any covenant
herein shall imply that the excepted matter would, but for such exception, be
prohibited or required.
(b)For purposes of determining compliance with any covenant hereunder, in the
event that any Incurrence of Indebtedness, granting of Liens, making of
Restricted Payment or Asset Sales or any other action restricted by any covenant
herein meets the criteria of more than one of the baskets or categories of
exceptions to such covenant or any definition related thereto, the Borrower will
be permitted to divide or classify (or later divide, classify or reclassify in
whole or in part in its sole discretion) such action in any manner that complies
with the relevant covenant or definition.
35

--------------------------------------------------------------------------------



(c)For purposes of determining compliance under Sections 7.2, 7.3, 7.4, 7.5 and
7.6, any amount in a currency other than Dollars will be converted to Dollars in
a manner consistent with that used in calculating Consolidated Net Income in the
annual financial statements of the Borrower and its Restricted Subsidiaries
delivered pursuant to Section 5.9. Notwithstanding the foregoing, for purposes
of determining compliance with Sections 7.2, 7.3 and 7.5, with respect to any
amount of Indebtedness or Restricted Payment in a currency other than Dollars,
no breach of any basket contained in such sections shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness is Incurred or Restricted Payment is made.
(d)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein”,
“hereof’ and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections, Annexes, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Annexes,
Exhibits and Schedules to, this Agreement (unless specifically indicated
otherwise) and (v) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Section 1.5 Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
Section 1.6 LIBOR Notification. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.17(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.17(d), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.17(b), whether upon the
occurrence of a Benchmark Transition Event or any Early Opt-in Election, and
(ii) the implementation of
36

--------------------------------------------------------------------------------



any Benchmark Replacement Conforming Changes pursuant to Section 2.17(c)),
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.
ARTICLE II THE CREDIT FACILITIES
Section 2.1 Loans.
(a)Revolving Loans. Subject to the terms and conditions hereof, each Revolving
Lender severally and not jointly agrees to make one or more loans (each, a
“Revolving Loan”) to the Borrower submitting a Borrowing Request from time to
time on and after the Closing Date prior to the Revolving Commitment Termination
Date on a revolving basis; provided, however, that no Lender shall be required
to make any Revolving Loan if, immediately after giving effect thereto, (i) the
aggregate Revolving Credit Exposure of all Revolving Lenders would thereby
exceed the Revolving Credit Commitment Amount then in effect or (ii) the
Revolving Credit Exposure of such Lender would thereby exceed its Revolving
Commitment then in effect. Each Borrowing of Revolving Loans shall be made
ratably from the Lenders in proportion to their respective Revolving
Percentages. Revolving Loans may be repaid, in whole or in part, and all or any
portion of the principal amounts thereof reborrowed, from time to time before
the Revolving Commitment Termination Date, subject to the terms and conditions
hereof. Funding of any Revolving Loans shall be in Dollars.
(b)2019 Term Loans. Subject to the terms and conditions hereof, each 2019 Term
Loan Lender severally and not jointly agrees to make, on the Closing Date, a
term loan (each, a “2019 Term Loan”) to the Borrower in an amount up to its 2019
Term Loan Credit Commitment. 2019 Term Loans are not revolving and amounts
borrowed and repaid may not be thereafter reborrowed. Funding of any 2019 Term
Loans shall be in Dollars.
(c)Loans and Commitments under the Prior Credit Agreement. On the Closing Date
(or as soon as practicable with respect to Section 2.1(c)(iii)):
(i)the Borrower shall pay all accrued and unpaid commitment fees, undrawn
facility fees, break funding fees under Section 2.11 and all other fees that are
outstanding under the Prior Credit Agreement for the account of each “Lender”
under the Prior Credit Agreement;
(ii)each “Base Rate Loan” and “Eurodollar Loan” outstanding under the Prior
Credit Agreement shall be refunded as a Base Rate Loan or Eurodollar Loan, as
applicable, under this Agreement pro rata in accordance with each Lender’s
Commitment;
(iii)any “Note” executed and delivered by the Borrower under the Prior Credit
Agreement is hereby automatically cancelled and of no further force or effect,
and the Administrative Agent shall use reasonable efforts to cause all “Lenders”
under the Prior Credit Agreement holding such notes to deliver to the Borrower,
as soon as practicable after the Closing Date, all such notes marked “canceled”
or otherwise similarly defaced;
(iv)any “Letters of Credit” issued under the Prior Credit Agreement shall be
deemed issued under this Agreement; and
37

--------------------------------------------------------------------------------



(v)the Prior Credit Agreement and the commitments thereunder shall be superseded
by this Agreement and such commitments shall terminate.
It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Prior Credit
Agreement or evidence repayment of any such obligations and liabilities and that
this Agreement, from and after the Closing Date, amend and restate in its
entirety the Prior Credit Agreement and re-evidence the obligations of the
Borrower and the other Credit Parties outstanding thereunder and that any Credit
Document and/or Liens securing the Obligations (as defined in the Prior Credit
Agreement) shall continue in full force and effect to secure the Obligations
hereunder.
Section 2.2 Types of Loans and Minimum Borrowing Amounts. Borrowings of Loans
may be outstanding as either Base Rate Loans or Eurodollar Loans, as selected by
the Borrower pursuant to Section 2.3. Each Borrowing of Base Rate Loans shall be
in an amount of not less than $1,000,000 and each Borrowing of Eurodollar Loans
shall be in an amount of not less than $2,000,000 and in an integral multiple of
$100,000 in excess thereof.
Section 2.3 Manner of Loan Borrowings; Continuations and Conversions of
Borrowings.
(a)Notice of Borrowing. To request the advance of a Borrowing of Loans (other
than Mandatory Borrowings), the Borrower shall give notice to the Administrative
Agent, in accordance with Section 2.3(c), by no later than (i) 12:00 P.M. at
least three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) 10:00 A.M. on the
date the Borrower requests the Lenders to advance a Borrowing of Base Rate
Loans.
(b)Notice of Continuation or Conversion of Outstanding Borrowings. The Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Loan Borrowing or, subject to the minimum amount requirements in
Section 2.1(c) for each outstanding Loan Borrowing, a portion thereof, as
follows: (i) if such Borrowing is of Eurodollar Loans, the Borrower may continue
part or all of such Borrowing as Eurodollar Loans for an Interest Period
specified by it or convert part or all of such Borrowing into Base Rate Loans on
the last day of the Interest Period applicable thereto, or the Borrower may
earlier convert part or all of such Borrowing into Base Rate Loans so long as it
pays the breakage fees and funding losses provided in Section 2.11; and (ii) if
such Borrowing is of Base Rate Loans, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period specified by it on
any Business Day, in each case pursuant to notices of continuation or conversion
as set forth below. The Borrower may select multiple Interest Periods for the
Eurodollar Loans requested in any single Borrowing Request, provided that at no
time shall the number of different Interest Periods for outstanding Eurodollar
Loans exceed twenty (20) (it being understood for such purposes that (x)
Interest Periods of the same duration, but commencing on different dates, shall
be counted as different Interest Periods, and (y) all Interest Periods
commencing on the same date and of the same duration shall be counted as one
Interest Period regardless of the number of Borrowings or Loans involved).
Notices of the continuation of such Eurodollar Loans for an additional Interest
Period or of the conversion of part or all of such Eurodollar Loans into Base
Rate Loans or of such Base Rate Loans into Eurodollar Loans must be given by no
later than (A) 12:00 P.M. at least three (3) Business Days prior to the date of
such continuation of, or conversion to, Eurodollar Loans and (B) 12:00 P.M. on
the date of any conversion of Eurodollar Loans to Base Rate Loans.
(c)Manner of Notice. The Borrower shall give such notices concerning the
advance, continuation, or conversion of a Borrowing described in Sections 2.3(a)
and (b), as applicable, by telephone, facsimile or email (which notice shall be
irrevocable once given and, if by telephone, shall be promptly confirmed in
writing) pursuant to a Borrowing Request, which shall specify the date of the
requested advance, continuation or conversion (which shall be a Business Day),
the amount of the requested
38

--------------------------------------------------------------------------------



Borrowing, whether such Borrowing is to be comprised of a Borrowing of Revolving
Loans or 2019 Term Loans, whether such Borrowing is to be advanced, continued,
or converted, the Type of Revolving Loans to comprise such new, continued or
converted Borrowing, if such Borrowing is to be comprised of Eurodollar Loans
and the Interest Period applicable thereto and the Borrower. The Borrower agrees
that the Administrative Agent may rely on any such telephonic, facsimile or
email notice given by any Person it in good faith believes is an authorized
representative of the Borrower without the necessity of independent
investigation and that, if any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon.
(d)Notice to the Lenders. The Administrative Agent shall give prompt telephonic,
email or facsimile notice to each Revolving Lender and 2019 Term Loan Lender of
any notice received by it pursuant to this Section 2.3 relating to a Revolving
Loan Borrowing, or the 2019 Term Loan Borrowing, as applicable. The
Administrative Agent shall give notice to the Borrower and each applicable
Lender by like means of the interest rate applicable to each Borrowing of
Eurodollar Loans of the Borrower (but, if such notice is given by telephone, the
Administrative Agent shall confirm such rate in writing) promptly after the
Administrative Agent has made such determination.
(e)Failure to Notify. If the Borrower fails to give notice pursuant to Section
2.3(a) or (b) of (i) the continuation or conversion of any outstanding principal
amount of a Borrowing of Eurodollar Loans or (ii) a Borrowing of Revolving Loans
to pay outstanding Reimbursement Obligations, and has not notified the
Administrative Agent by (A) 12:00 P.M. at least three (3) Business Days before
the last day of the Interest Period for any Borrowing of Eurodollar Loans or (B)
the day such Reimbursement Obligation becomes due, respectively, that it intends
to repay such Borrowing or Reimbursement Obligation, as applicable, the Borrower
shall be deemed to have requested, respectively, (x) the continuation of such
Borrowing as a Eurodollar Loan with an Interest Period of one (1) month or (y)
the advance of a new Borrowing of Base Rate Loans on such day in the amount of
the Reimbursement Obligation then due, which Borrowing pursuant to this clause
(y) shall be deemed to have been funded on such date by the Revolving Lenders in
accordance with Section 2.3(a) and to have been applied on such day to pay the
Reimbursement Obligation then due, in each case so long as no Event of Default
shall have occurred and be continuing or would occur as a result of such
Borrowing but otherwise disregarding the conditions to the advance of Borrowings
set forth in Section 4.2. Upon the occurrence and during the continuance of any
Event of Default, and upon written notice thereof from the Administrative Agent
to the Borrower (i) each Eurodollar Loan will automatically, on the last day of
the then existing Interest Period therefor, convert into a Base Rate Loan, and
(ii) the obligation of the Lenders to make, continue or convert Loans into
Eurodollar Loans shall be suspended.
(f)Conversion. If the Borrower shall elect to convert any particular Borrowing
pursuant to this Section 2.3 from one Type of Loan to the other only in part,
then, from and after the date on which such conversion shall be effective, such
particular Borrowing shall, for all purposes of this Agreement (including, for
purposes of subsequent application of this sentence) be deemed to instead
constitute two Borrowings (each originally advanced on the same date as such
particular Borrowing), one comprised of (subject to subsequent conversion in
accordance with this Agreement) Eurodollar Loans in an aggregate principal
amount equal to the portion of such Borrowing so elected by the Borrower to be
comprised of Eurodollar Loans and the second comprised of (subject to subsequent
conversion in accordance with this Agreement) Base Rate Loans in an aggregate
principal amount equal to the portion of such particular Borrowing so elected by
the Borrower to be comprised of Base Rate Loans. If the Borrower shall elect to
have multiple Interest Periods apply to any such particular Borrowing comprised
of Eurodollar Loans, then, from and after the date such multiple Interest
Periods commence, such particular Borrowing shall, for all purposes of this
Agreement (including, for purposes of subsequent application of this sentence),
be deemed to constitute a number of separate Borrowings (each originally
commencing on the same date as such particular Borrowing) equal to the number
of, and corresponding to, the different Interest Periods so
39

--------------------------------------------------------------------------------



selected, each such deemed separate Borrowing corresponding to a particular
selected Interest Period comprised of (subject to subsequent conversion in
accordance with this Agreement) Eurodollar Loans in an aggregate principal
amount equal to the portion of such particular Borrowing so elected by the
Borrower to have such Interest Period. This Section 2.3(f) shall be applied
appropriately in the event that the Borrower shall make the elections described
in the two preceding sentences at the same time with respect to the same
particular Borrowing.
Section 2.4 Interest Periods. As provided in Section 2.3, at the time of each
request for a Borrowing of Eurodollar Loans, or for the continuation or
conversion of any Borrowing of Eurodollar Loans, the Borrower shall select the
Interest Period(s) to be applicable to such Loans from among the available
options, subject to the limitations in Section 2.3; provided, however, that:
(a)no Interest Period may be selected (1) with respect to Revolving Loans that
extends beyond the Revolving Commitment Termination Date or (2) with respect to
Term Loans that extends beyond the Maturity Date;
(b)whenever the last day of any Interest Period would otherwise be a day that is
not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day; provided, however, that if the next succeeding
Business Day is in the next calendar month, the last day of such Interest Period
shall be the immediately preceding Business Day; and
(c)for purposes of determining an Interest Period, a month means a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month; provided, however, that if there
is no such numerically corresponding day in the month in which an Interest
Period is to end or if an Interest Period begins on the last Business Day of a
calendar month, then such Interest Period shall end on the last Business Day of
the calendar month in which such Interest Period is to end.
Section 2.5 Funding of Loans.
(a)Disbursement of Loans. Not later than 12:00 P.M. with respect to Borrowings
of Eurodollar Loans, and 2:00 P.M. with respect to Borrowings of Base Rate
Loans, on the date of any requested advance of a new Borrowing of Loans, each
Lender, subject to all other provisions hereof, shall make available for the
account of its applicable Lending Office its Loans comprising its portion of
such Borrowing in funds immediately available for the benefit of the
Administrative Agent in the applicable Administrative Agent’s Account and
according to the payment instructions of the Administrative Agent. The
Administrative Agent shall promptly make the proceeds of each such Borrowing
available in immediately available funds to the Borrower (or as directed in
writing by the Borrower) on such date. In the event that any Lender does not
make such amounts available to the Administrative Agent by the time prescribed
above, but such amount is received later that day, such amount shall
nevertheless be promptly credited to the Borrower in the manner described in the
preceding sentence (and if such credit is made on the next Business Day, with
interest on such amount to begin accruing hereunder on such next Business Day);
provided that acceptance by the Borrower of any such late amount shall not be
deemed a waiver by the Borrower of any rights it may have against such Lender.
No Lender shall be responsible to the Borrower for any failure by another Lender
to fund its portion of a Borrowing, and no such failure by a Lender shall
relieve any other Lender from its obligation, if any, to fund its portion of a
Borrowing.
(b)Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to the time at which such
Lender is scheduled to make payment to the Administrative Agent of the proceeds
of a Revolving Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and in reliance upon such
assumption may (but shall not be
40

--------------------------------------------------------------------------------



required to) make available to the Borrower the proceeds of the Loan to be made
by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent the amount made available to the Borrower attributable to such Lender
together with interest thereon for each day during the period commencing on the
date such amount was made available to the Borrower and ending on (but
excluding) the date such Lender pays such amount to the Administrative Agent at
a rate per annum equal to the Administrative Agent’s cost of funds for such
amount. If such amount is not received from such Lender by the Administrative
Agent immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but the Borrower will in no event be liable to pay any
amounts otherwise due pursuant to Section 2.11 in respect of such repayment.
Nothing in this Section shall be deemed to relieve any Lender from any
obligation to fund any Loans hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
(c)Source of Funding Options. Each Lender may, at its option, make any Loan
available to the Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
Section 2.6 Applicable Interest Rates.
(a)Base Rate Loans. Each Base Rate Loan shall bear interest (computed on the
basis of a 365-day year or 366-day year, as the case may be, and actual days
elapsed including the first day but excluding the date of repayment) on the
unpaid principal amount thereof from the date such Loan is made until maturity
(whether by acceleration or otherwise) or conversion to a Eurodollar Loan, at a
rate per annum equal to the lesser of (i) the Highest Lawful Rate or (ii) the
Base Rate from time to time in effect plus the Applicable Margin. The Borrower
agrees to pay such interest on each Interest Payment Date for such Loan and at
maturity (whether by acceleration or otherwise).
(b)Eurodollar Loans. Each Eurodollar Loan shall bear interest (computed on the
basis of a 360-day year and actual days elapsed including the first day but
excluding the date of repayment) on the unpaid principal amount thereof from the
date such Loan is made until maturity (whether by acceleration or otherwise) or
conversion to a Base Rate Loan, at a rate per annum equal to the lesser of (i)
the Highest Lawful Rate or (ii) the sum of Adjusted LIBO Rate plus the
Applicable Margin. The Borrower agrees to pay such interest on each Interest
Payment Date for such Loan and at maturity (whether by acceleration or
otherwise) or, in the case of, conversion to a Base Rate Loan on a day prior to
the end of the current Interest Period therefor, on the date of such conversion.
(c)Swingline Loans. Each Swingline Loan shall bear interest (computed on the
basis of a 365-day year or 366-day year, as the case may be, and actual days
elapsed including the first day but excluding the date of repayment) on the
unpaid principal amount thereof from the date such Loan is made until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the lesser
of (i) the Highest Lawful Rate or (ii) the Base Rate from time to time in effect
plus the Applicable Margin for Base Rate Loans. The Borrower agrees to pay such
interest on each Interest Payment Date for such Loan and at maturity (whether by
acceleration or otherwise).
(d)Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and Reimbursement Obligations hereunder insofar as
such interest rate involves a determination of Base Rate, Adjusted LIBO Rate,
LIBO Rate or LIBO Market Index Rate, or any applicable default rate pursuant to
Section 2.7, and such determination shall be conclusive and binding except in
the case of the Administrative Agent’s manifest error or willful misconduct. The
Administrative
41

--------------------------------------------------------------------------------



Agent shall promptly give notice to the Borrower and each Lender of each
determination of Adjusted LIBO Rate with respect to each Eurodollar Loan.
Section 2.7 Default Rate. If any payment of principal or interest on any Loan is
not made when due after the expiration of the grace period therefor provided in
Section 8.1(a) (whether by acceleration or otherwise), or any Reimbursement
Obligation is not paid when due as provided in Section 2.12(c), such past due
Loan or Reimbursement Obligation shall bear interest (computed on the basis of a
year of 360, 365 or 366 days, as applicable, and actual days elapsed) after any
such grace period expires until such principal then due is paid in full, which
the Borrower agrees to pay on demand, at a rate per annum equal to:
(a)(i) for any Base Rate Loan, the lesser of (A) the Highest Lawful Rate and (B)
the sum of two percent (2%) per annum plus the Base Rate from time to time in
effect (but not less than the Base Rate in effect at the time such payment was
due) plus the Applicable Margin, and (ii) for any Swingline Loan, the lesser of
(A) the Highest Lawful Rate and (B) the sum of two percent (2%) per annum plus
the LIBO Market Index Rate from time to time in effect (but not less than the
LIBO Market Index Rate in effect at the time such payment was due) plus the
Applicable Margin;
(b)for any Eurodollar Loan, the lesser of (i) the Highest Lawful Rate and (ii)
the sum of two percent (2%) per annum plus the rate of interest (inclusive of
the Applicable Margin) in effect thereon at the time of such default until the
end of the Interest Period for such Loan and, thereafter, at a rate per annum
equal to the sum of two percent (2%) per annum plus the Base Rate from time to
time in effect (but not less than the Base Rate in effect at the time such
payment was due) plus the Applicable Margin for Base Rate Loans; and
(c)for any unpaid Reimbursement Obligations, the lesser of (i) the Highest
Lawful Rate and (ii) the sum of two percent (2%) per annum plus (x) in the case
of any Reimbursement Obligations payable in Dollars, the Base Rate from time to
time in effect (but not less than the Base Rate in effect at the time such
payment was due) plus the Applicable Margin for Base Rate Loans, or (y) in the
case of any Reimbursement Obligations payable in any currency other than
Dollars, the interest rate (inclusive of the Applicable Margin) that would
otherwise then be applicable under this Agreement to a Eurodollar Loan for an
Interest Period of one month as from time to time in effect (but not less than
such interest rate in effect at the time such payment was due).
It is the intention of the Administrative Agent and the Lenders to conform
strictly to usury laws applicable to them. Accordingly, if the transactions
contemplated hereby or any Loan or other Obligation would be usurious as to any
of the Lenders under laws applicable to it (including the laws of the United
States of America, including to the extent applicable, 46 U.S.C. Section
31322(b)), and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement, the Notes or any other Credit Document), then, in that event,
notwithstanding anything to the contrary in this Agreement, the Notes or any
other Credit Document, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under laws applicable to such Lender
that is contracted for, taken, reserved, charged or received by such Lender
under this Agreement, the Notes or any other Credit Document or otherwise shall
under no circumstances exceed the Highest Lawful Rate, and any excess shall be
credited by such Lender on the principal amount of the Loans or to the
Reimbursement Obligations (or, if the principal amount of the Loans and all
Reimbursement Obligations shall have been paid in full, refunded by such Lender
to the Borrower); and (ii) in the event that the maturity of the Loans is
accelerated by reason of an election of the holder or holders thereof resulting
from any Event of Default hereunder or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest under laws applicable to such Lender may never include more than the
Highest Lawful Rate, and excess interest, if any, provided for in this
Agreement, the Notes,
42

--------------------------------------------------------------------------------



any other Credit Document or otherwise shall be automatically canceled by such
Lender as of the date of such acceleration or prepayment and, if theretofore
paid, shall be credited by such Lender on the principal amount of the Loans or
to the Reimbursement Obligations (or if the principal amount of the Loans and
all Reimbursement Obligations shall have been paid in full, refunded by such
Lender to the Borrower).
Section 2.8 Repayment of Loans; Evidence of Debt.
(a)Repayment of Loans.
(i)The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the account of each Revolving Lender, on the Revolving Commitment
Termination Date, the unpaid amount of each Revolving Loan made by such Lender
to the Borrower then outstanding. The Borrower hereby unconditionally promises
to pay to the Swingline Lender the unpaid principal amount of each Swingline
Loan to the Borrower no later than the Revolving Commitment Termination Date.
(ii)The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the ratable account of the 2019 Term Loan Lenders, in equal quarterly
installments, which shall be due and payable on the last Business Day of each
March, June, September and December, commencing with March, 2020 and ending with
the last full Fiscal Quarter preceding the Maturity Date, an amount of 2.50% of
the aggregate principal amount of the 2019 Term Loans outstanding as of the
Closing Date, with the outstanding principal balance of the 2019 Term Loans due
and payable on the Maturity Date.
(iii)The Borrower hereby unconditionally promises to pay to the Administrative
Agent, for the ratable account of any Incremental Term Loan Lender, in equal
quarterly installments, which shall be due and payable on the last Business Day
of each March, June, September and December, commencing with the last day of the
first Fiscal Quarter following the Increase Effective Date on which the
extension of any Incremental Term Loans was made pursuant to Section 2.14(d) and
ending with the last full Fiscal Quarter preceding the Maturity Date, an amount
equal to 2.50% of the original aggregate principal amount of such Incremental
Term Loans, with the outstanding principal balance of such Incremental Term
Loans due and payable on the Maturity Date.
(b)Record of Loans by Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made to the Borrower by such
Lender, including the amounts of principal and accrued interest payable and paid
to such Lender from time to time hereunder.
(c)Record of Loans by Administrative Agent. The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and, with respect to Eurodollar Loans, the Interest
Period applicable thereto, (ii) the amount of any principal or accrued interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)Evidence of Obligations. The entries made in the accounts maintained pursuant
to Section 2.8(b) or (c) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
43

--------------------------------------------------------------------------------



(e)Notes. The Revolving Loans outstanding to the Borrower from any Lender shall,
at the written request of such Lender, be evidenced by a Note of the Borrower
payable to such Lender substantially in the form of Exhibit 2.8A (each, a
“Revolving Note”). If requested by the Swingline Lender, the Swingline Loans
outstanding to the Borrower shall be evidenced by a Note of the Borrower payable
to the Swingline Lender substantially in the form of Exhibit 2.8B (each, a
“Swingline Note”). The Term Loans outstanding to the Borrower from any Lender
shall, at the written request of such Lender, be evidenced by a Note of the
Borrower payable to such Lender substantially in the form of Exhibit 2.8C (each,
a “Term Loan Note” and together with the Revolving Notes and the Swingline Note,
each a “Note”). The Borrower agrees to execute and deliver to the Administrative
Agent, for the benefit of each Lender requesting a Note, an original of each
such Note, appropriately completed, to evidence the respective Loans made by
such Lender to the Borrower hereunder, within ten (10) Business Days after the
Borrower receives a written request therefor (or such longer period of time as
such Lender may reasonably agree).
Section 2.9 Optional Prepayments of Loans. The Borrower shall have the right to
prepay any Base Rate Loans or Swingline Loans, without premium or penalty, at
any time and from time to time in whole or in part (but, if in part, then in an
amount which is equal to or greater than $1,000,000); provided, however, that
the Borrower shall have given notice of such prepayment to the Administrative
Agent no later than 12:00 P.M. on the date of such prepayment. The Borrower
shall have the right to prepay any Eurodollar Loans, without premium or penalty,
at any time and from time to time in whole or in part (but, if in part, then in
an amount which is equal to or greater than $1,000,000 and in an integral
multiple of $100,000 in excess thereof or such smaller amount as needed to
prepay any particular Borrowing in full) subject to any breakage fees and
funding losses that are required to be paid pursuant to Section 2.11, with
respect to any such prepayment on a day other than the last day of the
applicable Interest Period of the applicable Loan; provided, however, that the
Borrower shall have given notice of such prepayment to the Administrative Agent
no later than 12:00 P.M. at least three (3) Business Days before the proposed
prepayment date (or such shorter period as may be reasonably agreed by the
Administrative Agent in its sole discretion). Any such prepayments shall be made
by the payment of the principal amount to be prepaid and, with respect to any
Eurodollar Loans, accrued and unpaid interest thereon to the date of such
prepayment. Optional prepayments shall be applied to the Loans then outstanding
in the order specified by the Borrower.
Section 2.10 Mandatory Prepayments of Loans.
(a)Excess Revolving Exposure. In the event and on each occasion that the
aggregate Revolving Credit Exposure of all Lenders exceeds the Revolving Credit
Commitment Amount then in effect, then (i) the Borrower shall promptly prepay
Revolving Loans in an aggregate amount sufficient to eliminate such excess and
(ii) if any excess remains after prepaying all of the Borrowings as a result of
an L/C Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
8.4(b). Immediately upon determining the need to make any such prepayment, the
Borrower shall notify the Administrative Agent of such required prepayment and
of the identity of the particular Revolving Loans being prepaid. If the
Administrative Agent shall notify the Borrower that the Administrative Agent has
determined that any prepayment is required under this Section 2.10, the Borrower
shall make such prepayment no later than the second Business Day following such
notice. Any mandatory prepayment of Revolving Loans pursuant hereto shall not be
limited by the notice or minimum prepayment requirements set forth in Section
2.9. Each such prepayment of Eurodollar Loans under this Section 2.10 shall be
accompanied by a payment of all accrued and unpaid interest on the Loans prepaid
and any applicable breakage fees and funding losses pursuant to Section 2.11.
(b)[Reserved].
(c)Asset Sales; Events of Loss. If, upon an Asset Sale or Event of Loss, either
(i) the
44

--------------------------------------------------------------------------------



Borrower’s Leverage Ratio, when calculated as of the last day of the most
recently ended period of four fiscal quarters for which financial statements are
available and after giving pro forma effect to such Asset Sale or Event of Loss,
is greater than 2.50 to 1.00, or (ii) the Borrower’s Collateral Coverage Ratio,
when calculated on a pro forma basis after giving effect to such Asset Sale or
Event of Loss, is less than the Minimum Collateral Coverage Ratio, then no later
than the fifth (5th) Business Day following the date of receipt (or the date on
which such amounts become Net Cash Proceeds by virtue of expiration of the
relevant CRF Deposit Period) by the Borrower or any of its Restricted
Subsidiaries of any Net Cash Proceeds in respect of any Asset Sale or Event of
Loss, the Borrower shall, or shall cause the applicable Restricted Subsidiary
to, prepay outstanding Term Loans for the ratable account of the Term Lenders in
an amount equal to the lesser of (x) 100% of (A) in the case of an Asset Sale,
the Net Cash Proceeds of such Asset Sale or (B) in the case of an Event of Loss,
the Net Cash Proceeds of such Event of Loss in excess of $7,500,000 for each
Collateral Vessel in respect of any Event of Loss related to such Collateral
Vessel, and (y) such portion of the Net Cash Proceeds of such Asset Sale or
Event of Loss necessary to reduce the Borrower’s Leverage Ratio to 2.50 to 1.00
and increase the Borrower’s Collateral Coverage Ratio to the Minimum Collateral
Coverage Ratio.
(d)All prepayments of Loans under this Section 2.10 shall be accompanied by the
concurrent payment of accrued and unpaid interest on the principal amount to be
prepaid to but excluding the date of payment.
(e)The Borrower shall deliver to the Administrative Agent and each Lender, at
the time of each prepayment required under this Section 2.10 a certificate of an
Officer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment.
(f)All prepayments under this Section 2.10 shall be subject to Section 2.11.
Section 2.11 Breakage Fees. If any Lender incurs any loss, cost or expense
(excluding loss of anticipated profits and other indirect or consequential
damages) by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan as a
result of any of the following events other than any such occurrence as a result
of a change of circumstance described in Sections 9.1 or 9.2:
(a)any payment, prepayment or conversion of any such Loan on a date other than
the last day of its Interest Period (whether by acceleration, mandatory
prepayment or otherwise);
(b)any failure to make a principal payment of any such Loan on the due date
therefor; or
(c)any failure by the Borrower to borrow, continue or prepay, or convert to, any
such Loan on the date specified in a notice given pursuant to Section 2.3 or
Section 2.9, as applicable (other than by reason of a default of such Lender);
then the Borrower shall pay to such Lender such amount as will reimburse such
Lender for such loss, cost or expense. If any Lender makes such a claim for
compensation, it shall provide to the Borrower a certificate executed by an
officer of such Lender setting forth the amount of such loss, cost or expense in
reasonable detail (including an explanation of the basis for and the computation
of such loss, cost or expense) no later than ninety (90) days after the event
giving rise to the claim for compensation, and the amounts shown on such
certificate shall be conclusive and binding in the absence of manifest error of
such Lender’s entitlement thereto. Within ten (10) days of receipt of such
certificate, the Borrower shall pay directly to such Lender such amount as will
compensate such Lender for such loss, cost or expense as provided in such
certificate, unless such Lender has failed to timely give notice to the Borrower
of such claim for compensation as provided herein, in which event the Borrower
shall not have any obligation to pay such claim.
45

--------------------------------------------------------------------------------



Section 2.12 Letters of Credit.
(a)Letters of Credit. Subject to the terms and conditions hereof and in reliance
on the Lenders’ obligations under this Section 2.12, each Issuing Bank agrees to
issue, from time to time on and after the Closing Date prior to the Revolving
Commitment Termination Date, at the request of the Borrower, one or more standby
letters of credit in form and substance reasonably acceptable to such Issuing
Bank (each, a “Letter of Credit”) for the account of the Borrower or any
Subsidiary in a face amount in each case of at least $1,000,000 (or, in either
case, such lesser amount as the applicable Issuing Bank may agree to in its sole
discretion); provided that an Issuing Bank shall not be required to issue,
increase or extend a Letter of Credit pursuant to this Section 2.12 if (i)
immediately after giving effect to the issuance, increase or extension thereof,
the aggregate L/C Exposures of all Lenders would thereby exceed the L/C Limit,
(ii) the issuance, increase or extension of such Letter of Credit would violate
any legal or regulatory restriction then applicable to such Issuing Bank or any
Revolving Lender or would violate one or more policies of such Issuing Bank
generally applicable to all applicants with respect to the type of Letters of
Credit requested, in each case as notified by such Issuing Bank or such
Revolving Lender to the Administrative Agent before the date of issuance,
increase or extension of such Letter of Credit or (iii) immediately after giving
effect to the issuance, increase or extension thereof, the L/C Exposure of such
Issuing Bank would exceed such Issuing Bank’s L/C Sublimit (unless otherwise
agreed in writing to by such Issuing Bank in its sole discretion); and provided,
further that, if there exists a Defaulting Lender, no Issuing Bank shall be
required to issue, increase or extend a Letter of Credit unless the Borrower
shall have complied with Section 2.12(g) with respect to any Fronting Exposure
that exists at the time of such issuance, increase or extension, as applicable,
or would exist immediately after giving effect to such issuance, increase or
extension, as applicable. Letters of Credit and any increases and extensions
thereof hereunder shall be issued in face amounts denominated in Dollars.
(b)Issuance Procedure.
(i)To request that an Issuing Bank issue a Letter of Credit, at least three (3)
Business Days prior to the date of the requested issuance (or such shorter
period of time as such Issuing Bank may reasonably agree to in its sole
discretion), the Borrower shall deliver to such Issuing Bank (x) a duly executed
application for such Letter of Credit substantially in such Issuing Bank’s
customary form or in such other form as may be approved by the Borrower and such
Issuing Bank or complete such other computerized issuance or application
procedure, instituted from time to time by such Issuing Bank and agreed to by
the Borrower (each, an “Application”), appropriately completed and signed by an
Authorized Officer of the Borrower and including agreed-upon draft language for
such Letter of Credit reasonably acceptable to the applicable Issuing Bank, in
each case, completed to the reasonable satisfaction of such Issuing Bank, and
(y) such other information as such Issuing Bank may reasonably request in
accordance with its customary letter of credit issuance procedures, including
information that would permit such Issuing Bank to verify the beneficiary’s
identity or to comply with any applicable law or regulations, including any
Sanctions Laws and Regulations. Upon the receipt by the applicable Issuing Bank
of a properly completed and, if applicable, executed Application and any other
reasonably requested information in accordance with the terms of the preceding
sentence, such Issuing Bank will process such Application in accordance with its
customary procedures and issue the requested Letter of Credit on the requested
issuance date. In the event of any irreconcilable conflict between the terms and
conditions of this Agreement and an Application, the provisions of this
Agreement shall govern. Unless the applicable Issuing Bank has received notice
from the Administrative Agent prior to the requested issuance that any of the
conditions to issuance (whether set forth herein, in Section 4.2 or otherwise)
have not been satisfied, the applicable Issuing Bank may assume that all such
conditions have been satisfied. The Borrower requesting the issuance of any
Letter of Credit may cancel such request to issue such Letter of Credit at any
time prior to the actual issuance thereof by providing the applicable Issuing
Bank with written notice thereof; provided, that, for the avoidance of doubt,
the Borrower shall remain liable to such Issuing Bank for all costs and
46

--------------------------------------------------------------------------------



expenses reasonably Incurred by such Issuing Bank in connection therewith.
Unless cash collateralized in a manner satisfactory to the relevant Issuing Bank
or other arrangements satisfactory to the relevant Issuing Bank (in such Issuing
Bank’s sole discretion) with respect thereto have been made as provided below
and a later date is otherwise agreed to by the applicable Issuing Bank, each
Letter of Credit shall have an expiration date no later than five (5) Business
Days before the Revolving Commitment Termination Date. Each Issuing Bank that
issues a Letter of Credit agrees to issue amendments to any Letter of Credit
increasing its amount, or extending its expiration date, at the request of the
Borrower, subject to the conditions precedent set forth in Section 4.2 (which
each Issuing Bank may assume are satisfied unless notified otherwise by the
Administrative Agent in accordance with this Section 2.12(b)) and the other
terms and conditions of this Section 2.12.
(ii)If the Borrower so requests in any applicable Application and, in any event,
in the case of Letters of Credit with a one-year tenor, the relevant Issuing
Bank may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that (A) any such Auto-Extension Letter of Credit must permit the
Issuing Bank to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued (and, unless an Event of Default is continuing, such Issuing Bank shall
give such notice of non-extension to the beneficiary if so directed by the
Borrower) and (B) the Issuing Bank will not permit the extension of any Letter
of Credit that would result in the expiration date of such Letter of Credit
being later than the date that is five (5) Business Days prior to the Revolving
Commitment Termination Date (unless such Letter of Credit is cash collateralized
or other arrangements satisfactory to the relevant Issuing Bank in such Issuing
Bank’s sole discretion) with respect thereto have been made as provided below
and a later date is otherwise agreed to by the applicable Issuing Bank). Unless
otherwise notified to the Borrower by the applicable Issuing Bank, the Borrower
shall not be required to make a specific request to the Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the earlier of (A) one year from the date of such
issuance or an anniversary of any such extension and (B) the date that is five
(5) Business Days prior to the Revolving Commitment Termination Date (unless
such Letter of Credit is cash collateralized or other arrangements satisfactory
to the relevant Issuing Bank (in such Issuing Bank’s sole discretion) with
respect thereto have been made as provided below and a later date is otherwise
agreed to by the applicable Issuing Bank); provided that such Issuing Bank shall
not permit any such extension if (x) such Issuing Bank has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of Section
2.12 or otherwise), or (y) it has received notice on or before the day that is
two (2) Business Days before the date which has been agreed upon pursuant to the
proviso of the first sentence of this Section 2.12(b)(ii), from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.2 are not then satisfied.
Notwithstanding anything to the contrary herein, any Letter of Credit (including
an Auto-Extension Letter of Credit) may have an expiration date later than the
date that is five (5) Business Days before the Revolving Commitment Termination
Date, if (A) the Borrower requesting such Letter of Credit shall provide, no
later than the Revolving Commitment Termination Date, (x) cash collateral to the
applicable Issuing Bank in an amount equal to 105% of the undrawn face amount of
such Letter of Credit or (y) a back-to-back letter of credit in form and
substance satisfactory to the applicable Issuing Bank (in its sole discretion)
in an amount equal to 105% of the undrawn face amount of such Letter of Credit
from a bank or financial institution reasonably satisfactory to the applicable
Issuing Bank) and which provides that such Issuing Bank may make a drawing
thereunder in the event that such Issuing Bank pays a drawing under such Letter
of Credit or (B) other arrangements satisfactory to the applicable Issuing Bank
in its sole discretion shall have been made with respect to such Letter of
Credit; provided, each Revolving Lender’s participation under Section 2.12(d) in
any such Letter of Credit shall revert to such Issuing Bank on the
47

--------------------------------------------------------------------------------



Revolving Commitment Termination Date, and no Revolving Lender shall be entitled
to any Letter of Credit fees pursuant to Section 3.1(b) on and after the
Revolving Commitment Termination Date.
(c)Reimbursement Obligations, etc.
(i)The Borrower hereby irrevocably and unconditionally agrees to reimburse each
Issuing Bank for each payment or disbursement made by such Issuing Bank under a
Letter of Credit requested by the Borrower (a “Reimbursement Obligation”) within
two (2) Business Days of the date that the Borrower receives notice from such
Issuing Bank that such draft has been paid or such other payment has been made
(and such Issuing Bank hereby agrees to give the Borrower such notice within one
(1) Business Day after such draft is drawn or such other payment is made,
provided, however, that the failure of such Issuing Bank to provide notice
within such time period shall not release Borrower from its Reimbursement
Obligations). Reimbursement Obligations may be reimbursed by the Borrower with
either funds not borrowed hereunder or with a Borrowing of Revolving Loans in
accordance with Section 2.3 (including paragraph (e) thereof) and subject to the
other applicable terms and conditions contained in this Agreement. Reimbursement
Obligations shall bear interest (which the Borrower hereby promises to pay) from
and after the date such draft is paid or other payment is made until (but
excluding the date) such Reimbursement Obligation is paid at the lesser of (A)
the Highest Lawful Rate and (B) the Base Rate plus the Applicable Margin (in the
case of a Reimbursement Obligation payable in Dollars) or the rate of interest
that would then be applicable hereunder to an Eurodollar Loan with an Interest
Period of one month plus the Applicable Margin, in each case so long as such
Reimbursement Obligation shall not be past due, and thereafter at the default
rate per annum as set forth in Section 2.7(c), whether or not the Revolving
Commitment Termination Date shall have occurred.
(ii)In determining whether to honor any drawing under any Letter of Credit by
the beneficiary(ies) thereof, the parties hereto agree that, with respect to
drafts or other documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its reasonable discretion, either accept and make payment
upon such drafts or other documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit. For the avoidance
of doubt, the parties hereto further acknowledge and agree that in respect of
any Letter of Credit that contains a non-documentary condition, including any
determination as to whether the Borrower or other Person performed or failed to
perform obligations under any contract, the applicable Issuing Bank shall deem
such condition as not stated and shall disregard such condition.
(iii)The Borrower assumes all risks of the acts or omissions of any beneficiary
of any Letter of Credit with respect to its or any Credit Party’s use of such
Letter of Credit. Neither an Issuing Bank nor any of its respective officers or
directors shall be liable or responsible for: (a) the use which may be made of
any Letter of Credit or any proceeds therefrom or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; or (c) any other circumstances (whether or not similar to
any of the foregoing) whatsoever in making or failing to make payment under any
Letter of Credit, including such Issuing Bank’s own negligence, but not for such
Issuing Bank’s gross negligence or willful misconduct.
(iv)The Borrower agrees for the benefit of each Issuing Bank and each Revolving
Lender that, notwithstanding any provision of any Application, the obligations
of the Borrower under this Section 2.12(c) and each applicable Application shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement and each applicable Application
under all circumstances whatsoever (other than the defense of payment in full in
accordance
48

--------------------------------------------------------------------------------



with this Agreement), including, the following circumstances (subject in all
cases to the defense of payment in full in accordance with this Agreement):
(A)any lack of validity or enforceability of any of the L/C Documents;
(B)any amendment or waiver of or any consent to depart from all or any of the
provisions of any of the L/C Documents;
(C)the existence of any claim, set-off, defense or other right the Borrower or
any Subsidiary may have at any time against a beneficiary of a Letter of Credit
(or any person for whom a beneficiary may be acting), an Issuing Bank, any
Lender or any other Person, whether in connection with this Agreement, another
L/C Document or any unrelated transaction;
(D)any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(E)payment by any Issuing Bank under a Letter of Credit against presentation to
such Issuing Bank of a draft or certificate that does not comply with the terms
of the Letter of Credit; or
(F)any other act or omission to act or delay of any kind by any Issuing Bank,
any Lender or any other Person or any other event or circumstance whatsoever
that might, but for the provisions of this Section 2.12(c), constitute a legal
or equitable discharge of the Borrower’s obligations hereunder or under an
Application;
provided, however, the foregoing shall not be construed to excuse an Issuing
Bank from liability to the Borrower to the extent of any direct damages (but
excluding special, indirect, consequential or punitive damages, which are hereby
waived to the extent not prohibited by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s gross negligence or willful misconduct as
found in a final non-appealable judgment of a court of competent jurisdiction.
(d)The Participating Interests. Immediately upon the issuance or increase of
each Letter of Credit, without any further action by any Person, each Revolving
Lender severally and not jointly shall be deemed to have purchased from each
Issuing Bank, and such Issuing Bank shall be deemed to have sold to each
Revolving Lender, an undivided percentage participating interest, to the extent
of its Revolving Percentage, in each Letter of Credit issued or increased by,
and Reimbursement Obligation owed to, such Issuing Bank in connection with a
Letter of Credit. Upon any failure by the Borrower to pay any Reimbursement
Obligation in connection with a Letter of Credit issued by an Issuing Bank at
the time required in Sections 2.12(c) and 2.3(e), or if such Issuing Bank is
required at any time to return to the Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment by the Borrower
of any Reimbursement Obligation in connection with a Letter of Credit, such
Issuing Bank shall promptly give notice of same to the Administrative Agent and
the Administrative Agent shall promptly give notice thereof to each Revolving
Lender. Such Issuing Bank shall have the right to require each Revolving Lender
to fund its participation in such Reimbursement Obligation. Each Revolving
Lender (except the Issuing Bank that issued such Letter of Credit, if it is also
a Revolving Lender) shall pay to the Administrative Agent for the account of the
applicable Issuing Bank an amount equal to such Revolving Lender’s Revolving
Percentage of such unpaid or recaptured Reimbursement Obligation not later than
the Business Day it receives notice from the Administrative Agent to such
effect, if such notice is received before 2:00 P.M., or not later than the
following Business Day if such notice is received after such time. The
Administrative Agent shall promptly pay such amounts to such Issuing Bank. If a
Revolving Lender
49

--------------------------------------------------------------------------------



fails to pay timely such amount to the Administrative Agent for the account of
the applicable Issuing Bank, it shall also pay to the Administrative Agent for
the account of the applicable Issuing Bank interest on such amount accrued from
the date payment of such amount was made by such Issuing Bank to the date of
such payment by the Revolving Lender at a rate per annum equal to the Base Rate
in effect for each such day and only after such payment shall such Revolving
Lender be entitled to receive its Revolving Percentage of each payment received
on the relevant Reimbursement Obligation and of interest paid thereon. The
Administrative Agent shall promptly pay such amounts to such Issuing Bank. The
several obligations of the Revolving Lenders to the Issuing Banks under this
Section 2.12(d) shall be absolute, irrevocable and unconditional under any and
all circumstances whatsoever and shall not be subject to any set-off,
counterclaim or defense to payment any Lender may have or have had against the
Borrower, any Issuing Bank, any other Lender or any other Person whatsoever
including any defense based on or related to (i) the failure of the demand for
payment under the Letter of Credit to conform to the terms of such Letter of
Credit, (ii) the legality, validity, regularity or enforceability of such Letter
of Credit, (iii) force majeure or (iv) ANY DEFENSE RESULTING FROM AN ISSUING
BANK’S OWN SIMPLE OR CONTRIBUTORY NEGLIGENCE. Without limiting the generality of
the foregoing, such obligations shall not be affected by any Default or Event of
Default or by any subsequent reduction or termination of any Revolving
Commitment of a Revolving Lender, and each payment by a Revolving Lender under
this Section 2.12 shall be made without any offset, abatement, withholding or
reduction whatsoever.
(e)Letter of Credit and Reimbursement Obligation Amounts. Unless otherwise
specified herein, the amount of a Letter of Credit or Reimbursement Obligation
at any time shall be deemed to be, respectively, the stated amount of such
Letter of Credit in effect at such time or the amount of Reimbursement
Obligation outstanding at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Application related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
(f)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance (or
increase or extension) of Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the issuance (or increase or extension) of such
Letters of Credit and the businesses of such Subsidiaries.
(g)Letter of Credit Fronting Exposure. If, at any time there shall exist any
Fronting Exposure with respect to Letters of Credit, then the Borrower shall, if
the full amount of such Fronting Exposure has not been reallocated pursuant to
Section 2.16(a)(iv), promptly upon the request of the Administrative Agent or
the applicable Issuing Bank, take one or more of the following actions as the
Borrower may elect: (i) deliver to the Administrative Agent cash (with respect
to each Letter of Credit in the same currency as the currency in which such
Letter of Credit is issued) or Cash Equivalent Collateral to secure such
unallocated Fronting Exposure in accordance with Section 8.4(b) and/or (ii)
enter into other arrangements satisfactory to such Issuing Bank (in such Issuing
Bank’s sole discretion, including pursuant to Section 9.6) with the Issuing Bank
to eliminate such Fronting Exposure.
Section 2.13 Reductions and Terminations of the Commitments and the Swingline
Commitment. The Borrower shall have the right at any time and from time to time,
upon three (3) Business Days’ prior and irrevocable written notice (provided,
such notice may be conditioned upon the effectiveness of other credit facilities
or the closing of one or more securities offerings, in which case such notice
shall be deemed rescinded if such condition shall fail to be satisfied by the
proposed Closing Date of such commitment
50

--------------------------------------------------------------------------------



termination, provided, further, that upon any such rescission, the Borrower
shall be liable for any breakage fees and funding losses that are required to be
paid pursuant to Section 2.11) to the Administrative Agent, to terminate or
reduce the Commitments or the Swingline Commitment, in each case without premium
or penalty and in whole or in part, with any partial reduction (i) to be in an
amount not less than $1,000,000 as determined by the Borrower and in integral
multiples of $1,000,000 in excess thereof and (ii) as to the Commitments, to be
allocated ratably among the Lenders in proportion to their respective Revolving
Percentages; provided, that the Revolving Credit Commitment Amount may not be
reduced to an amount less than the aggregate Revolving Credit Exposure of all
Lenders, after giving effect to payments on such proposed termination or
reduction date; provided, however, that for purposes of determining the amount
of L/C Obligations in the immediately preceding proviso, such L/C Obligations
may be reduced on a dollar-for-dollar basis by the amount of (a) cash and Cash
Equivalent Collateral deposited with the Administrative Agent for the purpose of
securing such L/C Obligations and (b) the face amount of back-to-back letters of
credit issued in connection with one or more Letters of Credit included in such
L/C Obligations by a bank(s) or financial institution(s) whose short-term
unsecured debt rating is rated A or above by either S&P or Moody’s or such other
bank(s) or financial institution(s) satisfactory to the Required Revolving
Lenders with an expiration date of at least five (5) days after the expiration
date of the applicable backstopped Letter of Credit and which provides that the
Administrative Agent may make a drawing thereunder in the event that a drawing
is made under the applicable backstopped Letter of Credit; provided, further
that the Revolving Credit Commitment Amount may not be reduced to an amount less
than the Swingline Commitment, after giving effect to any contemporaneous
reduction thereof. The Administrative Agent shall give prompt notice to each
Revolving Lender of any such termination or reduction of the Revolving
Commitments or the Swingline Commitment. Any termination of Commitments or the
Swingline Commitment pursuant to this Section 2.13 is permanent and may not be
reinstated.
Section 2.14 Increase of Revolving Commitments and Incremental Term Loans.
(a)The Borrower may, upon ten (10) Business Days’ prior written notice to the
Administrative Agent, request, on one or more occasions, the establishment of
one or more Incremental Commitment. Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which the Borrower proposes that the
requested Incremental Commitment shall become effective, which date shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Incremental
Lender to whom the Borrower proposes any portion of such Incremental Commitments
be allocated and the amounts of such allocations; provided that any existing
Lender approached to provide all or a portion of the Incremental Commitments may
elect or decline, in its sole discretion, to provide such Incremental
Commitment.
(b)Any Incremental Commitment requested pursuant to Section 2.14(a) shall become
effective, as of such Increase Effective Date; provided that:
(i)the Administrative Agent shall have received evidence satisfactory to it that
the conditions set forth in Section 4.2 have been satisfied or waived;
(ii)on the Increase Effective Date, after giving pro forma effect to the making
of any Loans pursuant to the Incremental Commitments (each such Loan, an
“Incremental Loan”), the Borrower shall be in pro forma compliance with the
covenants set forth in Section 7.7 as of the last day of the most recently ended
Fiscal Quarter;
(iii)the Administrative Agent shall have received an Incremental Amendment in
form and substance reasonably satisfactory to the Administrative Agent and
consistent with the
51

--------------------------------------------------------------------------------



provisions of Section 4.2 and this Section 2.14 (which, notwithstanding anything
in Section 11.11 to the contrary, shall not require the consent of any Lender
other than the Incremental Lenders);
(iv)the aggregate principal amount of any Incremental Term Loan Commitments made
pursuant to any Incremental Amendments shall not, at any time, exceed
$25,000,000 and shall not be less than $10,000,000;
(v)the aggregate principal amount of any Incremental Revolving Commitments made
pursuant to any Incremental Amendments shall not, at any time, exceed
$25,000,000 and shall not be less than $10,000,000; and
(vi)all fees and expenses owing in respect of such increase to the
Administrative Agent and the Lenders providing the Incremental Loans shall have
been paid.
(c)The terms and provisions of the Incremental Loans shall be as follows:
(i)the pricing, covenants, representations and warranties and events of default
applicable to any Incremental Loans shall be the same as those applicable to the
then-outstanding loans under this Agreement;
(ii)and
(iii)all such Incremental Loans shall be due and payable on the Maturity Date.
Notwithstanding Section 11.11 or anything in this Agreement or any other Credit
Document to the contrary, the Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.14.
(d)On any Increase Effective Date on which Incremental Commitments for
Incremental Loans are effective, subject to the satisfaction of the foregoing
terms and conditions, each Incremental Lender having an effective Incremental
Commitment shall make an Incremental Loan to the Borrower in accordance with the
terms of the Incremental Amendment providing for such Incremental Commitment.
(e)The Incremental Loans and Incremental Commitments established pursuant to
this Section 2.14 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Credit
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and security interests created by the Collateral
Documents. The Guarantors shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Liens and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such Loans and
Commitments substantially similar to those applicable to the then-outstanding
Loans.
Section 2.15 Swingline Loans.
(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the Borrower from time to time on
and after the Closing Date prior to the Swingline Maturity Date, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (ii) the sum of (x) the Swingline Exposure of such
Swingline Lender, (y) the aggregate principal amount of outstanding Revolving
Loans made by such Swingline Lender (in its capacity as a Revolving Lender) and
52

--------------------------------------------------------------------------------



(z) the L/C Exposure of such Swingline Lender (in its capacity as a Revolving
Lender) exceeding its Revolving Commitment then in effect and (iii) the
aggregate Revolving Credit Exposure of all Revolving Lenders exceeding the
Revolving Credit Commitment Amount then in effect. The Swingline Loans shall be
Base Rate Loans. Each outstanding Swingline Loan shall be repaid in full on the
earlier of (a) fifteen (15) Business Days after such Swingline Loan is initially
borrowed and (b) the Swingline Maturity Date. No Swingline Lender shall make any
Swingline Loan after receiving a written notice from the Borrower, the
Administrative Agent or any Lender stating that an Event of Default exists and
is continuing until such time as the Swingline Lenders shall have received
written notice of (i) rescission of all such notices from the party or parties
originally delivering such notice or (ii) the waiver of such Event of Default in
accordance with Section 11.11. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, repay and
reborrow Swingline Loans.
(b)To request a Swingline Loan, the Borrower shall deliver, by hand delivery,
facsimile or email, a duly completed and executed Swingline Loan Request
substantially in the form of Exhibit 2.15 (each, a “Swingline Request”) to the
Administrative Agent and the Swingline Lender, not later than 2:00 p.m., on the
requested advance date of a proposed Swingline Loan. Each such Swingline Request
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and the amount of the requested Swingline Loan and the Borrower.
The Swingline Lender shall make each Swingline Loan available to the Borrower to
an account as directed in writing by the Borrower in the applicable Swingline
Request maintained with the Administrative Agent by 3:00 p.m. on the requested
date of such Swingline Loan. Swingline Loans shall be made in minimum amounts of
$1,000,000 and integral multiples of $100,000 above such amount.
(c)On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to each Revolving Lender that all then-outstanding Swingline Loans shall
be funded with a Borrowing of Revolving Loans, in which case Revolving Loans
constituting Base Rate Loans (each such Borrowing, a “Mandatory Borrowing”)
shall be made on the immediately succeeding Business Day by each Revolving
Lender pro rata based on each Revolving Lender’s Revolving Percentage, and the
proceeds thereof shall be applied directly to the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans. Each Revolving Lender
hereby irrevocably agrees to make such Revolving Loans upon one Business Day
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Mandatory Borrowing or (v) any reduction in
the aggregate Revolving Commitment after any such Swingline Loans were made. In
the event that, in the sole judgment of the Swingline Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under the Bankruptcy
Code in respect of the Borrower), each Revolving Lender hereby agrees that it
shall forthwith purchase from the Swingline Lender (without recourse or
warranty) such participation of the outstanding Swingline Loans as shall be
necessary to cause the Revolving Lenders to share in such Swingline Loans
ratably based upon their respective Revolving Percentages, provided that all
principal and interest payable on such Swingline Loans shall be for the account
of the Swingline Lender until the date the respective participation is purchased
and, to the extent attributable to the purchased participation, shall be payable
to such Revolving Lender purchasing same from and after such date of purchase.
(d)Mandatory Borrowings shall be made upon the notice specified in Section
2.15(c), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
53

--------------------------------------------------------------------------------



(e)If, at any time there shall exist any Fronting Exposure with respect to the
Swingline Exposure, then the Borrower shall, if the full amount of such Fronting
Exposure has not been reallocated pursuant to Section 2.16(a)(iv), promptly upon
the request of the Administrative Agent or the Swingline Lender, prepay such
Swingline Loan to eliminate such unallocated Fronting Exposure or enter into
other arrangements satisfactory to the Swingline Lender (in the Swingline
Lender’s sole discretion, including pursuant to Section 9.6) with the Swingline
Lender to eliminate such Fronting Exposure.
Section 2.16 Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement or any other Credit Document, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in Section 11.10(a).
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 11.6), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Banks or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Banks or Swingline Lender, to be held as collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swingline Loan; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to a Credit Party as a
result of any judgment of a court of competent jurisdiction obtained by such
Credit Party against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Reimbursement Obligations in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or Reimbursement
Obligations were made at a time when the conditions set forth in Section 4.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and Reimbursement Obligations owed to, all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or
Reimbursement Obligations owed to, such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held to be applied) pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and such Defaulting
Lender shall have no recourse to any Credit Party for the payment of such
amounts, and each Lender irrevocably consents hereto and the application of such
payments in accordance with this Section shall not constitute an Event of
Default or a Default, and no payment of principal of or interest on the Loans of
such Defaulting Lender shall be considered to be overdue for purposes of any
Credit Document, if, had such
54

--------------------------------------------------------------------------------



payments been applied without regard to this Section, no such Event of Default
or Default would have occurred and no such payment of principal of or interest
on the Loans of such Defaulting Lender would have been overdue.
(iii)Certain Fees. Commitment fees under Section 3.1(a) shall cease to accrue on
the Commitment of such Defaulting Lender and such Defaulting Lender shall not be
entitled to receive any letter of credit fees under Section 3.1(b), in each case
for any period during which such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fees that otherwise would have been
required to have been paid to such Defaulting Lender).
(iv)Reallocation of Percentages to Reduce Fronting Exposure. During any period
in which there is a Revolving Lender that is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender that is
a Revolving Lender to acquire, refinance or fund participations in Letters of
Credit or Swingline Loans pursuant to Sections 2.12 and 2.15, the “Revolving
Percentage” of each non-Defaulting Lender that is Revolving Lender shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, the aggregate obligation of each non-Defaulting Lender
that is a Revolving Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (A) the Revolving Commitment of such non-Defaulting Lender minus (B)
the Revolving Credit Exposure of such non-Defaulting Lender.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, and with
respect to a Revolving Lender, the Swingline Lender and the Issuing Banks agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the Closing Date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any collateral), such Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
outstanding Loans and funded and unfunded participations in Letters of Credit
and Swingline Loans to be held on a pro rata basis by the Lenders in accordance
with their respective Revolving Percentages (without giving effect to Section
2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Credit Party while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder in any
Lender’s status from Defaulting Lender to non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.
(c)No Waiver. The rights and remedies against, and with respect to, a Defaulting
Lender under this Section 2.16(c) are in addition to, and cumulative and not in
limitation of, all other rights and remedies that the Administrative Agent and
each Lender, Issuing Bank, Swingline Lender, the Borrower or any other Credit
Party may at any time have against, or with respect to, such Defaulting Lender.
Section 2.17 Alternate Rate of Interest.
(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including
because the LIBO Screen Rate is not available or published on a current basis),
for Dollar for such Interest Period; provided that no Benchmark Transition Event
shall have occurred at such time; or the Administrative Agent is advised by the
Required
55

--------------------------------------------------------------------------------



Lenders that Adjusted LIBO Rate or the LIBO Rate, as applicable, for the Dollar
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for
Dollars for such Interest Period;
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the Dollar for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for the Dollar
for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any Borrowing Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (B) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as a Base
Rate Borrowing.
(b)Notwithstanding anything to the contrary herein or in any other Credit
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after, in each case, the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower, or in the case of an Early Opt-In Election, provided the Rate Election
Notice to the Borrower, so long as the Administrative Agent has not received, by
such time, written notice of objection to such proposed amendment from the
Borrower or from Lenders comprising the Required Lenders; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Borrower
and the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective, so long as the Lender has not received, by such
date, written objection to such early Opt-In Election from the Borrower, on the
date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate with a Benchmark Replacement will occur
prior to the applicable Benchmark Transition Start Date.
(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Credit Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.17, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.17.
56

--------------------------------------------------------------------------------



(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Borrowing Request that requests the conversion of
any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as a
Base Rate Borrowing.
ARTICLE III FEES AND PAYMENTS
Section 3.1 Fees.
(a)Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the ratable account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate on the daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Closing Date to but excluding the date on which such Revolving Commitment
terminates. Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on December 31,
2019, and on the Revolving Commitment Termination Date. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)Letter of Credit Fees. Commencing December 31, 2019, and thereafter on the
last day of each March, June, September and December, the Borrower shall pay to
the Administrative Agent quarterly in arrears, for the period until the next
Letter of Credit fee payment date, for the ratable account of the Revolving
Lenders, a non-refundable fee payable in Dollars on the aggregate undrawn amount
on all outstanding Letters of Credit at a rate per annum equal to the Applicable
Letter of Credit Fee Rate calculated on the basis of a 360 day year and actual
days elapsed and based on the then scheduled expiration date of the Letter of
Credit. The Borrower shall pay to each Issuing Bank, a fronting fee at a
mutually acceptable rate with respect to the issuance of each Letter of Credit
issued by such Issuing Bank.
(c)Administrative Agent and Arrangement Fees. The Borrower shall pay, or cause
to be paid, to the Administrative Agent the administrative agency fees from time
to time agreed to by the Borrower and the Administrative Agent and the
arrangement fees previously agreed to by the Borrower and the Arrangers, in each
case, in the manner provided by such other agreements.
Section 3.2 Place and Application of Payments.
(a)All payments of principal of and interest on the Loans, Reimbursement
Obligations and all fees and other amounts payable by any Credit Party under the
Credit Documents shall be made free and clear of any set-off, counterclaim or
defense by such Credit Party to the Administrative Agent (or, in the case of any
Reimbursement Obligations, customary issuance and administrative fees, fronting
fees and expenses in respect of Letters of Credit described in Section 3.1(b),
to the applicable Issuing Bank and, in the case of Swingline Loans, to the
Swingline Lender, except as provided in Section 2.15), for the benefit of the
Lenders and the Issuing Banks entitled to such payments, in immediately
available funds on the due date thereof no later than 2:00 P.M. in the
applicable Administrative Agent’s Account or such other location as the
Administrative Agent may designate in writing to the Borrower in the applicable
Administrative Agent’s Account. Any payments received by the Administrative
Agent from any Credit Party after the time specified in the preceding sentence
shall be deemed to have been received on the next Business Day. The
Administrative Agent will, on the same day each payment is received or deemed to
have been received in accordance with this Section 3.2, cause to be distributed
like funds in like currency to (i) each Lender owed
57

--------------------------------------------------------------------------------



an Obligation for which such payment was received, pro rata based on the
respective amounts of such type of Obligation then owing to each Lender, and
(ii) each Issuing Bank entitled thereto.
(b)If any payment received by the Administrative Agent under any Credit Document
is insufficient to pay in full all Obligations then due and payable under the
Credit Documents, such payment shall be distributed by the Administrative Agent
and applied by the Administrative Agent in the order set forth in Section 8.7.
In calculating the amount of Obligations owing each Lender other than for
principal and interest on Loans and Reimbursement Obligations and fees under
Section 3.1, the Administrative Agent shall only be required to include such
other Obligations that Lenders have certified to the Administrative Agent in
writing are due to such Lenders.
Section 3.3 Withholding Taxes.
(a)Payments Free of Withholding. Except as otherwise required by law, each
payment by or on behalf of the Borrower to any Lender, any Issuing Bank, the
Swingline Lender or the Administrative Agent under this Agreement or any other
Credit Document shall be made without withholding for or on account of any
Taxes. If any such withholding is so required by law (as determined in good
faith by an applicable withholding agent), the applicable withholding agent
shall make the withholding and pay the amount withheld to the appropriate
Governmental Authority within the time allowed. Moreover, in the case of any
such present or future Taxes imposed by or within the jurisdiction in which the
Borrower is organized, any jurisdiction from which the Borrower makes any
payment under this Agreement or any other Credit Document, or (in each case) any
political subdivision or taxing authority thereof or therein, excluding, in the
case of each Lender, each Issuing Bank, the Swingline Lender and the
Administrative Agent, the following Taxes (whether imposed on or with respect to
such Lender, Issuing Bank, Swingline Lender or Administrative Agent or required
to be withheld or deducted from any payment by or on account of any obligation
of the Borrower under any Credit Document):
(i)Taxes imposed on, based upon, or measured by such Lender’s, such Issuing
Bank’s, the Swingline Lender’s or the Administrative Agent’s net income,
profits, gains, overall revenues or receipts, and branch profits, franchise and
similar Taxes imposed on it, in each case, as a result of a present or former
connection between the taxing jurisdiction and such Lender, such Issuing Bank,
the Swingline Lender (including in each case any applicable lending office) or
Administrative Agent, or any owner or affiliate thereof, as the case may be,
other than connections arising from such Lender’s, such Issuing Bank’s, such
Swingline Lender’s or the Administrative Agent’s having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Credit Document, or sold or assigned
an interest in any Loan or Credit Document;
(ii)Taxes imposed (other than pursuant to FATCA) by the United States of America
(or any political subdivision thereof or tax authority therein) on or with
respect to a Lender, Issuing Bank, Swingline Lender or Administrative Agent
organized under the laws of a jurisdiction outside of the United States, except
to the extent that such tax is imposed as a result of any Change in Law (x)
after the date hereof, in the case of each Lender, Issuing Bank, Swingline
Lender or Administrative Agent originally a party hereto, (y) in the case of any
Lender or other Issuing Bank or Administrative Agent, after the date on which it
becomes a Lender, Issuing Bank, or Administrative Agent, as the case may be
(unless such Lender or Issuing Bank acquired its interest following a request by
the Borrower under Section 9.6) or (z) after the designation by such Lender,
such Issuing Bank, the Swingline Lender or Administrative Agent of a new Lending
Office (other than pursuant to this Section 3.3(a) or Section 9.3(c));
(iii)Taxes imposed by the United States of America pursuant to FATCA; or
58

--------------------------------------------------------------------------------



(iv)Taxes which would not have been imposed but for (a) the failure of such
Lender, such Issuing Bank, the Swingline Lender or the Administrative Agent, as
the case may be, to provide on a timely basis (I) the applicable forms
prescribed by the Internal Revenue Service, as required pursuant to Section
3.3(b) and Section 3.3(d), or (II) any other form, certification, documentation
or proof which is reasonably requested by the Borrower or the Administrative
Agent or (b) a determination by a taxing authority or a court of competent
jurisdiction that a form, certification, documentation or other proof provided
by such Lender, such Issuing Bank, the Swingline Lender or the Administrative
Agent to establish an exemption from such tax, assessment or other governmental
charge is false or not properly completed;
(all present or future Taxes, other than the Taxes described in the preceding
clauses (i) through (iv), “Indemnified Taxes”), the Borrower shall forthwith pay
such additional amount as may be necessary to ensure that the net amount
actually received by each Lender, each Issuing Bank, the Swingline Lender and
the Administrative Agent is free and clear of such Taxes that are Indemnified
Taxes (including Indemnified Taxes on such additional amount) and is equal to
the amount that such Lender, such Issuing Bank, the Swingline Lender or the
Administrative Agent (as the case may be) would have received had withholding of
any Indemnified Taxes not been made. If the Borrower pays any such Taxes that
are Indemnified Taxes, or any penalties or interest in connection therewith, it
shall deliver official tax receipts evidencing the payment or certified copies
thereof, or other evidence of payment if such tax receipts have not yet been
received by the Borrower (with such tax receipts to be delivered within thirty
(30) days after being actually received), to the Lender, the Swingline Lender,
Issuing Bank or the Administrative Agent on whose account such withholding was
made (with a copy to the Administrative Agent if not the recipient of the
original) within thirty (30) days of such payment. If the Administrative Agent,
any Issuing Bank, the Swingline Lender or any Lender pays any Indemnified Taxes
which the Borrower has failed to withhold or pay to the appropriate governmental
authority, or any penalties or interest in connection therewith, the Borrower
shall reimburse the Administrative Agent, that Issuing Bank, the Swingline
Lender or that Lender for the payment in the currency in which such payment was
made within thirty (30) days after the receipt of written demand therefor. Such
Lender, such Issuing Bank, the Swingline Lender or the Administrative Agent
shall make written demand on the Borrower for reimbursement hereunder within one
calendar year after the earlier of (i) the date on which such Lender, such
Issuing Bank, the Swingline Lender or the Administrative Agent makes payment of
the Indemnified Taxes, penalties and interest, and (ii) the date on which the
relevant taxing authority or other governmental authority makes written demand
upon such Lender, such Issuing Bank, the Swingline Lender or the Administrative
Agent for payment of the Indemnified Taxes, penalties and interest. Any such
demand shall describe in reasonable detail such Indemnified Taxes, penalties or
interest, including the amount thereof if then known to such Lender, such
Issuing Bank, the Swingline Lender or the Administrative Agent, as the case may
be. In the event that such Lender, the Swingline Lender, Issuing Bank or the
Administrative Agent fails to give the Borrower timely notice as provided
herein, the Borrower shall not have any obligation to pay such claim for
reimbursement. In the event that any taxing authority notifies the Borrower that
it has improperly failed to withhold any Taxes (other than Indemnified Taxes)
from a payment to any Lender, any Issuing Bank, the Swingline Lender or the
Administrative Agent under this Agreement or any other Credit Document, the
Borrower shall timely and fully pay such Taxes to such taxing authority and such
Lender, Issuing Bank, Swingline Lender or Administrative Agent, as the case may
be, shall pay the amount of such Taxes to the Borrower within thirty (30) days
after the receipt of written demand therefor. If the Borrower is or will be
required to pay an additional amount to a Lender, an Issuing Bank, the Swingline
Lender or the Administrative Agent pursuant to this Section 3.3(a), then such
payee shall use reasonable efforts to take requested measures (including
changing the jurisdiction of its Lending Office) so as to reduce or eliminate
any such amounts which may thereafter accrue, if such change would not otherwise
be materially disadvantageous to such payee.
(b)U.S. Withholding Tax Exemptions.
59

--------------------------------------------------------------------------------



(i)Each Lender, the Swingline Lender or Issuing Bank that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent two copies of a properly completed
and duly executed certification on the applicable United States Internal Revenue
Service Form W-8 (or any successor form) wherein such Lender, Swingline Lender
or Issuing Bank either (x) claims entitlement to complete exemption from U.S.
federal withholding tax with respect to payments to be received pursuant to the
Credit Documents (as if such payments were U.S. source) or (y) certifies that it
is not a United States person, provided, that, in the case of subclause (y),
such Lender, Swingline Lender or Issuing Bank also shall submit a certificate
substantially in the form of the applicable Exhibit 3.3 to the effect that such
Lender, Swingline Lender or Issuing Bank is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code. Each Lender,
Swingline Lender or Issuing Bank that delivers a certificate pursuant to the
foregoing subsequently shall deliver two further copies of such certificate on
or before the date that any such form expires or becomes obsolete, or promptly
after the occurrence of any event requiring a change in the most recent
certificate so delivered.
(ii)Upon the request of the Borrower or the Administrative Agent, each Lender,
the Swingline Lender or Issuing Bank that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower
and the Administrative Agent properly completed and duly executed copies of any
additional forms of the United States Internal Revenue Service (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) that the Borrower believe to be reasonably necessary
to accomplish exemption from (or a reduced rate of) withholding obligations
under then-applicable United States law or that the Administrative Agent
believes to be necessary to facilitate the Administrative Agent’s performance
under this Agreement; provided that the submission of such documentation shall
not be required if in the Lender’s, Swingline Lender’s or Issuing Bank’s
reasonable judgment such submission would subject such Lender, Swingline Lender
or Issuing Bank to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender, Swingline Lender or
Issuing Bank.
(iii)Each Lender, the Swingline Lender or Issuing Bank that is a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower two copies of a properly completed and duly executed
certification on United States Internal Revenue Service Form W-9 to the effect
that it is such a United States person and is exempt from U.S. withholding tax.
(c)Inability of Lender to Submit Forms. If any Lender, the Swingline Lender or
Issuing Bank determines in good faith that (i) it is not legally able to submit
to the Borrower or Administrative Agent any form or certificate that such
Lender, the Swingline Lender or Issuing Bank is obligated to submit pursuant to
Section 3.3(b), (ii) it is required to withdraw or cancel any such form or
certificate previously submitted, or (iii) any such form or certificate
otherwise becomes ineffective or inaccurate, such Lender, the Swingline Lender
or Issuing Bank shall promptly notify the Borrower and Administrative Agent of
such fact, and such Lender, the Swingline Lender or Issuing Bank shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.
(d)FATCA Compliance. If any payment required to be made to any Lender, Swingline
Lender or Issuing Bank under this Agreement or any other Credit Document would
be subject to Taxes imposed by the United States of America pursuant to FATCA as
a result of such Lender, Swingline Lender or Issuing Bank failing to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender, Swingline
Lender or Issuing Bank shall submit to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the
60

--------------------------------------------------------------------------------



Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender, Swingline Lender or Issuing Bank has complied with
its obligations under FATCA or to determine the amount to deduct and withhold
from such payment.
(e)Refund of Taxes. If any Lender, Issuing Bank, Swingline Lender or the
Administrative Agent receives a refund of any Indemnified Tax or any tax
referred to in Section 11.3, in either case, with respect to which the Borrower
has paid any amount pursuant to this Section 3.3 or Section 11.3, such Lender,
such Issuing Bank, the Swingline Lender or the Administrative Agent shall pay
the amount of such refund (including any interest received with respect thereto)
to the Borrower within thirty (30) days after receipt thereof. A Lender, Issuing
Bank, the Swingline Lender or the Administrative Agent shall provide, at the
sole cost and expense of the Borrower, such assistance as the Borrower may
reasonably request in order to obtain such a refund; provided, however, that
none of the Administrative Agent, any Lender, any Issuing Bank or Swingline
Lender shall in any event be required to disclose any information to the
Borrower with respect to the overall tax position (or any other information
relating to taxes that such Person reasonably determines to be confidential) of
the Administrative Agent, Issuing Bank, the Swingline Lender or such Lender.
(f)Indemnification by Lenders. Each Lender, Issuing Bank and Swingline Lender
shall severally indemnify the Administrative Agent, within ten (10) days after
written demand therefor, for (i) any Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Taxes and without limiting the obligation of the Borrower to do
so) and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.10 relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(f).
(g)FATCA Certification. Each Lender, Issuing Bank and Swingline Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) hereby represents and warrants that it is entitled to complete
exemption from U.S. federal withholding tax under FATCA with respect to payments
to be received pursuant to any Credit Document (as if such payments were U.S.
source), and agrees to use its reasonable best efforts to maintain such
exemption. In the event that any such Lender, Issuing Bank or Swingline Lender
ceases to maintain such exemption, it shall promptly so notify the Borrower and
the Administrative Agent in writing.
(h)Survival. Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Bank, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Credit Document.
ARTICLE IV CONDITIONS PRECEDENT
Section 4.1 Closing Date. This Agreement shall be effective upon the
satisfaction of the following conditions precedent.
61

--------------------------------------------------------------------------------



(a)Executed Credit Agreement. The Administrative Agent shall have received
(including by facsimile or other electronic means) duly executed signature pages
from each party to this Agreement.
(b)Executed Credit Documents. The Administrative Agent shall have received
(including by facsimile or other electronic means) (w) any Notes requested
pursuant to Section 2.8(e) prior to the Closing Date, (x) a ratification
agreement, in a form reasonably acceptable to the Administrative Agent, executed
by each Credit Party and ratifying the obligations of each Credit Party as a
Guarantor under each of the Credit Documents to which such Credit Party is a
party; (y) amendments to each Collateral Vessel Mortgage in effect on the
Closing Date, executed by each Collateral Vessel Owner and substantially in the
form of Exhibit 4.1 hereto and (z) the following all in form and substance
reasonably satisfactory to the Administrative Agent:
(i)Secretary’s Certificates of the Credit Parties. Certificates of the
secretary, assistant secretary (or, if a Credit Party does not have a secretary
or assistant secretary, any other Person duly authorized to execute such a
certificate on behalf of such Credit party including a member of such Credit
Party) or Authorized Officer containing specimen signatures of the persons
authorized to execute Credit Documents to which such Credit Party is a party or
any other documents provided for herein or therein, together with (A) copies of
resolutions of the Board of Directors or other appropriate governing body of
such Credit Party authorizing the execution and delivery of the Credit Documents
to which it is a party and (B) copies of such Credit Parties’ constituent
organizational documents;
(ii)Good Standing Certificates of the Credit Parties. For each Credit Party, a
certificate of good standing (or the equivalent) from the appropriate governing
agency of such Credit Party’s jurisdiction of organization (to the extent the
concept of good standing is applicable in such jurisdiction);
(iii)Regulatory Filings and Approvals. A certificate of an Authorized Officer of
the Borrower certifying that copies of all necessary governmental and third
party approvals, registrations, and filings in respect of the transactions
contemplated by this Agreement have been provided to the Administrative Agent;
(iv)Insurance Certificate. An insurance certificate dated not more than ten (10)
Business Days prior to the Closing Date describing in reasonable detail the
insurance maintained by, or on behalf of, the Borrower and its Restricted
Subsidiaries in respect of the Closing Date Collateral Vessels as of the Closing
Date, but only to the extent such insurances are subject to a separate
assignment of insurances, as required by Section 6.5;
(v)Opinions of Counsel. A written opinion of Watson Farley & Williams LLP,
counsel for the Credit Parties, addressed to the Administrative Agent and the
Lenders and dated the Closing Date, covering such matters relating to the Credit
Parties and the Credit Documents as are usual and customary in respect of the
transaction contemplated by this Agreement;
(vi)Closing Certificate. A certificate of an Authorized Officer of the Borrower
as to the satisfaction of all conditions set forth in Sections 4.1(c) and (d);
(vii)Vessel Matters. Each of the following for each Closing Date Collateral
Vessel:
(A)certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Closing Date Collateral Vessel; and
62

--------------------------------------------------------------------------------



(B)the results of maritime registry searches with respect to such Closing Date
Collateral Vessel, indicating no record liens other than Permitted Liens.
(viii)UCC-3s; UCC Searches. Each of the following:
(A)continuation statements on Form UCC-3 in proper form for filing under the UCC
in each jurisdiction as may be necessary, or in the reasonable opinion of the
Security Trustee desirable, to perfect the security interests purported to be
created by the Guaranty and Collateral Agreement to the extent such perfection
is required by the Guaranty and Collateral Agreement; and
(B)appropriate UCC search results in respect of the Credit Parties, as may be
reasonably requested by the Security Trustee, from Washington D.C. and any other
relevant jurisdiction, reflecting no prior Liens encumbering the properties of
any Credit Party, other than those which shall be released prior to or
contemporaneously with the Closing Date and Permitted Liens and those securing
Secured Obligations under the Prior Credit Agreement.
(ix)Solvency Certificate. A solvency certificate from the chief financial
officer or controller (or other financial officer) of the Borrower, dated as of
the Closing Date, setting forth the conclusion that, immediately after giving
effect to the Incurrence of all the financings contemplated hereby, the Borrower
and its Restricted Subsidiaries, on a consolidated basis, are Solvent.
(c)Each of the representations and warranties of the Borrower and its Restricted
Subsidiaries set forth herein and in the other Credit Documents shall be true
and correct in all material respects (without duplication of any materiality
qualifiers) as of the Closing Date, except to the extent that any such
representation or warranty relates solely to an earlier date, in which case it
shall have been true and correct in all material respects as of such earlier
date.
(d)No Default or Event of Default shall have occurred and be continuing.
(e)On or before the Closing Date, the Lenders, the Administrative Agent and the
Arrangers shall have received all fees and all reasonable and documented
out-of-pocket expenses (to the extent invoiced at least two (2) Business Days
prior to the Closing Date) then due and owing to the Administrative Agent, the
Lenders, and the Arrangers pursuant to this Agreement and as otherwise agreed in
writing by the Borrower.
(f)If reasonably requested by the Administrative Agent and the Lenders a
reasonable period in advance of the Closing Date, the Administrative Agent, the
Issuing Banks and the Lenders shall have received (i) all documentation and
other information required by regulatory authorities with respect to the Credit
Parties under applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and (ii) to the extent the Borrower
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), a certificate from the Borrower regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.
(g)The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
The Administrative Agent (or at the Administrative Agent’s direction, its
counsel) shall notify the Borrower and the Lenders of the Closing Date, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is
63

--------------------------------------------------------------------------------



satisfied (or waived pursuant to Section 11.11) at or prior to 2:00 p.m., New
York City time, on December 31, 2019 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
Section 4.2 All Credit Extensions. The obligation of each Lender to make any
advance of any Loan, of the Swingline Lender to make any advance of any
Swingline Loan, and of each Issuing Bank to issue, increase or extend any Letter
of Credit hereunder is subject to satisfaction (or waiver in accordance with
Section 11.11) of the following conditions precedent:
(a)Notices. (i) The Administrative Agent shall have received in the case of any
Loan, the Borrowing Request required by the first sentence of Section 2.3(a) in
accordance with Section 2.3(c), (ii) the Administrative Agent shall have
received in the case of any Swingline Loan, the Swingline Request required by
Section 2.15(b) and (iii) the relevant Issuing Bank shall have received in the
case of the issuance, extension or increase of a Letter of Credit, a duly
completed Application for such Letter of Credit in accordance with Section
2.12(b).
(b)True and Correct Representations and Warranties. In the case of any advance
of a Loan, advance of a Swingline Loan or issuance, increase or extension of any
Letter of Credit, in each case, that increases the aggregate amount of Loans or
L/C Obligations, as applicable, outstanding immediately after giving effect to
such advance or issuance, increase or extension (and any prepayments or
reimbursements made substantially concurrently therewith or any extension of the
expiry date of any such Letter of Credit), each of the representations and
warranties of the Borrower and its Restricted Subsidiaries set forth herein and
in the other Credit Documents shall be true and correct in all material respects
(without duplication of any materiality qualifiers) as of the time of such
advance or issuance or increase of any Letter of Credit, except as a result of
the transactions expressly permitted hereunder or thereunder and except to the
extent that any such representation or warranty relates solely to an earlier
date, in which case it shall have been true and correct in all material respects
as of such earlier date.
(c)No Default. No Default or Event of Default shall have occurred and be
continuing or would occur as a result of any such advance or issuance, increase
or extension.
Each acceptance by the Borrower of an advance of any Loan or of the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit after the Closing Date shall be deemed to be a representation and
warranty by the Borrower on the date of such acceptance, as to the matters
specified in Sections 4.2(b) and (c) (except to the extent the satisfaction of
such matters have been waived in accordance with this Agreement).
ARTICLE V REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to each Lender, each Issuing Bank, the
Swingline Lender and Administrative Agent, which representations and warranties
shall be deemed made on the Closing Date or as otherwise provided in the Credit
Documents, as follows:
Section 5.1 Corporate Organization. Each Credit Party: (i) is duly incorporated
or organized and existing in good standing under the laws of the jurisdiction of
its organization or incorporation (to the extent the concept of good standing is
applicable in such jurisdiction); (ii) has all necessary organizational or other
corporate power and authority to own the property and assets it uses in its
business and otherwise to carry on its present business; and (iii) is duly
licensed or qualified and in good standing (to the extent the concept of good
standing is applicable in such jurisdiction) in each jurisdiction in which the
nature of the business transacted by it or the nature of the property owned or
leased by it makes such licensing or
64

--------------------------------------------------------------------------------



qualification necessary, except in each case, where the failure to have such
power and authority or to be so licensed or qualified or to be in good standing,
as the case may be, would not have a Material Adverse Effect.
Section 5.2 Power and Authority; Validity. Each of the Credit Parties has the
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary company action to authorize the execution, delivery and performance of
such Credit Documents. Each of the Credit Parties has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party which is a party thereto enforceable against it in accordance with its
terms, subject as to enforcement only to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and equitable principles.
Section 5.3 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party nor compliance by it
with the terms and provisions thereof, nor the consummation by it of the
transactions contemplated herein or therein, will (i) contravene in any
applicable provision of any law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
except where such contravention would not reasonably be expected to have a
Material Adverse Effect, (ii) conflict with or result in any breach of any term,
covenant, condition or other provision of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien other than any Permitted Lien upon any of the property or assets of
such Credit Party or any of its Restricted Subsidiaries under, the terms of any
material agreement evidencing Indebtedness to which such Credit Party or any of
its Restricted Subsidiaries is a party or by which they or any of their
properties or assets are bound or to which they may be subject, or (iii) violate
or conflict with any provision of the memorandum of association and articles of
association, charter, articles or certificate of incorporation, partnership or
limited liability company agreement, by-laws, or other applicable governance
documents of such Credit Party or any of its Restricted Subsidiaries.
Section 5.4 Litigation. As of the Closing Date, there are no actions, suits,
proceedings or counterclaims (including derivative or injunctive actions, except
ex parte actions for which notice has not yet been received by the Borrower)
pending or, to the knowledge of the Borrower, threatened against the Borrower or
any of its Restricted Subsidiaries that are reasonably likely to have a Material
Adverse Effect.
Section 5.5 Use of Proceeds; Margin Regulations.
(a)Use of Proceeds. The proceeds of the Revolving Loans shall be used for
working capital needs, general corporate purposes and capital commitments of the
Borrower or its Subsidiaries (subject in each case to the limitations set forth
in Section 7.5). The proceeds of the 2019 Term Loans shall be used to repay
Indebtedness of the Borrower under the Prior Credit Agreement and pay a dividend
to SEACOR in accordance with Section 7.5.
(b)Margin Stock. Neither the Borrower nor any of its Restricted Subsidiaries is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of “purchasing” or “carrying” “margin stock”
(each, as defined in Regulation U of the Board of Governors of the Federal
Reserve System). No proceeds of the Loans or the Letters of Credit will be used
by the Borrower or its Subsidiaries for a purpose which violates Regulations T,
U or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect.
Section 5.6 Investment Company Act. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
65

--------------------------------------------------------------------------------



Section 5.7 Anti-Corruption Laws; Sanctions Laws and Regulations. The Borrower
and its Subsidiaries have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance with Anti-Corruption Laws and applicable Sanctions Laws and
Regulations. The Borrower and its Subsidiaries and their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions Laws and Regulations in all material respects. Neither the
Borrower nor any of its Subsidiaries, or any of their directors or officers, or
any of their respective agents acting or benefiting in any capacity in
connection with this Agreement or any other Credit Document, is a Designated
Person or is knowingly engaged in any activity that could reasonably be expected
to result in such Person becoming a Designated Person. No Borrowing or Letter of
Credit, use of proceeds or other Transaction contemplated by this Agreement will
result in a violation of Anti-Corruption Laws or applicable Sanctions Laws and
Regulations by the Borrower or any of its Subsidiaries.
Section 5.8 True and Complete Disclosure. All factual information (taken as a
whole) furnished by the Borrower or any of its Restricted Subsidiaries in
writing to the Administrative Agent or any Lender in connection with any Credit
Document or any transaction contemplated therein did not, as of the date such
information was furnished (or, if such information expressly related to a
specific date, as of such specific date), contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein (taken as a whole), in light of the circumstances under which such
information was furnished, not misleading, except for such statements, if any,
as have been updated, corrected, supplemented, superseded or modified pursuant
to a written correction or supplement furnished to the Lenders prior to the date
of this Agreement; provided, that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time,
it being understood that (i) such projections are not to be viewed as facts and
that actual results during the period(s) covered by any such projections may
differ significantly from the projected results and that such difference may be
material and that such projections are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature. To the extent commercially reasonable, the
Borrower has provided such information and has taken such action, in each case,
as has been reasonably requested in writing by the Administrative Agent or any
Lender in order to assist the Administrative Agent or such Lender in maintaining
compliance with the Patriot Act and the Beneficial Ownership Regulation.
Section 5.9 Financial Statements. The Borrower heretofore has delivered to the
Administrative Agent and each Lender true, correct and complete copies of the
audited combined balance sheet of the Borrower and its consolidated Subsidiaries
for the fiscal year ended December 31, 2018 and the unaudited combined balance
sheet of the Borrower and its consolidated Subsidiaries for the fiscal quarter
ended September 30, 2019. Such balance sheets fairly present, in all material
respects, the Borrower’s and its consolidated Subsidiaries’ financial position
at such dates.
Section 5.10 No Material Adverse Change. Since December 31, 2018, there has
occurred no event or circumstance that has had a Material Adverse Effect.
Section 5.11 Taxes. The Borrower and its Subsidiaries have filed all material
tax returns required to be filed, whether in the United States or in any foreign
jurisdiction, and have paid all governmental taxes, assessments, levies and
similar charges (collectively, “Taxes”) shown to be due and payable on such
returns or on any assessments made against the Borrower and its Subsidiaries or
any of their properties (other than any such assessments, fees, charges or
levies that are not more than thirty (30) days past due, or which can thereafter
be paid without penalty, or which are being contested in good faith by
appropriate proceedings and for which reserves have been provided in conformity
with GAAP, or which the failure to pay or delay in filing could not reasonably
be expected to have a Material Adverse Effect).
66

--------------------------------------------------------------------------------



Section 5.12 Consents. As of the Closing Date, all consents and approvals of,
and filings and registrations with, and all other actions of, all governmental
agencies, authorities or instrumentalities required to have been obtained or
made by the Credit Parties in order to execute and deliver and perform their
obligations under the Credit Documents to which they are a party, have been or
will have been obtained or made and are or will be in full force and effect.
Section 5.13 Insurance. As of the Closing Date, the Borrower and its Restricted
Subsidiaries, or an Affiliate of the Borrower, on behalf of the Borrower and its
Restricted Subsidiaries, maintain, or cause to be maintained, in effect the
Required Insurance; provided that the Borrower or any Restricted Subsidiary or
an Affiliate of the Borrower may self-insure to the extent and in the manner
normal for companies of like size, type and financial condition.
Section 5.14 Intellectual Property. The Borrower and its Restricted Subsidiaries
own or hold valid licenses to use all the patents, trademarks, permits, service
marks, and trade names that are necessary to the operation of the business of
the Borrower and its Restricted Subsidiaries as presently conducted, except
where the failure to own, or hold valid licenses to use, such patents,
trademarks, permits, service marks, and trade names could not reasonably be
expected to have a Material Adverse Effect.
Section 5.15 Ownership of Property.
(a)The Borrower and its Restricted Subsidiaries have good title to or a valid
leasehold interest in all of their real property and good title to, or a valid
leasehold interest in, all of their other property, subject to no Liens except
Permitted Liens, except where the failure to have such title or leasehold
interest in such property could not reasonably be expected to have a Material
Adverse Effect.
(b)The Borrower and/or each Credit Party is the true, lawful and sole owner of
each Collateral Vessel stated to be owned by it, with respect to Closing Date
Collateral Vessels, on Schedule 5.15B, and thereafter, in the relevant
Collateral Vessel Mortgage, and its ownership of each Collateral Vessel is free
and clear of all Liens except for Permitted Liens.
Section 5.16 Collateral Documents. The Collateral Documents are effective to
create in favor of the Security Trustee (for the benefit of the Secured Parties)
a legal, valid and enforceable Lien in the Credit Party’s right, title and
interest in the Collateral described therein. When financing statements or
equivalent filings or notices have been made or the Collateral Vessel Mortgages
are filed or recorded in the appropriate offices as may be required under
applicable law and upon the taking of possession or control by the Security
Trustee of such Collateral with respect to which a security interest may be
perfected only or control (which control shall be given to the Security Trustee
to the extent required by any Collateral Document), the Security Trustee shall
have fully perfected Liens on, and security interests in, all right, title and
interest of the Credit Parties in such Collateral, in each case prior and
superior in right to any other Liens, other than Permitted Liens which are
permitted to attach to such Collateral under the terms of this Agreement.
Section 5.17 Legal Names of Borrower and Subsidiaries. Schedule 5.17 sets forth,
as of the Closing Date, the legal name of the Borrower and each Subsidiary of
the Borrower, the type of organization or entity of each such Person and the
jurisdiction of organization or incorporation of each such Person. Schedule 5.17
also sets forth, as of the Closing Date, the direct owner and percentage
ownership of each such Subsidiary on the Closing Date. As of the Closing Date,
there are no Unrestricted Subsidiaries.
Section 5.18 Vessels.
67

--------------------------------------------------------------------------------



(a)As of the Closing Date, the name, registered owner and official number, and
jurisdiction of registration and flag of each Closing Date Collateral Vessel are
set forth on Schedule 5.15B. Each Vessel owned by the Borrower or a Restricted
Subsidiary is operated in compliance with all applicable law, rules and
regulations (applicable to such Vessel and as required by the American Bureau of
Shipping or other internationally recognized classification society reasonably
acceptable to the Administrative Agent), except where failure to comply with
such law, rules or regulations could not reasonably be expected to have a
Material Adverse Effect.
(b)Each Credit Party which owns or operates one or more Vessels is qualified to
own and operate such Vessel under the laws of such Credit Party’s jurisdiction
of incorporation and the jurisdiction in which such Vessel is flagged, except
where failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.
(c)Each Collateral Vessel (except a Vessel that is laid up) maintains its
classification as is applicable for Vessels of comparable age and size with the
American Bureau of Shipping or another internationally recognized classification
society reasonably acceptable to the Administrative Agent, free of any
conditions or recommendations affecting class, except for temporary lapses of
such classification as may from time to time arise as a result of the normal
operation of such Collateral Vessel, so long as the Borrower or applicable
Collateral Vessel Owner is using commercially reasonable efforts to remedy such
lapses.
Section 5.19 Form of Documentation. Each of the Collateral Vessel Mortgages is
or, when executed, will be in proper legal form under the laws of the United
States of America for the enforcement thereof under such laws and the laws of
the jurisdiction of organization of the applicable Credit Party party thereto,
subject as to enforceability, to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and equitable principles. To ensure the legality, validity,
enforceability or admissibility in evidence of each such Collateral Vessel
Mortgage in the United States of America or the jurisdiction of the applicable
Credit Party party thereto, it is not necessary that any Collateral Vessel
Mortgage or any other document be filed or recorded with any court or other
authority in any such jurisdiction, except for those filings as have been, or
will be, made.
Section 5.20 Pari Passu or Priority Status. Neither the Borrower nor any other
Credit Party has taken any action which would cause the claims of unsecured
creditors of the Borrower or of any other Credit Party, as the case may be
(other than claims of such creditors to the extent that they are statutorily
preferred or Permitted Liens), to have priority over the claims of the
Administrative Agent, the Security Trustee and the Secured Parties against the
Borrower and such other Credit Party under this Agreement or the other Credit
Documents.
Section 5.21 No Immunity. Neither the Borrower nor any other Credit Party is a
sovereign entity or has immunity on the grounds of sovereignty or otherwise from
setoff or any legal process under the laws of any jurisdiction. The execution
and delivery of the Credit Documents by the Credit Parties and the performance
by them of their respective obligations thereunder constitute commercial
transactions.
Section 5.22 Solvency. The Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.
Section 5.23 Compliance With Laws. The Borrower and its Subsidiaries are in
compliance with all laws, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective property and all Environmental Laws, except for any failure to
comply with any of the foregoing which could not reasonably be expected to have
a Material Adverse Effect.
68

--------------------------------------------------------------------------------



ARTICLE VI AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that, from and after the Closing Date and for
so long thereafter as any Loan, Note or Commitment is outstanding hereunder, or
any L/C Obligation is outstanding hereunder (unless such L/C Obligation has been
cash collateralized in accordance with the provisions of this Agreement or other
arrangements with respect thereto have been made that are satisfactory to the
applicable Issuing Bank), or any other Obligation is due and payable hereunder:
Section 6.1 Corporate Existence. The Borrower will, and will cause each of its
Restricted Subsidiaries to, preserve and maintain its incorporation status or
organizational existence, except (i) for the dissolution of any Restricted
Subsidiaries whose assets are transferred to the Borrower or any of its
Restricted Subsidiaries, (ii) where the failure to preserve, renew or keep in
full force and effect the incorporation status or existence of any Restricted
Subsidiary could not reasonably be expected to have a Material Adverse Effect or
(iii) as otherwise expressly permitted in this Agreement.
Section 6.2 Maintenance of Properties, including Vessels; Vessel Contracts.
(a)The Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain, preserve and keep its properties and equipment necessary to the proper
conduct of its business in reasonably good repair, working order and condition
(normal wear and tear or damage done by casualty or condemnation excepted) and
will from time to time make all reasonably necessary repairs, renewals,
replacements, additions and betterments thereto so that at all times such
properties and equipment are reasonably preserved and maintained, in each case
with such exceptions as could not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect; provided, however, that
nothing in this Section 6.2 shall prevent the Borrower or any Restricted
Subsidiary from discontinuing the operation or maintenance of any such
properties or equipment if such discontinuance is, in the judgment of the
Borrower desirable in the conduct of its business.
(b)The Borrower will, and will cause each Collateral Vessel Owner to, at all
times, and without cost or expense to the Administrative Agent, maintain and
preserve, or cause to be maintained and preserved, each Vessel owned by such
Collateral Vessel Owner (except for any Vessel that is laid up) and its material
equipment, outfit and appurtenances, tight, staunch, strong, in good condition,
working order and repair and fit for its intended service. The Borrower will,
and will cause each Collateral Vessel Owner to, with respect to each Vessel
owned by such Collateral Vessel Owner (except for any Vessel that is laid up),
at all times comply with all applicable laws, treaties and conventions of the
jurisdiction in which the applicable Vessel is flagged, and rules and
regulations issued thereunder, and shall have on board as and when required
thereby valid certificates showing compliance therewith, unless the failure to
so comply or have on board such documentation could not reasonably be expected
to have a Material Adverse Effect. The Borrower will, and will cause each
Collateral Vessel Owner to, keep each Vessel owned by such Collateral Vessel
Owner (except for any Vessel that is laid up) in such condition as will entitle
such Vessel to maintain its classification, as is applicable for Vessels of
comparable age and type, by the American Bureau of Shipping or another
internationally recognized classification society reasonably acceptable to the
Administrative Agent. The Borrower will, and will cause each Collateral Vessel
Owner to, with respect to each Vessel owned by such Collateral Vessel Owner
(except for any Vessel that is laid up), comply with and satisfy in all material
respects the provisions of any applicable law, convention, regulation,
proclamation or order concerning financial responsibility for liabilities
imposed on such Collateral Vessel Owner, the Borrower, the Borrower’s
Subsidiaries or such Vessel with respect to pollution by any state or nation or
political subdivision thereof and will maintain all certificates or other
evidence of financial responsibility as may be required by any such law,
convention, regulation, proclamation or order with respect to the trade in which
the Vessel is from time to time engaged and the cargo carried by it.
69

--------------------------------------------------------------------------------



(c)The Borrower will, and will cause each Collateral Vessel Owner to, supply the
Administrative Agent promptly following its receipt of a written request from
the Administrative Agent with copies of all survey reports with respect to such
Collateral Vessel.
(d)The Borrower will, and will cause each Collateral Vessel Owner to, promptly
notify the Administrative Agent of and furnish the Administrative Agent with
full information, promptly upon becoming available, including copies of reports
and surveys, regarding any material accident or accident involving repairs
(except to the extent any such accident could not reasonably be expected to
result in a Material Adverse Effect).
(e)The Borrower will, and will cause each applicable Collateral Vessel Owner to,
use commercially reasonable efforts to, perform any and all charter contracts
which are, or may be, entered into with respect to each Collateral Vessel,
except to the extent any such nonperformance could not reasonably be expected to
result in a Material Adverse Effect.
Section 6.3 Taxes. The Borrower will, and will cause each of its Subsidiaries
to, duly pay and discharge all Taxes upon or against it or its properties and
all other obligations (including ERISA obligations) within thirty (30) days
after becoming due (in the case of Taxes) or, if later, prior to the date on
which penalties are imposed for such unpaid Taxes, unless and to the extent that
(i) the same is being contested in good faith and by appropriate proceedings and
reserves have been established in conformity with GAAP, or (ii) the failure to
effect such payment or discharge or any delay in filing could not reasonably be
expected to have a Material Adverse Effect.
Section 6.4 ERISA. Each of the Borrower and its Subsidiaries will timely pay and
discharge all obligations and liabilities arising under ERISA or otherwise with
respect to each Plan of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a material Lien with
respect to such Plan against any properties or assets of the Borrower or any of
its Subsidiaries and will promptly notify the Administrative Agent upon an
Authorized Officer of the Borrower becoming aware thereof, of (i) the occurrence
of any Reportable Event relating to a Plan (other than a multi-employer plan, as
defined in ERISA), so long as the event thereunder could reasonably be expected
to have a Material Adverse Effect, other than any such event with respect to
which the PBGC has waived notice by regulation; (ii) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor; (iii) the Borrower’s or any of its Subsidiaries’ or ERISA
Affiliates’ intention to terminate or withdraw from any Plan if such termination
or withdrawal would result in liability under Title IV of ERISA, unless such
termination or withdrawal could not reasonably be expected to have a Material
Adverse Effect; and (iv) the receipt by the Borrower or any of its Subsidiaries
or ERISA Affiliates of notice of the occurrence of any event with respect to a
Plan that could reasonably be expected to result in the Incurrence of any
liability (other than for benefits), fine or penalty to the Borrower and/or to
any of its Subsidiaries or ERISA Affiliates, or any amendment to a Plan that
could reasonably be expected to increase the contingent liability of the
Borrower and its Subsidiaries or ERISA Affiliates, taken as a whole, in either
case in connection with any post-retirement benefit under a welfare plan
(subject to ERISA), unless such event or amendment could not reasonably be
expected to have a Material Adverse Effect. The Borrower will also promptly
notify the Administrative Agent of (i) any material contributions to any Foreign
Plan that have not been made by the required due date for such contribution if
such default could reasonably be expected to have a Material Adverse Effect;
(ii) any Foreign Plan that is not funded to the extent required by the law of
the jurisdiction whose law governs such Foreign Plan based on the actuarial
assumptions reasonably used at any time if such underfunding (together with any
penalties likely to result) could reasonably be expected to have a Material
Adverse Effect, and (iii) the receipt by the Borrower or its Subsidiaries of
notice of any material change anticipated to any Foreign Plan that could
reasonably be expected to have a Material Adverse Effect.
70

--------------------------------------------------------------------------------



Section 6.5 Insurance.
(a)The Borrower will, and will cause each of its Restricted Subsidiaries to, or
will cause an Affiliate of the Borrower to arrange through a bareboat charterer,
agent or otherwise, on behalf of the Borrower and its Restricted Subsidiaries
to, (i) maintain with financially sound and reputable insurance companies
(provided that this Section 6.5 shall not be deemed to be breached if an
insurance company with which the Borrower, any Restricted Subsidiary or the
applicable Affiliate of the Borrower maintains insurance becomes financially
troubled and the Borrower, such Restricted Subsidiary or such Affiliate of the
Borrower reasonably promptly obtains coverage from a different, financially
sound insurer) insurance on the Vessels and other material insurable properties
of the Borrower and its Restricted Subsidiaries in at least such amounts and
against all such risks as is consistent and in accordance with normal industry
practice for similarly situated insureds and as provided in this Section 6.5
(the “Required Insurance”) and (ii) furnish to the Administrative Agent, at the
written request of the Administrative Agent or any Lender, a complete
description of the material terms of insurance carried on the Collateral
Vessels.
(b)The Borrower will, and will cause each of the Collateral Vessel Owners to, or
will cause an Affiliate of the Borrower, or bareboat charterer thereof to, on
behalf of the Borrower and the Collateral Vessel Owners, at all times to keep
the Collateral Vessels insured in favor of the Security Trustee as provided in
this Section 6.5; and (x) all policies or certificates with respect to such
insurance (and any other insurance maintained by the Borrower or such Collateral
Vessel Owners): (i) shall be endorsed to the Security Trustee’s reasonable
satisfaction for the benefit of the Security Trustee (including by naming the
Security Trustee as loss payee and/or additional insured, as its interests may
appear) and (ii) shall provide that the respective insurers irrevocably waive
any and all rights of subrogation with respect to the Security Trustee and the
other Secured Parties and (y) the Borrower and/or the applicable Collateral
Vessel Owner will use commercially reasonable efforts to provide that such
insurance policies state that they shall not be canceled for non-payment of
premium without at least thirty (30) days’ prior written notice thereof by the
respective insurer to the Security Trustee. On the Closing Date and from time to
time thereafter to the extent reasonably requested by the Security Trustee, but
no more frequently than once each calendar year, the Borrower shall deliver
certificates evidencing such insurance policies for deposit with the Security
Trustee. The Administrative Agent shall be under no duty or obligation to verify
the adequacy or existence of any such insurance or any such policies or
endorsements.
(c)The Borrower will, and will cause each of the Collateral Vessel Owners to, or
will cause an Affiliate of the Borrower to, on behalf of the Borrower and the
applicable Collateral Vessel Owners, cause the Collateral Vessels to be insured
with insurers or protection and indemnity clubs or associations of the type
described in Section 6.5(a)(i), against the risks indicated below:
(i)marine war risk insurance, including primary P&I war risk insurance and
coverage afforded by the London Blocking and Trapping Addendum (or equivalent)
and Missing Vessel Clause (or equivalent), and marine hull and machinery
insurance in an amount equal to not less than the lesser of (1) 120% of the
total Commitments at such time and (2) 110% of the appraised aggregate fair
market value of the Collateral Vessels at such time, except as otherwise
reasonably agreed in writing by the Security Trustee. The insured values for
hull and machinery required under this clause (c)(i) for the Collateral Vessels
shall at all times be in an amount not less than 60% of the Fair Market Value of
each Collateral Vessel, and the remaining hull and machinery insurance required
by this clause (c)(i) may be procured as increased value and/or disbursements
insurance;
(ii)marine protection and indemnity insurance or equivalent (including coverage
against liability for war risk perils, passengers, fines and penalties arising
out of the operation of the Collateral Vessels, including crew, pollution
(including liability for oil pollution in such amounts as are from time to time
available through an entry in a P&I club that is a member of the International
Group of
71

--------------------------------------------------------------------------------



P&I Clubs, which amount currently available is $1,000,000,000 and excess war
risk protection and indemnity cover), spillage or leakage, and workers’
compensation or U.S. Longshore and Harbor Worker’s Act insurance as shall be
required by applicable law) in an amount equal to not less than the lesser of
(1) 120% of the total Commitments at such time and (2) 110% of the appraised
aggregate fair market value of the Collateral Vessels at such time; provided,
however, that insurance against liability under applicable law or international
convention arising out of pollution, spillage or leakage shall be in an amount
not less than the amounts required by the laws or regulations of the United
States or any applicable jurisdiction in which the Collateral Vessel may be
trading from time to time;
(iii)the Security Trustee’s interest insurance (including extended mortgagee’s
interest-additional perils-pollution) coverage for an amount of not less than
120% of the aggregate outstanding principal amount of the Loans at such time on
terms satisfactory to the Administrative Agent;
(iv)while a Collateral Vessel is idle or laid up, at the option of the Borrower
or the applicable Collateral Vessel Owner and in lieu of the above-mentioned
marine and war risk hull insurance, port risk insurance insuring the relevant
Collateral Vessel against the usual risks encountered by like Vessels under
similar circumstances; and
(v)for the marine, war-risks and protection and indemnity/liability insurances
required herein, the Borrower or the applicable Collateral Vessel Owner shall
have the discretion to utilize deductibles or self-insured retentions that are
customary for similar Vessels engaged in similar activities.
All insurance maintained hereunder shall be primary insurance without right of
contribution against any other insurance maintained by the Security Trustee. The
policy of marine and war risk hull and machinery insurance with respect to the
Collateral Vessels shall provide that the Security Trustee shall be named in its
capacity as Security Trustee and as a loss payee and the loss payee clause shall
refer to a major casualty amount of $1,000,000, unless otherwise agreed to in
writing by the Security Trustee pursuant to an assignment of insurances or other
agreement. Any such entry in a marine and war risk protection and indemnity club
with respect to the Collateral Vessels shall note the interest of the Security
Trustee. The Administrative Agent, the Security Trustee and each of their
respective successors and assigns shall not be responsible for any premiums,
club calls, if any, assessments or any other obligations or for the
representations and warranties made therein by any Collateral Vessel Owner, the
Borrower, any of the Borrower’s Subsidiaries or any other Person.
(d)The Borrower will, or will cause each of the Collateral Vessel Owners to, or
will cause an Affiliate of the Borrower to, on behalf of the Borrower and the
applicable Collateral Vessel Owners, furnish to the Administrative Agent (i)
copies of all certificates of insurance and (ii) a summary prepared and signed
by its insurance brokers with respect to the protection and indemnity insurance,
the hull and machinery and war risk insurance carried and maintained on the
Collateral Vessels, together with their opinion as to the adequacy thereof and
its compliance with the provisions of this Section 6.5. The Borrower will, or
will cause each of the Collateral Vessel Owners to, or will cause an Affiliate
of the Borrower to, on behalf of the Borrower and the applicable Collateral
Vessel Owners, cause such insurance broker and/or the protection and indemnity
club or association providing protection and indemnity insurance referred to in
Section 6.5(c)(ii), to agree to provide the Administrative Agent with such
information as to such insurances as the Administrative Agent may reasonably
request with respect to expiration, termination or cancellation of any policy or
any default in the payment of any premium.
(e)Unless the Administrative Agent has given notice to the underwriters of the
occurrence and continuance of an Event of Default, all insurance claim proceeds
of whatsoever nature with respect to the Collateral Vessels payable under any
insurance shall be payable to the Borrower, the applicable Collateral Vessel
Owner or others as their interests may appear; thereafter, payments of insurance
claim proceeds with
72

--------------------------------------------------------------------------------



respect to the Collateral Vessels shall be made to the Security Trustee for
distribution in accordance herewith.
(f)In the event that any claim or Lien in excess of $2,500,000 is asserted
against a Collateral Vessel for loss, damage or expense that is covered by
insurance required hereunder and it is necessary for the applicable Collateral
Vessel Owner to obtain a bond or supply other security to prevent arrest of such
Collateral Vessel or to release such Collateral Vessel from arrest on account of
such claim or Lien, the Security Trustee, on request of the applicable
Collateral Vessel Owner, may, in the sole discretion of the Security Trustee,
assign to any person, firm or corporation executing a surety or guarantee bond
or other agreement to save or release the Collateral Vessel from such arrest,
all right, title and interest of the Security Trustee in and to said insurance
covering said loss, damage or expense, as collateral security to indemnify
against liability under said bond or other agreement.
(g)The Borrower will not, and will not permit any Collateral Vessel Owner to,
execute or permit or willingly allow to be done any act by which any insurance
required under this Section 6.5 may be suspended, impaired or cancelled, and
will not permit or allow any Collateral Vessel to undertake any voyage or
operational risk which may not be permitted by the policies in force, without
having previously notified the Administrative Agent in writing and insured the
relevant Collateral Vessel by additional coverage to extend to such voyages,
risks, passengers or cargoes in accordance with customary marine insurance
industry standards.
(h)If an Event of Default has occurred and is continuing, subject to the rights
of any charterer, the Security Trustee shall have the exclusive right to
negotiate and agree to any compromise to any claim with respect to any
Collateral Vessel with respect to which any underwriter proposes to pay less on
any claim than the amount thereof.
(i)If the Borrower or any Restricted Subsidiary shall fail to maintain insurance
in accordance with this Section 6.5 with respect to the Collateral Vessels, the
Security Trustee shall have the right (but shall be under no obligation) to
procure such insurance, and the Borrower agrees to reimburse the Administrative
Agent for all reasonable costs and expenses of procuring such insurance.
Section 6.6 Financial Reports and Other Information.
(a)Periodic Financial Statements. The Borrower will, and will cause its
Subsidiaries to, maintain a system of accounting in such manner as will enable
preparation of financial statements in accordance with GAAP and will furnish to
the Lenders and their respective authorized representatives such information
about its insurances and the business and financial condition of the Borrower
and its Subsidiaries as any Lender may reasonably request; and, without any
request, will furnish to the Administrative Agent:
(i)within sixty (60) days after the end of each Fiscal Quarter of each fiscal
year of the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income and retained earnings and of cash flows for such Fiscal
Quarter and for the portion of the fiscal year ended with the last day of such
Fiscal Quarter, all of which shall be in reasonable detail and certified by the
chief financial officer of the Borrower that they fairly present the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated and that they have been prepared in accordance with GAAP, in each
case, subject to normal year-end audit adjustments;
(ii)within one hundred twenty (120) days after the end of each fiscal year of
the Borrower, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such
73

--------------------------------------------------------------------------------



fiscal year and the related consolidated statements of income and retained
earnings and of cash flows for such fiscal year and setting forth consolidated
comparative figures as of the end of and for the preceding fiscal year, audited
by an independent nationally-recognized accounting firm; and
(iii)promptly after the same become available, copies of all quarterly and
annual financial statements that the Borrower sends to its stockholders
generally.
(b)Other Documents; Notices. The Borrower will, and will cause its Subsidiaries
to furnish:
(i)promptly after the Borrower’s receipt of a written request therefor from the
Administrative Agent, but no more frequently than once each calendar year
(unless an Event of Default has occurred and is continuing), a certificate by
the applicable classification society that each Collateral Vessel (except a
Vessel that is laid up) is kept, in such condition as will entitle such
Collateral Vessel to maintain the classification, as is applicable for Vessels
of comparable age and type, by the American Bureau of Shipping or another
internationally recognized classification society reasonably acceptable to the
Administrative Agent, as applicable, subject to any temporary lapse of such
classification as may from time to time arise as a result of the normal
operation of such Collateral Vessels, so long as the Borrower or the applicable
Collateral Vessel Owner is using commercially reasonable efforts to remedy such
lapse;
(ii)any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification; and
(iii)such other information as the Administrative Agent or any Lender may
reasonably request regarding the operations, business affairs and financial
condition of the Borrower and its Restricted Subsidiaries.
The Administrative Agent will forward promptly to the Lenders the information
provided by the Borrower pursuant to (a) through (b) above.
(c)Compliance Certificates. Within the sixty (60) day or one hundred twenty
(120) day time periods set forth in subsections (i) and (ii) of Section 6.6(a)
for furnishing financial statements, the Borrower shall deliver to the
Administrative Agent (who will in turn provide notice to the Lenders of) (i)
additional information setting forth calculations excluding the effects of any
Unrestricted Subsidiaries and containing such calculations for any Unrestricted
Subsidiaries as reasonably requested by the Administrative Agent, including any
supporting documents used to prepare such calculations, and (ii) a Compliance
Certificate signed by the Borrower’s chief financial officer (or other financial
officer of the Borrower), in his or her capacity as such, showing the Borrower’s
compliance with the covenants set forth in Section 7.7 and certifying that no
Default or Event of Default then exists or, if any such Default or Event of
Default exists as of the date of such certificate, setting forth a description
of such Default or Event of Default and specifying the action, if any, taken by
the Borrower to remedy the same.
(d)Appraisal Reports. Together with the delivery of the financial statements
described in Section 6.6(a)(ii) (beginning with the fiscal year of the Borrower
ending December 31, 2019), a desktop appraisal report as of recent date in form
and substance, and from an Approved Appraiser, stating the then current Fair
Market Value (and each current Fair Market Value used in such determination) of
each of the Collateral Vessels on an individual charter-free basis, provided,
however, that if the Fair Market Value of a Collateral Vessel in such desktop
appraisal report is expressed as a numerical range of a high and low score, the
Fair Market Value for such Collateral Vessel shall be deemed to be the
mathematical average of such scores. All such appraisals shall be arranged by,
and made at the expense of, the Borrower or its Subsidiaries.
74

--------------------------------------------------------------------------------



(e)Notice of Events Relating to Environmental Laws and Claims. Promptly after
any Authorized Officer of the Borrower obtains knowledge of any of the
following, the Borrower will provide the Administrative Agent (who will in turn
provide notice to the Lenders of) with written notice in reasonable detail of
any of the following that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect:
(i)any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any property owned or operated by the Borrower or any of its
Subsidiaries;
(ii)any condition or occurrence on any property owned or operated by the
Borrower or any of its Subsidiaries that results in noncompliance by the
Borrower or any of its Subsidiaries with any Environmental Law; and
(iii)the taking of any material remedial action in response to the actual or
alleged presence of any Hazardous Material on any property owned or operated by
the Borrower or any of its Subsidiaries other than in the ordinary course of
business.
(f)Notices of Default, Litigation, Etc. The Borrower will promptly, and in any
event within five (5) Business Days, after an Authorized Officer of the Borrower
has knowledge thereof, give written notice to the Administrative Agent of (who
will in turn provide notice to the Lenders of): (i) the occurrence of any
Default or Event of Default; (ii) any litigation or governmental proceeding of
the type described in Section 5.4; (iii) any circumstance that has had or could
reasonably be expected to have a Material Adverse Effect; and (iv) any notice
received by it or any Restricted Subsidiary from the holder(s) of Indebtedness
of the Borrower or any Restricted Subsidiary in an amount which, in the
aggregate, exceeds $5,000,000, where such notice states or claims the existence
or occurrence of any event of default with respect to such Indebtedness under
the terms of any indenture, loan or credit agreement, debenture, note, or other
document evidencing or governing such Indebtedness.
(g)Notices of Event of Loss, Certain Events related to Collateral Vessels. The
Borrower will promptly, and in any event within ten (10) Business Days, after an
Authorized Officer of the Borrower has knowledge thereof, give written notice to
the Administrative Agent of (who will in turn provide notice to the Lenders of):
any Event of Loss, the filing of a libel or complaint against a Collateral
Vessel, or an attachment or levy which remains in effect more than thirty days,
or the taking into custody by virtue of any legal proceeding in any court of
competent jurisdiction of a Collateral Vessel and any failure by a Collateral
Vessel Owner to maintain the flag and vessel or ship registry in the United
States of America.
Section 6.7 Lender Inspection rights. Upon reasonable notice from the
Administrative Agent or any Lender and no more often than once in the aggregate
for the Administrative Agent and the Lenders, as the case may be, in any
calendar year (unless an Event of Default has occurred and is continuing, in
which case there shall be no limit to the number or frequency of such
visitations or inspections while such Event of Default is continuing), the
Borrower will permit the Administrative Agent or any Lender (and such Persons as
the Administrative Agent or such Lender may reasonably designate) during normal
business hours at such entity’s sole expense (unless an Event of Default shall
have occurred and is continuing, in which event at the Borrower’s expense), to
visit and inspect any of the Collateral Vessels of the Borrower or of any of its
Restricted Subsidiaries, subject to any confidentiality restrictions with third
parties or attorney-client privilege, to examine all of the books and records of
the Borrower and any of its Restricted Subsidiaries, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Borrower authorizes such accountants to discuss with the
Administrative Agent and any Lender (and such Persons as the Administrative
Agent or such Lender may reasonably designate) the affairs, finances and
accounts of the Borrower and its Restricted Subsidiaries; provided that any
inspection of any Collateral
75

--------------------------------------------------------------------------------



Vessel, its cargo and its papers shall be subject to the requirements of any
operators of such Collateral Vessel and any applicable Governmental Authority
and shall not interfere with the day to day operation of such Collateral Vessel.
The chief financial officer (or other financial officer) of the Borrower and/or
his or her designee shall be afforded the opportunity to be present at any
meeting of the Administrative Agent or the Lenders and such accountants or such
examination of books or records. The Administrative Agent agrees to use
reasonable efforts to minimize, to the extent practicable, the number of
separate requests from the Lenders to exercise their rights under this Section
6.7 and/or Section 6.6 and to coordinate the exercise by the Lenders of such
rights.
Section 6.8 Conduct of Business. The Borrower and its Restricted Subsidiaries
will at all times remain primarily engaged in any of (i) the owning, operating,
investing in and marketing equipment, primarily in the shipping and logistics
industries, including the United States coast-wide trade or (ii) any related or
ancillary businesses.
Section 6.9 Use of Proceeds. The Borrower will use the proceeds of the Loans and
the Letters of Credit only for purposes and in the manner set forth in Section
5.5.
Section 6.10 Compliance with Laws.
(a)The Borrower will, and will cause its Restricted Subsidiaries to, conduct
their business, and otherwise be, in compliance with all applicable laws,
regulations, ordinances and orders of any governmental or judicial authorities
(including Environmental Laws and ERISA); provided, however, that this Section
6.10 shall not require the Borrower or any Restricted Subsidiary to comply with
any such law, regulation, ordinance or order if (x) it shall be contesting such
law, regulation, ordinance or order in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefor, or (y) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.
(b)The Borrower and its Subsidiaries will maintain in effect and enforce
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance with Anti-Corruption Laws and
applicable Sanctions Laws and Regulations.
Section 6.11 Use of Property and Facilities; Environmental Laws. The Borrower
will, and will cause its Restricted Subsidiaries to, comply with all
Environmental Laws applicable to or affecting the properties or business
operations of the Borrower or any Restricted Subsidiary of the Borrower, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect.
Section 6.12 Further Assurances; Additional Collateral and Additional
Guarantors.
(a)Further Assurances. The Borrower will, and will cause the Credit Parties to,
make, execute and deliver all such additional and further acts, deeds,
instruments and documents in a form reasonably satisfactory to the Security
Trustee and consistent with the existing Collateral Documents as the Security
Trustee or the Required Lenders (through the Administrative Agent) may
reasonably require for the purposes of implementing or effectuating the
provisions of this Agreement and the other Credit Documents, or of renewing the
rights of the Secured Parties with respect to the Collateral as to which the
Security Trustee, for the ratable benefit of the Secured Parties, has or is
intended to have a perfected Lien pursuant hereto or thereto, including filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Credit Documents.
(b)Additional Collateral Vessels. Upon delivery of any Vessel under construction
to the Borrower or any of its Restricted Subsidiaries or the acquisition by the
Borrower or any of its Restricted
76

--------------------------------------------------------------------------------



Subsidiaries (including, for the avoidance of doubt, a Ring-fenced Subsidiary
that becomes the registered owner of a Vessel) of any Vessel (the “Additional
Vessel Date”), the Borrower shall within sixty (60) days (or such longer period
of time as the Security Trustee may reasonably agree) of such delivery or
acquisition, execute and deliver, or cause such Restricted Subsidiary(ies)
(including, for the avoidance of doubt, the Ring-fenced Subsidiary that becomes
the registered owner of a Vessel) to execute and deliver, and cause to be filed
for recording (or make arrangements satisfactory to the Security Trustee for the
filing for recording thereof) in the appropriate vessel registry, amendments or
supplements to existing Collateral Vessel Mortgages or such other Collateral
Vessel Mortgages as the Security Trustee shall deem reasonably necessary or
advisable to grant to the Security Trustee, for the ratable benefit of the
Secured Parties, a Lien over any Vessels owned by the Borrower or any of its
Restricted Subsidiaries (including, for the avoidance of doubt, a Ring-fenced
Subsidiary that becomes the registered owner of a Vessel), as applicable, not
already subject to a Collateral Vessel Mortgage, to the extent necessary to
ensure that, immediately after giving effect to the addition of the additional
Collateral Vessels all Vessels in the registered ownership of the Borrower and
its Restricted Subsidiaries (including, for the avoidance of doubt, a
Ring-fenced Subsidiary that becomes the registered owner of a Vessel) are
subject to Collateral Vessel Mortgages. In connection with the execution and
delivery of such Collateral Vessel Mortgages over such additional Collateral
Vessels, the Borrower shall, or shall cause the applicable Collateral Vessel
Owner, within sixty (60) days of (or such longer period of time as the Security
Trustee may reasonably agree) of the Additional Vessel Date, to deliver (i) such
other instruments, certificates and documents described in Section
4.1(b)(vii)(A) and (B) with respect to such additional Collateral Vessel(s),
(ii) opinions of local counsel for the jurisdiction in which the applicable
additional Collateral Vessel is flagged, covering customary matters and in form
and substance reasonably satisfactory to the Administrative Agent, and (iii) and
such other filings or actions necessary or desirable in the reasonable opinion
of the Security Trustee to perfect the security interest created by such
Collateral Vessel Mortgages.
(c)Additional Guarantors; Additional Property Collateral. Within sixty (60) days
(or such longer period of time as the Security Trustee may reasonably agree) of
the date that (i) any entity (other than a Ring-fenced Subsidiary) becomes a
Wholly-Owned Subsidiary of the Borrower or (ii) a Ring-fenced Subsidiary is
required to comply with Section 6.12(b), the Borrower shall cause such
Wholly-Owned Subsidiary or Ring-fenced Subsidiary, as the case may be, to become
a Guarantor hereunder and duly authorize, execute and deliver to the Security
Trustee joinders to the Guaranty and Collateral Agreement to the extent such
Wholly-Owned Subsidiary is not already a party thereto. In connection with any
such joinder, the Borrower shall also deliver, or cause to be delivered, to the
Administrative Agent customary certificates and legal opinions relating to such
joinder, as may be reasonably requested by the Administrative Agent.
(d)CRF Deposits and Notices. Following any Asset Sale or Event of Loss the
proceeds from which the Borrower desires to deposit into a CRF Account, the
Borrower shall deliver a CRF Deposit Notice setting out the anticipated CRF
Deposit Period in respect thereof. Concurrently with the delivery of the
financial statements required to be delivered pursuant to Section 6.6(a), the
Borrower shall provide a certificate of an Authorized Officer setting forth the
aggregate amount then on deposit in all CRF Accounts.
Section 6.13 Change of Ownership; Registry; Management; Legal Names; Type of
Organization (and whether a Registered Organization); Jurisdiction of
Organization; etc.
(a)Flag and Registry. The Borrower shall, and shall cause the Collateral Vessel
Owners, to maintain the flag and vessel or ship registry in the United States of
America with respect to the Collateral Vessels.
(b)Corporate Changes. Within 30 days (or such longer period reasonably agreed to
by the Security Trustee) of any change in the legal name, incorporation status
or type of organization or
77

--------------------------------------------------------------------------------



jurisdiction of organization or incorporation of the Borrower or any Guarantor,
the Borrower shall deliver, or cause to be delivered, to the Security Trustee
written notice of such change, and shall take, or cause to be taken, all actions
reasonably requested by the Security Trustee to maintain the security interests
of the Security Trustee, for the benefit of the Secured Parties, in the
Collateral intended to be granted under the Collateral Documents at all times
perfected and in full force and effect to the extent required by the Collateral
Documents.
ARTICLE VII NEGATIVE COVENANTS
The Borrower covenants and agrees that, from and after the Closing Date and for
so long thereafter as any Loan, Note or Commitment is outstanding hereunder, or
any L/C Obligation is outstanding hereunder (unless such L/C Obligation has been
cash collateralized in accordance with the provisions of this Agreement or other
arrangements with respect thereto have been made that are satisfactory to the
applicable Issuing Bank), or any other Obligation is due and payable hereunder:
Section 7.1 Restrictions on Fundamental Changes. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to wind up, liquidate or dissolve
its affairs, merge or consolidate with any other Person, or Dispose of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, to any other Person, except that:
(a)any Restricted Subsidiary of the Borrower may merge with and into,
consolidate with or be dissolved or liquidated into, the Borrower, any Guarantor
or any other Restricted Subsidiary, so long as (x) in the case of any such
merger, consolidation, dissolution or liquidation involving the Borrower, the
Borrower is the surviving Person of any such merger, consolidation, dissolution
or liquidation, (y) except as provided in preceding clause (x), in the cases of
any such merger, consolidation, dissolution or liquidation involving a
Guarantor, a Guarantor is the surviving corporation of any such merger,
consolidation, dissolution or liquidation, and (z) in all cases in connection
with a merger, consolidation, dissolution or liquidation involving a Credit
Party, the Collateral and Guaranty Requirements shall be fully satisfied
immediately after giving effect thereto;
(b)the Borrower may merge or consolidate with, or Dispose of all or
substantially all of its assets to, any other Person, so long as (w) the
Borrower is the surviving Person of any such merger or consolidation, (x) no
Default or Event of Default shall have occurred and is continuing, (y) no Event
of Default described in Section 8.1(k) occurs as a result thereof and (z) in all
cases in connection with any such merger, consolidation or Disposition of
assets, the Collateral and Guaranty Requirements shall be fully satisfied
immediately after giving effect thereto;
(c)any Restricted Subsidiary may merge or consolidate with any other Person, so
long as (x) in the case of any merger or consolidation involving a Guarantor,
the Guarantor is the surviving Person of any such merger or consolidation, (y)
no Default or Event of Default shall have occurred and is continuing and (z) in
all cases in connection with a merger or consolidation involving a Guarantor,
the Collateral and Guaranty Requirements shall be fully satisfied immediately
after giving effect thereto;
(d)any Restricted Subsidiary that is not a Credit Party may wind up, liquidate
or dissolve its affairs, so long as (x) the Borrower determines that such action
is not adverse to the interests of the Lenders and (y) the Liens granted to the
Security Trustee for the benefit of the Secured Parties to the extent required
by the Collateral and Guaranty Requirements shall remain in full force and
effect; and
(e)Dispositions permitted by Section 7.5 and Section 7.6 (including Dispositions
that are excluded from the definition of “Asset Sale”) shall be permitted.
78

--------------------------------------------------------------------------------



Section 7.2 Liens . The Borrower shall not, and shall not permit its Restricted
Subsidiaries to Incur or suffer to exist any Lien of any kind on any property or
asset of any kind of the Borrower or any Restricted Subsidiary, except the
following (collectively, the “Permitted Liens”):
(a)Liens in existence on the Closing Date and described on Schedule 7.2;
(b)Liens (i) arising in the ordinary course of business or by operation of law,
deposits, pledges or other Liens in connection with workers’ compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, public or statutory obligations or other similar charges, good
faith deposits, pledges; or (ii) in connection with (or to obtain letters of
credit in connection with) bids, purchase agreement, or letters of intent
(including earnest money deposits in respect of same), performance,
return-of-money or payment bonds and similar bonds, contracts or leases to which
the Borrower or its Restricted Subsidiaries are parties or other deposits
required to be made in the ordinary course of business; provided that, in each
case of clause (i) and (ii), the obligation secured is not for Indebtedness for
borrowed money and is not overdue for more than thirty (30) days or, if overdue
for more than thirty (30) days, is being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP have been provided therefor;
(c)mechanics’, workmen’s, materialmen’s, warehousemen’s, suppliers’ repairmen’s,
landlords’, carriers’, crews’ wages, maritime, custom, revenue authority or
other similar Liens arising in the ordinary course of business (or deposits to
obtain the release of such Liens) related to obligations not overdue for more
than thirty (30) days, or, if so overdue, that are being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP have been
provided therefor;
(d)Liens for Taxes not more than thirty (30) days past due or which can
thereafter be paid without penalty or which are being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP have been provided
therefor, or if such Liens otherwise could not reasonably be expected to have a
Material Adverse Effect;
(e)Liens imposed by ERISA (or comparable foreign laws) which are being contested
in good faith by appropriate proceedings and reserves in conformity with GAAP
have been provided therefor;
(f)Liens arising out of or in respect of judgments, awards or attachments (or in
connection with the surety or bonding of appeals) not resulting in an Event of
Default described in Section 8.1(h);
(g)Liens on fixed or capital assets acquired, constructed, improved, altered or
repaired by the Borrower or any Restricted Subsidiary and related contracts,
intangibles and other assets that are incidental thereto (including accessions
thereto and replacements thereof) or otherwise arise therefrom; provided that
(i) such Liens secure Indebtedness otherwise permitted by this Agreement, (ii)
such Liens and the Indebtedness secured thereby are Incurred prior to or within
365 days after such acquisition or the later of the completion of such
construction, improvement, alteration or repair or the date of commercial
operation of the assets constructed, improved, altered or repaired, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, improving, altering or repairing such fixed or capital assets, as
the case may be (plus fees and expenses related thereto), (iv) such Lien shall
not apply to any other property or assets of the Borrower or any Restricted
Subsidiary (although individual financings of equipment may be
cross-collateralized to other financings of equipment by the same lender), and
(v) such Lien shall not attach to any Collateral Vessel;
(h)Liens on property existing at the time such property is acquired by the
Borrower or any Subsidiary of the Borrower and not created in contemplation of
such acquisition (or on repairs, renewals, replacements, additions, accessions
and betterments thereto), and Liens on the assets of any Person at the
79

--------------------------------------------------------------------------------



time such Person becomes a Restricted Subsidiary of the Borrower and not created
in contemplation of such Person becoming a Restricted Subsidiary of the Borrower
(or on repairs, renewals, replacements, additions, accessions and betterments
thereto);
(i)any extension, modification, renewal, refinancing or replacement (or
successive extensions, modifications, renewals, refinancings or replacements) in
whole or in part of any Lien referred to in the foregoing subsections (a)
through (h), provided, however, that the principal amount of Indebtedness
secured thereby does not exceed the principal amount secured at the time of such
extension, modification, renewal, refinancing or replacement (other than unpaid
accrued interest and premium thereon and amounts incurred to pay fees and
expenses (including any bona fide amendment, waiver or consent fee) of such
extension, modification, renewal, refinancing or replacement), and that such
extension, modification, renewal, refinancing or replacement is limited to the
property already subject to the Lien so extended, modified, renewed, refinanced
or replaced (together with accessions and improvements thereto and replacements
thereof);
(j)Liens created or evidenced by or resulting from financing statements filed by
lessors of property (but only with respect to the property so leased);
(k)Liens on the Capital Stock owned by the Borrower or any Restricted Subsidiary
in any Unrestricted Subsidiary or joint venture;
(l)Liens on the proceeds of insurance policies and unearned or refunded premiums
securing Indebtedness owed to an insurance company permitted by Section 7.3(h);
(m)licenses, sublicenses, leases and subleases granted with respect to the
assets or properties of the Borrower or any Restricted Subsidiary (including the
demise, bareboat, time, voyage or other charter, lease or right to use of a
Vessel), in each case entered into in the ordinary course of business, so long
as such licenses, sublicenses, leases or subleases do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of the Borrower or its Restricted Subsidiaries or (ii)
materially impair the use (for its intended purposes) or the value of the
property subject thereto;
(n)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or its
Restricted Subsidiaries in the ordinary course of business and other Liens upon
specific items of inventory or other goods and proceeds of any Person securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods;
(o)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or its Restricted Subsidiaries, in each case granted
in the ordinary course of business or arising by operation of law in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank with respect to cash management and operating account
arrangements, including those involving pooled accounts and netting
arrangements;
(p)customary restrictions on assets to be disposed of pursuant to merger
agreements, stock or asset purchase agreements and similar agreements to the
extent that such dispositions are permitted hereunder;
(q)Liens (not otherwise permitted by this Section 7.2) securing Indebtedness or
other obligations not exceeding at the time of Incurrence thereof (together with
all such other Liens securing
80

--------------------------------------------------------------------------------



Indebtedness or other obligations outstanding pursuant to this clause (q) at
such time) not to exceed $10,000,000; and
(r)Permitted Maritime Liens.
Section 7.3 Indebtedness. The Borrower shall not, and shall not permit its
Restricted Subsidiaries to, Incur or suffer to exist any Indebtedness, except:
(a)existing Indebtedness outstanding on the Closing Date and described on
Schedule 7.3;
(b)Indebtedness under the Credit Documents;
(c)intercompany loans and advances made by (i) the beneficial owners of the
Borrower to the Borrower in relation to unfunded capital calls as provided in
the organizational documents of the Borrower, so long as such indebtedness is
subject to a customary subordination agreement with respect to the liens of the
Lenders, pays only dividends in kind and the amount of such dividend is
capitalized and (ii) the Borrower to any Restricted Subsidiary or made by any
Restricted Subsidiary to the Borrower or its Restricted Subsidiaries; provided
that any such Indebtedness owed by any Credit Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent
pursuant to a customary subordination agreement;
(d)Indebtedness under any Rate Management and Currency Protection Transactions
entered into in the ordinary course of business and not for speculative
purposes, and Indebtedness in respect of Specified Cash Management Obligations;
provided that, in each case, the incurrence of such Indebtedness shall be
conditioned upon receipt by the Administrative Agent and the applicable Lender
or Affiliate of a Lender that is a party to such transaction of copies of
resolutions of the Board of Directors or other appropriate governing body of the
Borrower authorizing the execution and delivery of the documents evidencing such
Indebtedness;
(e)Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or is merged with or into the Borrower or
any Restricted Subsidiary of the Borrower and not Incurred in contemplation of
such transaction;
(f)Capitalized Lease Obligations and Indebtedness secured by Liens permitted
under Section 7.2(g); provided that the aggregate principal amount of all
Capitalized Lease Obligations and Indebtedness under this Section 7.3(f) shall
not exceed at any one time outstanding $10,000,000;
(g)Guaranties with respect to Indebtedness pursuant to this Section 7.3 (other
than clause (c) unless otherwise permitted pursuant to such clause) and a
guarantee within a letter agreement relating to the SEA-Vista Newbuild II LLC
Sale Leaseback Transaction, in substantially the form attached hereto as
Schedule 7.3(g);
(h)Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company;
(i)Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
not to exceed $5,000,000;
(j)any other unsecured Indebtedness, not to exceed $50,000,000 at any one time
outstanding, Incurred by any Credit Party, provided that the Borrower is in
compliance on a Pro Forma Basis with the covenants set forth in Section 7.7; and
81

--------------------------------------------------------------------------------



(k)extensions, modifications, renewals, refinancings or replacements of
Indebtedness permitted by this Section 7.3 that do not increase the principal
amount of such Indebtedness (other than by amounts equal to unpaid accrued
interest and premium thereon plus other amounts paid, and fees and expenses
(including any bona fide amendment, waiver or consent fee) reasonably Incurred,
in connection such extension, modification, renewal, refinancing or
replacement).
Section 7.4 Transactions with Affiliates. Except as otherwise specifically
permitted herein, the Borrower and its Restricted Subsidiaries shall not enter
into or engage in any material transaction or arrangement or series of related
transactions or arrangements which in the aggregate would be material with any
Controlling Affiliate of the Borrower, including the purchase from, sale to or
exchange of property with, any merger or consolidation with or into, or the
rendering of any service by or for, any Controlling Affiliate of the Borrower,
except pursuant to the requirements of the Borrower’s or such Restricted
Subsidiary’s business and unless such transaction or arrangement or series of
related transactions or arrangements, taken as a whole, are no less favorable to
the Borrower or such Restricted Subsidiary than would be obtained in an arms’
length transaction with a Person not a Controlling Affiliate of the Borrower;
provided that, this Section 7.4 shall not limit (i) any transactions or
arrangements between the Borrower and any Restricted Subsidiary or among
Restricted Subsidiaries, (ii) the transactions listed in Schedule 7.4, (iii)
transactions permitted by Sections 7.1, 7.3 and 7.6, transactions constituting
Restricted Payments permitted by Section 7.5 and Investments not prohibited by
Section 7.5 and (iv) any transaction or series of related transactions with an
Affiliate involving aggregate consideration to be paid by the Borrower and/or
any Restricted Subsidiary of less than $1,000,000.
Section 7.5 Limitation on Restricted Payments. The Borrower shall not, and shall
not permit any Restricted Subsidiary to, directly or indirectly, make any
Restricted Payment unless, at the time of and immediately after giving effect to
such Restricted Payment:
(a)no Default shall have occurred and be continuing (or would result therefrom);
(b)the Borrower is in compliance on a Pro Forma Basis after giving effect to
such Restricted Payment with the covenants set forth in Section 7.7 (calculated
without increasing Adjusted EBITDA, and Aggregate Collateral Vessel Value, as
applicable, by any Cure Amount used to cure a Financial Covenant Default (i) in
the case of Adjusted EBITDA, during the period of the four (4) consecutive
Fiscal Quarters then being utilized and (ii) in the case of Aggregate Collateral
Vessel Value, during the preceding Fiscal Quarter); and
(c)the Borrower’s Leverage Ratio is equal to or less than 2.50 to 1.00.
(d)The provisions of this Section 7.5 will not prohibit:
(i)any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock of the Borrower made by exchange for, or out of the
proceeds of the substantially concurrent sale of, Capital Stock of the Borrower
(other than Capital Stock issued or sold to a Restricted Subsidiary or to an
employee stock ownership plan or similar trust to the extent such sale to an
employee stock ownership plan or similar trust is financed by loans from or
guaranteed by the Borrower or any Restricted Subsidiary unless such loans have
been repaid with cash on or prior to the date of determination); provided,
however, that the net cash proceeds from such sale of Capital Stock will be
excluded from Section 7.5(c)(ii);
(ii)any Restricted Payment to any existing or former directors, employees,
management or consultants or advisors of the Borrower or any Subsidiary of the
Borrower or their assigns, estates or heirs, in each case in connection with
equity incentive plans, under stock option plans or stock
82

--------------------------------------------------------------------------------



purchase agreements or other agreements to compensate such persons approved by
the Board of Directors of the Borrower; provided that the Capital Stock with
respect to which such Restricted Payment are made was received for services
related to, or for the benefit of, the Borrower and its Restricted Subsidiaries;
and provided, further, that Restricted Payments pursuant to this clause will not
exceed $1,500,000 in the aggregate during any calendar year (with any unused
amounts in any calendar year being carried over to successive calendars year and
added to such amount subject to a maximum of $1,500,000 in any calendar year);
plus, to the extent not previously applied or included, (x) the net cash
proceeds received by the Borrower or any of its Restricted Subsidiaries from
sales of Capital Stock to directors, employees, management or consultants or
advisors of the Borrower or any Subsidiary of the Borrower that occur after the
Closing Date (to the extent such net cash proceeds have not otherwise been
applied to the payment of Restricted Payments pursuant to Section 7.5(c)(ii))
and (y) the net cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; provided
that the Borrower may elect to apply all or any portion of the aggregate
increase contemplated by clauses (x) and (y) above in any calendar year; and
provided, further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any existing or former directors, employees,
management or consultants or advisors of the Borrower or any Subsidiary of the
Borrower in connection with a repurchase of Capital Stock of the Borrower or any
Restricted Subsidiary will not be deemed to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;
(iii)the purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Capital Stock deemed to occur upon the exercise, conversion or
exchange of stock options, warrants, other rights to purchase Capital Stock or
other convertible or exchangeable securities if such Capital Stock represents
all or portion of the exercise price thereof;
(iv)the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Capital Stock of the Borrower or any Restricted
Subsidiary of the Borrower held by existing or former directors, employees,
management or consultants or advisors of the Borrower or any Subsidiary of the
Borrower in connection with the exercise or vesting of any equity compensation
(including stock options, restricted stock and phantom stock) in order to
satisfy any tax withholding obligation with respect to such exercise or vesting;
(v)any payment of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any of its Restricted Subsidiaries in respect of
fractional shares of the Borrower’s Capital Stock upon the exercise, conversion
or exchange of any stock options (provided that the net cash proceeds from such
sales or contributions will be excluded from Section 7.5(c)(ii)), warrants,
other rights to purchase Capital Stock or other convertible or exchangeable
securities;
(vi)Permitted Investments;
(vii)any administrative, advisory or other management fees required to be paid
pursuant to the SEA-Vista Agreements;
(viii)any payment or reimbursement of reasonable out-of-pocket costs and
expenses incurred or required to be reimbursed under the SEA-Vista LLC
Agreements as and when due, but in no event to exceed $200,000 in any twelve
month period; and
(ix)dividends or distributions made for the purposes of permitting Borrower or
any Restricted Subsidiary to pay any taxes levied on any of them or made for the
purpose of funding any Income Tax Advance relating to any period beginning on or
after May 2, 2014,
83

--------------------------------------------------------------------------------



provided, however, that at the time of and immediately after giving effect to,
any Restricted Payment permitted under this Section 7.5(d) (except Section
7.5(d)(x)), no Default or Event of Default shall have occurred and be continuing
or would occur as a consequence thereof.
The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of such Restricted Payment of the assets or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The amount
of any Restricted Payment paid in cash shall be its face amount.
Section 7.6 Limitation on Asset Sales. The Borrower shall not, and shall not
permit any Credit Party to, engage in any Asset Sale unless: (a) no Default or
Event of Default shall have occurred and is continuing or would result
therefrom, and (b) immediately after giving effect to such Asset Sale and any
concurrent repayment of Indebtedness the Borrower is in Pro Forma Compliance
with the covenants set forth in Section 7.7.
Section 7.7 Financial Covenants.
(a)Maximum Leverage Ratio. The Borrower will not permit the Leverage Ratio, as
of the last day of any Fiscal Quarter, commencing with December 31, 2019, to be
greater than 3.50 to 1.00; provided that if (i) during the immediately preceding
period of four consecutive Fiscal Quarters a Triggering Acquisition has occurred
and (ii) no more than three (3) Triggering Acquisitions have occurred since the
Closing Date, the Leverage Ratio shall not be greater than 4.00 to 1.00.
(b)Minimum Debt Service Coverage Ratio. The Borrower will not permit the Debt
Service Coverage Ratio, as of the last day of any Fiscal Quarter, commencing
with December 31, 2019, to be less than 1.25 to 1.00.
(c)Minimum Collateral Coverage Ratio. The Borrower will not permit the
Collateral Coverage Ratio, as of the last day of any Fiscal Quarter commencing
with December 31, 2019, to be less than 1.50 to 1.00 (the “Minimum Collateral
Coverage Ratio”).
Section 7.8 Restrictive and Negative Pledge Agreements. The Borrower shall not,
and shall not permit any Restricted Subsidiary to, directly or indirectly, enter
into, create, or otherwise allow to exist any contract or other consensual
restriction on (a) the ability of any Restricted Subsidiary to: (i) pay
dividends or make other distributions to the Borrower or any Restricted
Subsidiary on account of its Capital Stock, (ii) redeem Capital Stock held in it
by the Borrower or another Restricted Subsidiary, (iii) repay loans and other
Indebtedness owing by it to the Borrower or another Restricted Subsidiary, or
(iv) transfer any of its assets to the Borrower or another Restricted
Subsidiary; or (b) the ability of any Credit Party to create Liens on any
Collateral to secure the Secured Obligations, except, in each case, (i)
restrictions provided for in the Credit Documents, (ii) restrictions imposed by
any Governmental Authority or by reason of applicable law, (iii) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, (iv) any restriction on the transfer of property subject to
a Permitted Lien, (v) any restrictions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(vi) customary restrictions and conditions contained in any agreement relating
to a Disposition, purchase or merger permitted hereunder pending the
consummation of such Disposition, purchase or merger, (vii) restrictions on cash
or other deposits imposed under contracts entered into in the ordinary course of
business, (viii) any agreement in effect at the time a Restricted Subsidiary
becomes a Restricted Subsidiary, so long as such agreement was not entered into
in connection with or in contemplation of such Person becoming a Restricted
Subsidiary and (ix) customary provisions in partnership agreements, limited
liability company organizational governance documents, asset sale and stock sale
agreements and other similar
84

--------------------------------------------------------------------------------



agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company
or similar person.
Section 7.9 Unrestricted Subsidiaries. The Borrower:
(a)may designate, by written notification thereof to the Administrative Agent,
any Restricted Subsidiary, including a newly formed or newly acquired
Subsidiary, as an Unrestricted Subsidiary if (i) immediately prior, and after
immediately giving effect, to such designation, no Default has occurred and is
continuing, and (ii) such designation is deemed to be an Investment in an
Unrestricted Subsidiary in an amount equal to the Fair Market Value as of the
date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would not be prohibited under
Section 7.5 at the time of such designation;
(b)may designate or redesignate, by written notification thereof to the
Administrative Agent, any Unrestricted Subsidiary to be a Restricted Subsidiary
if immediately after giving effect to such designation or redesignation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Credit Documents are true and correct in all material
respects on and as of such date as if made on and as of such redesignation (or,
if stated to have been made expressly as of an earlier date, were true and
correct in all material respects as of such date), (ii) no Default has occurred
and is continuing, (iii) such designation is deemed to be an Investment in an
Unrestricted Subsidiary and (iv) all Liens, Indebtedness and Investments of such
Unrestricted Subsidiary outstanding immediately following such designation or
redesignation would, if Incurred or made at such time, have been permitted to be
Incurred or made for all purposes hereof; and
(c)will not permit any Unrestricted Subsidiary (i) to Incur any Indebtedness
other than Unrestricted Subsidiary Non-Recourse Debt, except any Guaranty given
solely to support a pledge by the Borrower or any Restricted Subsidiary of the
Capital Stock of such Unrestricted Subsidiary, which Guaranty is not recourse to
the Borrower or any Restricted Subsidiary, and except for obligations of the
Borrower or any Restricted Subsidiary in respect of Indebtedness of such
Unrestricted Subsidiary that is permitted as both an Incurrence of Indebtedness
under Section 7.3 and is an Investment not prohibited by Section 7.5, (ii) to
guarantee or otherwise directly or indirectly provide credit support for any
Indebtedness of the Borrower or any of its Restricted Subsidiaries, except for
any pledge of Capital Stock of such Unrestricted Subsidiary to secure
Indebtedness of the Borrower or any of its Restricted Subsidiaries and (iii) to
hold any Capital Stock in, or any Indebtedness of, the Borrower or any
Restricted Subsidiary.
If, at any time, any Unrestricted Subsidiary fails to meet the requirements of
Section 7.9(c), it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof and any Indebtedness and Investments of the Subsidiary and any
Liens on assets of such Subsidiary shall be deemed to be Incurred or made by a
Restricted Subsidiary at such time and the Borrower shall not be deemed to be in
default of this Section 7.9, but if the Indebtedness is not permitted to be
Incurred under Section 7.3, the Investments are prohibited by Section 7.5, or
the Lien is not permitted under Section 7.2, the Borrower shall be in default of
the applicable covenant.
Section 7.10 Sanctions Laws and Regulations. The Borrower and its Subsidiaries
shall not, and, to their knowledge, their respective officers, employees,
directors and agents (in their capacity as officers, employees, directors or
agents, respectively, of the Borrower or any of its Subsidiaries), shall not,
use the proceeds of any Borrowing or Letter of Credit (i) to fund any activities
or business of or with any Designated Person, or in any country or territory,
that at the time of such funding is the subject of any country-wide sanctions
under any Sanctions Laws and Regulations (on the Closing Date, Cuba, Iran, North
Korea, Sudan and Syria), (ii) in any other manner that would result in a
material violation of any Sanctions Laws and Regulations by the Borrower or its
Subsidiaries or (iii) in furtherance of an offer, payment,
85

--------------------------------------------------------------------------------



promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws.
Section 7.11 Ring-fenced Subsidiaries. The Borrower shall not permit any
Ring-fenced Subsidiary to, and each Ring-fenced Subsidiary shall not, directly
or indirectly:
(a)incur any Indebtedness, other than Indebtedness of such Ring-fenced
Subsidiary on the Closing Date or extensions, modifications, renewals,
refinancings or replacements of such Indebtedness that do not increase the
principal amount of such Indebtedness (other than by amounts equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses (including any bona fide amendment, waiver or consent fee) reasonably
Incurred, in connection such extension, modification, renewal, refinancing or
replacement);
(b)retain any cash other than cash necessary to continue to operate in the
ordinary course of its business as it exists on the Closing Date, as reasonably
determined by such Ring-fenced Subsidiary or the Borrower;
(c)amend or waive its organizational documents or any agreement of such
Ring-fenced Subsidiary in any manner that could be adverse to the value,
perfection or enforceability of the security interest of the Lenders in the
Capital Stock of such Ring-fenced Subsidiary;
(d)engage in any operation or business activities other than: (i) the operation
and business activities engaged on the Closing Date, including but not limited
to the performance of such Ring-fenced Subsidiary’s obligations with respect to
any existing contracts on the Closing Date to which such Ring-fenced Subsidiary
is a party, (ii) the maintenance of its legal existence (including the ability
to incur fees, costs and expenses relating to such maintenance), (iii) the
performance of its obligations with respect to the Credit Documents, (iv)
payment of taxes (v) participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Borrower and its
Subsidiaries or the making and filing of any reports required by any
Governmental Authority, (vi) exercise any purchase options with respect to any
vessel chartered in by it provided such Ring-fenced Subsidiary complies with the
requirements set forth in Section 6.12, (vii) in the case of SEA-Vista Newbuild
II LLC, enter into the SEA-Vista Newbuild II LLC Sale Leaseback Transaction and
(viii) any other activities incidental to the foregoing or customary for passive
holding companies;
(e)incur or suffer to exist any Liens on its property other than Liens existing
on the Closing Date; or
(f)acquire any properties or assets except in the ordinary course of its
business.
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
Section 8.1 Events of Default. Any one or more of the following shall constitute
an Event of Default if occurring on or after the Closing Date:
(a)default by any Credit Party in the payment of (i) any interest in respect of
any Loan or Reimbursement Obligations or any fees payable hereunder, within five
(5) Business Days following the date when due or (ii) any principal amount of
any Loan or Reimbursement Obligation when due;
86

--------------------------------------------------------------------------------



(b)default by the Borrower or any Restricted Subsidiary in the observance or
performance of any covenant set forth in Section 6.1, Section 6.6(f)(i), Section
6.13(a) or Article VII;
(c)default by the Borrower or any other Credit Party in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in clauses (a) or (b) above, which is not remedied within thirty (30)
days after notice thereof to the Borrower by the Administrative Agent; provided
that a Default as a result of a breach of Section 7.7 (a “Financial Covenant
Default”) is subject to cure pursuant to Section 8.9;
(d)any representation or warranty made or deemed made herein or in any other
Credit Document by the Borrower or any Restricted Subsidiary proves untrue in
any material respect as of the date of the making, or deemed making, thereof;
(e)(1) (x) Indebtedness (other than the Obligations and Rate Management and
Currency Protection Obligations) in the aggregate principal amount of $2,500,000
of the Borrower and its Restricted Subsidiaries (“Material Indebtedness”) shall
(i) not be paid at maturity (beyond any applicable grace periods), or (ii) be
declared to be due and payable or required to be prepaid, redeemed or
repurchased prior to its Stated Maturity other than any repurchase or redemption
of Indebtedness in connection with a change of control offer or asset sale offer
or other similar mandatory prepayment or (y) any default in respect of Material
Indebtedness shall occur which permits the holders thereof, or any trustees or
agents on their behalf, to accelerate the maturity of such Indebtedness or
requires such Indebtedness to be prepaid, redeemed, or repurchased prior to its
Stated Maturity or (2) any default in respect of Rate Management and Currency
Protection Obligations resulting in the exercise by the counterparty thereunder
of its right to terminate its position under the applicable Rate Management and
Currency Protection Transaction and the amount payable by the Borrower and its
Restricted Subsidiaries in the aggregate (after giving effect to any netting
agreements relating thereto) in respect of such termination is $2,500,000;
(f)the Borrower or a Guarantor (i) has entered involuntarily against it an order
for relief under the United States Bankruptcy Code or a comparable action is
taken under any applicable bankruptcy or insolvency law of another country or
political subdivision of such country, (ii) generally does not pay, or admits
its inability generally to pay, its debts as they become due, (iii) makes a
general assignment for the benefit of creditors, (iv) applies for, seeks,
consents to, or acquiesces in, the appointment of a receiver, custodian,
trustee, liquidator or similar official for it or any substantial part of its
property under the United States Bankruptcy Code or under the applicable
bankruptcy or insolvency laws of another country or a political subdivision of
such country, (v) institutes any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code or any comparable
law, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fails to file an answer or other pleading denying the
material allegations of or consents to or acquiesces in any such proceeding
filed against it in a court of competent jurisdiction, (vi) makes any Board of
Directors resolution in direct furtherance of any matter described in clauses
(i) – (v) above, or (vii) a fails to contest in good faith any appointment or
proceeding described in this Section 8.1(f);
(g)a custodian, receiver, trustee, liquidator or similar official is appointed
for the Borrower or a Guarantor or any substantial part of its property under
the United States Bankruptcy Code or under the applicable bankruptcy or
insolvency laws of another country or a political subdivision of such country,
or a proceeding described in Section 8.1(f)(v) is instituted against the
Borrower or Guarantor in a court of competent jurisdiction, and such appointment
continues undischarged or such proceeding continues undismissed and unstayed for
a period of sixty (60) days (or one hundred twenty (120) days in the case of any
such event occurring outside the United States of America);
87

--------------------------------------------------------------------------------



(h)the Borrower or any Restricted Subsidiary fails within thirty (30) days with
respect to any judgments or orders that are rendered in the United States or
sixty (60) days with respect to any judgments or orders that are rendered in a
court of competent jurisdiction in foreign jurisdictions (or such earlier date
as any execution on such judgments or orders shall take place) to vacate, pay,
bond or otherwise discharge any judgments or orders for the payment of money the
uninsured portion of which is in excess of $2,500,000 in the aggregate and which
are not stayed on appeal or otherwise being appropriately contested in good
faith in a manner that stays execution; provided that such event shall not be
deemed to constitute an Event of Default if the relevant Credit Party is
entitled to insurance coverage for the whole of such sum and the relevant
insurers have confirmed liability and undertaken to make payment of the whole of
such sum by writing to the person(s) entitled to payment and it is likely (in
the reasonable opinion of the Required Lenders) that the insurers will be able
to make such payment within thirty (30) days;
(i)(x) the Borrower or any Subsidiary or ERISA Affiliate fails to pay to the
PBGC or to a Plan under Title IV of ERISA when due an amount that it is liable
to pay with respect to a Plan; or a notice of intent to terminate a Plan having
Unfunded Vested Liabilities of the Borrower or any of its Subsidiaries or ERISA
Affiliate that could reasonably be expected to have a Material Adverse Effect (a
“Material Plan”) is filed under Title IV of ERISA; or the PBGC institutes
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding is instituted by a
fiduciary of any Material Plan against the Borrower or any Subsidiary or ERISA
Affiliate to collect any liability with respect to any Material Plan under
Section 515 or 4219(c)(5) of ERISA, and in each case such proceeding is not
dismissed within thirty (30) days thereafter; or a condition exists by reason of
which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated, and (y) the occurrence of one or more of the
matters in the preceding clause (x) could reasonably be expected to result in
liabilities that could reasonably be expected to have a Material Adverse Effect;
or
(j)(i) any Credit Document ceases to be in full force and effect (other than as
expressly permitted hereunder or thereunder by reason of a release of Collateral
in accordance with the terms hereof or thereof or Security Termination), (ii)
any Credit Document shall be declared null and void, (iii) any Credit Party
shall repudiate in writing its obligations under any Credit Document to which it
is party, (iv) any Credit Party shall contest the validity or enforceability of
any Credit Document in writing or deny in writing that it has any further
liability under any Credit Document to which it is party, or (v) the Security
Trustee shall not have or shall cease to have, or any Credit Party shall assert
in writing that the Security Trustee shall not have or shall cease to have, a
valid and perfected Lien in any material portion of the Collateral purported to
be covered by the Collateral Documents with the priority required by the
relevant Collateral Document, in each case for any reason other than the failure
of the Security Trustee to take any action within its control.
(k)A Change of Control shall occur.
Section 8.2 Non-Bankruptcy Defaults. When any Event of Default (other than those
described in Section 8.1(f) or (g) with respect to the Borrower or a Guarantor)
has occurred and is continuing, the Administrative Agent shall, by notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments to the Borrower hereunder on the date stated in such notice (which
may be the date thereof) and such termination shall automatically also terminate
the Swingline Commitment on such date; (b) if so directed by the Required
Lenders, declare the principal of and the accrued interest on all outstanding
Loans to be forthwith due and payable and thereupon all outstanding Loans,
including both principal and interest thereon, shall be and become immediately
due and payable together with all other accrued amounts payable under the Credit
Documents without further demand, presentment, protest or notice of any kind,
including notice of intent to accelerate and notice of acceleration, each of
which is expressly waived by the Borrower; and (c) if so directed by the
Required Lenders, demand that the Borrower immediately pay to the Administrative
Agent (to be held by the Administrative Agent pursuant to
88

--------------------------------------------------------------------------------



Section 8.4) the full amount then available for drawing under each outstanding
Letter of Credit, and the Borrower agrees to immediately make such payment, and
the Borrower acknowledges and agrees that the Lenders, the Issuing Banks, the
Swingline Lender and the Administrative Agent would not have an adequate remedy
at law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, the Swingline Lender and
the Issuing Banks, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any drawings or other demands for
payment have been made under any Letter of Credit. The Administrative Agent,
after giving notice to the Borrower pursuant to this Section 8.2, shall also
promptly send a copy of such notice to the other Lenders, the Swingline Lender
and the Issuing Banks, but the failure to do so shall not impair or annul the
effect of such notice.
Section 8.3 Bankruptcy Defaults. When any Event of Default described in Section
8.1(f) or (g) has occurred and is continuing with respect to the Borrower or a
Guarantor, then all outstanding Loans shall immediately become due and payable
together with all other accrued amounts payable under the Credit Documents
without presentment, demand, protest or notice of any kind, each of which is
expressly waived by the Borrower; and all obligations of the Lenders, the
Swingline Lender and the Issuing Banks to extend further credit pursuant to any
of the terms hereof shall immediately terminate and the Borrower shall
immediately pay to the Administrative Agent (to be held by the Administrative
Agent pursuant to Section 8.4) the full amount then available for drawing under
each outstanding Letter of Credit, the Borrower acknowledging that the Lenders,
the Issuing Banks, the Swingline Lender and the Administrative Agent would not
have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Lenders, the Issuing Banks, the Swingline Lender and the
Administrative Agent shall have the right to require the Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any of the Letters of Credit.
Section 8.4 Collateral for Undrawn Letters of Credit.
(a)If the prepayment of any L/C Obligations is required under Section 8.2 or
8.3, the Borrower shall forthwith pay the amount required to be so prepaid to be
held by the Administrative Agent as provided in Section 8.4(b).
(b)All amounts prepaid pursuant to Section 8.4(a) or pursuant to Sections 2.10,
2.12(g) or Section 2.15(e) shall be held by the Administrative Agent in a
separate collateral account (such account, and the credit balances, properties
and any investments from time to time held therein, and any substitutions for
such account, any certificate of deposit or other instrument evidencing any of
the foregoing and all proceeds of and earnings on any of the foregoing being
collectively called the “Collateral Account”) as security for, and for
application to (i) the reimbursement of any drawing under any Letter of Credit
then or thereafter paid by any Issuing Bank or (ii) any unallocated Fronting
Exposure, and to (iii) the payment of any Revolving Loans, any Swingline Loans
and all other unpaid Obligations then due and owing (collectively, the
“Collateralized Obligations”). The Collateral Account shall be held in the name
of and subject to the exclusive dominion and control of the Administrative
Agent, for the benefit of the Issuing Banks, the Swingline Lender, the
Administrative Agent, and the Lenders, as pledgee hereunder. If and when
required by the Borrower, the Administrative Agent shall invest and reinvest
funds held in the Collateral Account from time to time in Cash Equivalents
specified from time to time by the Borrower, provided that the Administrative
Agent is irrevocably authorized to sell on market terms any investments held in
the Collateral Account when and as required to make payments out of the
Collateral Account for application to Collateralized Obligations due and owing.
When and if (A) (i) the Borrower shall have made payment of all Collateralized
Obligations then due and payable, and (ii) all relevant preference or other
disgorgement periods relating to the receipt of such payments have passed, or
(B) no Default or Event of Default shall be continuing, the Administrative Agent
shall repay to the Borrower any remaining amounts and assets held in the
Collateral Account, provided that if the Collateral Account is being released
pursuant
89

--------------------------------------------------------------------------------



to clause (A) and any Letter of Credit then remains outstanding, the Borrower,
prior to or contemporaneously with such release, shall provide the
Administrative Agent a back-to-back letter of credit in form and substance
satisfactory to the applicable Issuing Bank (in its sole discretion) from a bank
or financial institution whose short-term unsecured debt rating is rated A or
above from either S&P or Moody’s or such other bank or financial institution
satisfactory to the applicable Issuing Bank in either case in an amount equal to
the undrawn face amount of each such Letter of Credit and which provides that
the Administrative Agent may make a drawing thereunder in the event that the
applicable Issuing Bank pays a drawing under such Letter of Credit. In addition,
if the aggregate amount on deposit with the Security Trustee exceeds the
Collateralized Obligations then existing, then the Administrative Agent shall
release and deliver such excess amount upon the written request of the Borrower.
Section 8.5 Notice of Default. The Administrative Agent shall give notice to the
Borrower under Section 8.2 promptly upon being requested to do so by the
Required Lenders and shall thereupon notify all the Lenders thereof.
Section 8.6 Expenses. The Borrower agrees to pay to the Administrative Agent,
each Issuing Bank, the Swingline Lender and each Lender all reasonable
documented out-of-pocket expenses Incurred or paid by the Administrative Agent,
the Issuing Bank, or such Lender, including reasonable attorneys’ fees and court
costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Credit Documents.
Section 8.7 Distribution and Application of Proceeds. After the exercise of
remedies provided for in Section 8.2 or the occurrence and during the
continuance of an Event of Default described in Section 8.1(f) or (g), any
payment to the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender hereunder, from the Security Trustee under the Guaranty and
Collateral Agreement or from the proceeds of the Collateral Account or otherwise
shall be paid to the Administrative Agent to be distributed and applied as
follows (unless otherwise agreed by the Borrower, the Administrative Agent, all
Issuing Banks, the Swingline Lender and all Lenders):
(a)First, to the payment of any and all reasonable documented out-of-pocket
costs and expenses of the Administrative Agent, including reasonable attorneys’
fees and documented out-of-pocket costs and expenses, as provided by this
Agreement or by any other Credit Document, Incurred in connection with the
collection of such payment or in respect of the enforcement of any rights of the
Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders
under this Agreement or any other Credit Document;
(b)Second, to the payment of any and all reasonable out-of-pocket costs and
expenses of the Issuing Banks, the Swingline Lender and the Lenders, including
reasonable attorneys’ fees and out-of-pocket costs and expenses, as provided by
this Agreement or by any other Credit Document, Incurred in connection with the
collection of such payment or in respect of the enforcement of any rights of the
Lenders, the Swingline Lender or the Issuing Banks under this Agreement or any
other Credit Document, pro rata in the proportion in which the amount of such
costs and expenses unpaid to each Lender, the Swingline Lender or each Issuing
Bank bears to the aggregate amount of the costs and expenses unpaid to all
Lenders, the Swingline Lender and all Issuing Banks collectively, until all such
fees, costs and expenses have been paid in full;
(c)Third, to the payment of any due and unpaid fees to the Administrative Agent,
any Lender, the Swingline Lender or any Issuing Bank as provided by this
Agreement or any other Credit Document, pro rata in the proportion in which the
amount of such fees due and unpaid to the Administrative Agent, each Lender, the
Swingline Lender, and each Issuing Bank bears to the aggregate amount of the
fees due
90

--------------------------------------------------------------------------------



and unpaid to the Administrative Agent, all Lenders, the Swingline Lender and
all Issuing Banks collectively, until all such fees have been paid in full;
(d)Fourth, to the payment of accrued and unpaid interest on the Loans or the
Reimbursement Obligations to the date of such application, pro rata in the
proportion in which the amount of such interest, accrued and unpaid to each
Lender, the Swingline Lender or each Issuing Bank bears to the aggregate amount
of such interest accrued and unpaid to all Lenders, the Swingline Lender and all
Issuing Banks collectively, until all such accrued and unpaid interest has been
paid in full;
(e)Fifth, to the payment of the outstanding due and payable principal amount of
each of the Loans, the amount of the outstanding Reimbursement Obligations
(reserving cash collateral for all undrawn face amounts of any outstanding
Letters of Credit (if Section 8.4(a) has not been complied with)), the amount of
the outstanding Rate Management and Currency Protection Obligations and the
amount of the outstanding Specified Cash Management Obligations, pro rata in the
proportion in which the outstanding principal amount of such Loans, the amount
of such outstanding Reimbursement Obligations owing to each Lender, the
Swingline Lender and each Issuing Bank, together (if Section 8.4(a) has not been
complied with) with the undrawn face amounts of such outstanding Letters of
Credit, the amount of such outstanding Rate Management and Currency Protection
Obligation and the amount of such outstanding Specified Cash Management
Obligations, bears to the aggregate amount of all outstanding Loans, outstanding
Reimbursement Obligations and (if Section 8.4(a) has not been complied with) the
undrawn face amounts of all outstanding Letters of Credit, outstanding Rate
Management and Currency Protection Obligation and outstanding Specified Cash
Management Obligations. In the event that any such Letters of Credit, or any
portions thereof, terminate or expire without any pending drawing thereon, any
cash collateral therefor shall be distributed pro rata in accordance with this
Section 8.7(e) by the Administrative Agent until the principal amount of all
Loans and Reimbursement Obligations shall have been paid in full;
(f)Sixth, to the payment of any other outstanding Obligations then due and
payable, pro rata in the proportion in which the outstanding Obligations owing
to each Lender, each Issuing Bank, the Swingline Lender and Administrative Agent
bears to the aggregate amount of all such Obligations until all such Obligations
have been paid in full; and
(g)Seventh, to the Borrower or as the Borrower may direct unless otherwise
directed by a court of competent jurisdiction.
Section 8.8 Enforcement rights. Notwithstanding anything to the contrary
contained herein or in any other Credit Document, the authority to enforce
rights and remedies hereunder and under the other Credit Documents against the
Credit Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent (or its authorized
designee, including Security Trustee as its mortgagee trustee) in accordance
with Article VIII for the benefit of all the Lenders and the Issuing Banks;
provided that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Credit Documents, (b) any Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or the Swingline Lender, as the case may be) hereunder and under
the other Credit Documents, (c) any Lender from exercising setoff rights in
accordance with Section 11.6 or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors.
Section 8.9 Equity Cure.
91

--------------------------------------------------------------------------------



(a)Financial Performance Covenant Cure Right. Notwithstanding anything to the
contrary contained in Section 7.7, if the Borrower fails to comply with the
Financial Performance Covenants or any of them, then (i) the Borrower shall be
permitted on or prior to the twentieth (20th) day following the earlier of (i)
date the certificate calculating compliance with the Financial Performance
Covenants is required to be delivered pursuant to Section 6.6(c) and (ii) the
date of receipt of a notice from the Administrative Agent that the Borrower is
not in compliance with the Financial Performance Covenants (the “Cure
Deadline”), to cure such failure to comply by receiving cash contributions to
its equity capital or cash proceeds from an issuance of Qualified Equity
Interests as a cash capital contribution (collectively, the “Cure Right”), and
(ii) upon receipt by the Borrower of such cash proceeds (such cash amount used
to cure a Financial Covenant Default, the “Cure Amount”) pursuant to the
exercise of such Cure Right, the Financial Performance Covenants shall be
recalculated by increasing Adjusted EBITDA, and Aggregate Collateral Vessel
Value by the Cure Amount (and such increase to Adjusted EBITDA, and Aggregate
Collateral Vessel Value shall be taken into account solely for the Fiscal
Quarter with respect to which the Cure Right was exercised); provided that
Adjusted EBITDA, and Aggregate Collateral Vessel Value shall not be increased by
more than the amount necessary for the Borrower to be in compliance with the
Financial Performance Covenants.
(b)Treatment of Cure Amount. The parties hereby acknowledge that this Section
8.9 may not be relied on for purposes of calculating any financial ratios other
than as applicable to Section 7.7 and shall not result in any adjustment to any
baskets or other amounts other than the amount of the Adjusted EBITDA, and
Aggregate Collateral Vessel Value for the purpose of Section 7.7.
(c)Cure of Financial Covenant Default. If a Financial Covenant Default has
occurred and is continuing and if, after giving effect to the recalculation of
the Financial Performance Covenants pursuant to this Section 8.9, the Borrower
is in compliance with the Financial Performance Covenants, the Borrower shall be
deemed to have satisfied the Financial Performance Covenants as of the relevant
date of determination with the same effect as though there had been no failure
to comply therewith at such date, and the Financial Covenant Default shall be
deemed cured for the purposes of this Agreement.
(d)Limitations on Exercise of Cure Right. (i) In each four-Fiscal-Quarter period
there shall be at least two Fiscal Quarters in which the Cure Right is not
exercised and (ii) the Cure Right shall not be exercised more than five times
during the term of this Agreement.
ARTCILE IX CHANGE IN CIRCUMSTANCES
Section 9.1 Change in Law.
(a)Notwithstanding any other provisions of this Agreement or any Note, if a
Change in Law makes it unlawful for any Lender to make or maintain Eurodollar
Loans or any Issuing Bank to issue, extend or increase any Letter of Credit,
such Lender or Issuing Bank, as the case may be, shall promptly give written
notice thereof and of the basis therefor in reasonable detail to the Borrower,
and such Lender’s or Issuing Bank’s obligations to fund Eurodollar Loans or
make, continue or convert, as applicable, such Loans under this Agreement, or to
issue, extend or increase any such Letters of Credit, as the case may be, shall
thereupon be suspended until it is no longer unlawful for such Lender to make or
maintain such Loans or such Issuing Bank to issue, extend or increase such
Letters of Credit.
(b)Upon the giving of the notice to the Borrower referred to in Section 9.1(a)
in respect of any such Eurodollar Loan and provided the Borrower shall not have
prepaid such Loan pursuant to Section 2.9, (i) any such outstanding Eurodollar
Loan of such Lender shall be automatically converted to a Base Rate Loan on the
last day of the Interest Period then applicable thereto or on such earlier date
as required by law
92

--------------------------------------------------------------------------------



and (ii) such Lender shall make or continue its portion of any requested
Borrowing of a Eurodollar Loan as a Base Rate Loan, which Base Rate Loan shall,
for all other purposes, be considered part of such Borrowing.
(c)Any Lender or Issuing Bank that has given any notice pursuant to Section
9.1(a) shall, upon determining that it would no longer be unlawful for it to
make such Eurodollar Loans or issue such Letters of Credit, give prompt written
notice thereof to the Borrower and the Administrative Agent, and upon giving
such notice, its obligation to make, allow conversions into and maintain, as
applicable, such Loans or issue such Letters of Credit shall be reinstated.
Section 9.2 [Reserved].
Section 9.3 Increased Cost and Reduced Return.
(a)If, a Change in Law, or compliance by any Lender or Issuing Bank (or its
applicable Lending Office), with any request or directive (whether or not having
the force of law) of any Governmental Authority issued after the date hereof
(or, if later, after the date the Administrative Agent, such Issuing Bank, or
such Lender becomes the Administrative Agent, an Issuing Bank, or a Lender):
(i)subjects any Lender or Issuing Bank (or its applicable Lending Office) to any
tax, duty or other charge related to any Revolving Loan, Reimbursement
Obligation, or its obligation to advance or maintain Loans or issue any Letter
of Credit, or shall change the basis of taxation of payments to any Lender or
Issuing Bank (or its applicable Lending Office) of the principal of or interest
on its Revolving Loans, Letters of Credit or Reimbursement Obligation or any
participations in any thereof, or any other amounts due under this Agreement
related to its Revolving Loans, Letters of Credit, Reimbursement Obligations or
participations therein, or its obligation to make Revolving Loans, issue Letters
of Credit, or acquire participations therein (except for changes with respect to
Taxes that are Indemnified Taxes); or
(ii)imposes, modifies or deems applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board of
Governors of the Federal Reserve System, but excluding for any Revolving Loan
any such requirement included in an applicable Statutory Reserve Rate) against
assets of, deposits with or for the account of, or credit extended by, any
Lender or Issuing Bank (or its applicable Lending Office) or imposes on any
Lender or Issuing Bank (or its Lending Office) or on the interbank market any
other condition affecting its Loans, Letters of Credit, any Reimbursement
Obligations owed to it, or its participation in any thereof, or its obligation
to advance or maintain Revolving Loans, issue Letters of Credit or participate
in any thereof;
and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Bank (or its applicable Lending Office) of advancing or maintaining any
Loan, issuing or maintaining a Letter of Credit or participating therein, or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Bank (or its applicable Lending Office) in connection therewith under this
Agreement, by an amount deemed by such Lender or Issuing Bank to be material,
then, subject to Section 9.3(c), from time to time, within thirty (30) days
after receipt of a certificate from such Lender or Issuing Bank (with a copy to
the Administrative Agent) pursuant to Section 9.3(c) setting forth in reasonable
detail such determination and the basis thereof, the Borrower shall, without
duplication under this Agreement, be obligated to pay to such Lender or Issuing
Bank such additional amount or amounts as will compensate such Lender or Issuing
Bank for such increased cost or reduction.
(b)If, after the date hereof, the Administrative Agent, any Lender, the
Swingline Lender or Issuing Bank shall have reasonably determined that a Change
in Law regarding capital adequacy or liquidity (including any revision in the
Final Risk-Based Capital Guidelines of the Board of Governors of
93

--------------------------------------------------------------------------------



the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225,
Appendix A) or of the Office of the Comptroller of the Currency (12 CFR Part 3,
Appendix A), or in any other applicable capital adequacy or liquidity rules
heretofore adopted and issued by any governmental authority), or any change
after the date hereof in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Administrative
Agent, any Lender, the Swingline Lender or Issuing Bank (or its applicable
Lending Office) with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s, Issuing Bank’s or Swingline Lender’s capital,
or on the capital of any corporation controlling such Lender, Issuing Bank or
Swingline Lender, as a consequence of its obligations hereunder to a level below
that which such Lender, Issuing Bank or Swingline Lender could have achieved but
for such adoption, change or compliance (taking into consideration such
Lender’s, Issuing Bank’s, Swingline Lender’s or its controlling corporation’s
policies with respect to capital adequacy or liquidity in effect immediately
before such adoption, change or compliance) by an amount reasonably deemed by
such Lender, Issuing Bank or Swingline Lender to be material, then, subject to
Section 9.3(c), from time to time, within thirty (30) days after its receipt of
a certificate from such Lender, Issuing Bank or Swingline Lender (with a copy to
the Administrative Agent) pursuant to Section 9.3(c) setting forth in reasonable
detail such determination and the basis thereof, the Borrower shall pay to such
Lender, Issuing Bank or Swingline Lender such additional amount or amounts as
will compensate such Lender, Issuing Bank or Swingline Lender for such
reduction.
(c)Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Banks that determines to seek compensation under this Section 9.3 shall
give written notice to the Borrower and, in the case of a Lender, the Swingline
Lender or an Issuing Bank other than the Administrative Agent, the
Administrative Agent of the circumstances that entitle the Administrative Agent,
such Lender, the Swingline Lender or such Issuing Bank to such compensation
within one calendar year after the Administrative Agent, such Lender, the
Swingline Lender or such Issuing Bank receives actual notice or obtains actual
knowledge of the law, rule, order or interpretation or occurrence of another
event giving rise to a claim hereunder. In any event the Borrower shall not have
any obligation to pay any amount with respect to claims accruing prior to the
365th day preceding such written demand; provided that if the basis or
circumstances giving rise to such compensation is retroactive, then such one
calendar year period referred to in this sentence shall be extended to include
the period with retroactive effect thereof. Each of the Administrative Agent,
the Lenders, the Swingline Lender and the Issuing Banks shall use reasonable
efforts to avoid the need for, or reduce the amount of, such compensation and
any payment under Section 3.3, including the designation of a different Lending
Office, if such action or designation will not, in the sole judgment of the
Administrative Agent, such Lender, the Swingline Lender or such Issuing Bank
made in good faith, be otherwise disadvantageous to it; provided that the
foregoing shall not in any way affect the rights of any Lender, the Swingline
Lender or any Issuing Bank or the obligations of the Borrower under this Section
9.3. A certificate of the Administrative Agent, any Lender, the Swingline Lender
or any Issuing Bank, as applicable, claiming compensation under this Section
9.3, and setting forth the additional amount or amounts to be paid to it
hereunder and accompanied by a statement prepared by the Administrative Agent,
such Lender, Swingline Lender or such Issuing Bank, as applicable, describing in
reasonable detail the calculations thereof shall be conclusive absent manifest
error of the correctness thereof. In determining such amount, such Lender, the
Swingline Lender or such Issuing Bank may use any reasonable averaging and
attribution methods.
Section 9.4 Lending Offices. The Administrative Agent, the Swingline Lender,
each Lender and each Issuing Bank may, at its option, elect to make or maintain
its Loans and issue its Letters of Credit hereunder at the Lending Office for
each Type and/or currency of Letter of Credit available hereunder or at such
other of its branches, offices or Affiliates as it may from time to time elect
and designate in a written notice to the Borrower and the Administrative Agent,
provided that, except in the case of any such transfer
94

--------------------------------------------------------------------------------



to another of its branches, offices or Affiliates made at the request of the
Borrower, the Borrower shall not be responsible for the costs arising under
Section 3.3 or 9.3 resulting from any such transfer to the extent not otherwise
applicable to such Lender, the Swingline Lender or such Issuing Bank prior to
such transfer.
Section 9.5 Discretion of Lender as to Manner of Funding. Subject to the other
provisions of this Agreement, each Lender, the Swingline Lender and each Issuing
Bank shall be entitled to fund and maintain its funding of all or any part of
its Loans and Letters of Credit in any manner it sees fit.
Section 9.6 Substitution of Lender or Issuing Bank. If (a) any Lender or Issuing
Bank has demanded compensation or given notice of its intention to demand
compensation under Section 9.3, (b) the Borrower is required to pay any
additional amount to any Lender or Issuing Bank under Section 2.11, (c) any
Lender or Issuing Bank fails to, or is unable to, submit any form or certificate
required under Section 3.3(b) or withdraws or cancels any previously submitted
form with no substitution therefor that complies with the requirements of
Section 3.3(b), (d) any Lender or Issuing Bank gives notice of any Change in Law
or regulations, or in the interpretation thereof, pursuant to Section 9.1, (e)
any Lender or Issuing Bank is a Defaulting Lender, (f) any Lender or Issuing
Bank shall seek to avoid its obligation to make or maintain Loans or issue
Letters of Credit hereunder for any reason, including reliance upon 12 U.S.C. §
1821(e) or (n) (1) (B), (g) any taxes referred to in Section 3.3 or Section 11.3
have been levied or imposed (or the Borrower determines in good faith that there
is a substantial likelihood that such taxes will be levied or imposed) so as to
require withholding or deductions by the Borrower or payment by the Borrower of
additional amounts to any Lender or Issuing Bank, or other reimbursement or
indemnification of any Lender or Issuing Bank, as a result thereof, (h) any
Lender shall decline to consent to a modification or waiver of the terms of this
Agreement or any other Credit Documents requested by the Borrower, (i) an
Issuing Bank gives notice pursuant to Section 2.12(a)(ii) that the issuance of
the Letter of Credit would violate any legal or regulatory restriction then
applicable to such Issuing Bank or (j) any Lender or Issuing Bank ceases to be
entitled to complete exemption from U.S. federal withholding tax under FATCA
with respect to payments to be received pursuant to any Credit Document (as if
such payments were U.S. source) or so notifies the Borrower under Section
3.3(g), then and in such event, upon written request from the Borrower delivered
to such Lender or Issuing Bank, and the Administrative Agent, such Lender shall
assign, in accordance with the provisions of Section 11.10 (including the
provisions governing required consents) and an appropriately completed
Assignment Agreement, all of its rights and obligations under the Credit
Documents to another Lender or a commercial banking institution selected by the
Borrower, in consideration for the payments set forth in such Assignment
Agreement and payment by the Borrower to such Lender of all other amounts which
such Lender may be owed pursuant to this Agreement, including Sections 2.11,
3.3, 9.3 and 11.3.
ARTICLE X THE ADMINISTRATIVE AGENT, THE SECURITY TRUSTEE AND ISSUING BANKS
Section 10.1 Appointment and Authorization of Administrative Agent. Each of the
Lenders and the Swingline Lender hereby appoints JPMorgan Chase Bank, N.A. as
the Administrative Agent, and hereby authorizes the Administrative Agent to take
such action on each of its behalf and to exercise such powers under the Credit
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.
Section 10.2 Rights and Powers as a Lender. The Administrative Agent, to the
extent such Person is also a Lender, shall have the same rights and powers under
the Credit Documents as any other Lender and may exercise or refrain from
exercising such rights and power as though it were not the Administrative Agent.
The Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any of its
Subsidiaries or Affiliates thereof as if it were not the Administrative Agent
under the Credit Documents. The term Lender as used in
95

--------------------------------------------------------------------------------



all Credit Documents, unless the context otherwise clearly requires, includes,
to the extent such Person is also a Lender hereunder, the Administrative Agent
in its individual capacity as a Lender.
Section 10.3 Action by Administrative Agent . The obligations of the
Administrative Agent under the Credit Documents are only those expressly set
forth therein. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action concerning any
Default or Event of Default, except as expressly provided in Sections 8.2 and
8.4. Unless and until the Required Lenders (or, if required by Section 11.11,
all of the Lenders) give such direction (including the giving of a notice of
default as described in Section 8.1(c)), the Administrative Agent may, except as
otherwise expressly provided herein or therein, take or refrain from taking such
actions as it deems appropriate and in the best interest of all the Lenders and
the Swingline Lender. In no event, however, shall the Administrative Agent be
required to take any action in violation of applicable law or of any provision
of any Credit Document, and the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or under any other Credit
Document unless it first receives any further assurances of its indemnification
from the Lenders that it may require, including prepayment of any related
expenses and any other protection it requires against any and all costs,
expenses, and liabilities it may Incur in taking or continuing to take any such
action. The Administrative Agent shall be entitled to assume that no Default or
Event of Default, other than non-payment of any scheduled principal or interest
payment due hereunder, exists unless notified in writing to the contrary by a
Lender or the Borrower. In all cases in which the Credit Documents do not
require the Administrative Agent to take specific action, the Administrative
Agent shall be fully justified in using its discretion in failing to take or in
taking any action thereunder. Any instructions of the Required Lenders, or of
any other group of Lenders called for under specific provisions of the Credit
Documents, shall be binding on all the Lenders.
Section 10.4 Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
Section 10.5 Indemnification Provisions; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable to any Lender for any action taken or not taken by them in
connection with the Credit Documents (i) with the consent or at the request of
the Required Lenders (or, if required by Section 11.11, all of the Lenders), or
(ii) in the absence of their own gross negligence or willful misconduct as found
in a final non-appealable judgment of a court of competent jurisdiction. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement, any other Credit Document or any Borrowing; (ii) the performance or
observance of any of the covenants or agreements of the Borrower or any
Subsidiary contained herein or in any other Credit Document; (iii) the
satisfaction of any condition specified in Article IV, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness, genuineness, enforceability, value, worth or collectability
hereof or of any other Credit Document or of any other documents or writings
furnished in connection with any Credit Document; and the Administrative Agent
makes no representation of any kind or character with respect to any such
matters mentioned in this sentence. The Administrative Agent may execute any of
its duties under any of the Credit Documents by or through employees, agents,
and attorneys-in-fact and shall not be answerable to the Lenders or any other
Person for the default or misconduct of any such agents or attorneys-in-fact
selected with reasonable care. The Administrative Agent shall not Incur any
liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties. In particular and without limiting
any of the foregoing, the Administrative Agent shall have no responsibility for
confirming the accuracy of any Compliance Certificate or other document or
instrument received by any of them under the Credit Documents. The
96

--------------------------------------------------------------------------------



Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with such Administrative Agent
signed by such owner in form satisfactory to such Administrative Agent. Each of
the Lenders and the Swingline Lender acknowledges that it has independently, and
without reliance on the Administrative Agent, the Swingline Lender or any other
Lender, obtained such information and made such investigations and inquiries
regarding the Borrower and its Subsidiaries as it deems appropriate, and based
upon such information, investigations and inquiries, made its own credit
analysis and decision to extend credit to the Borrower in the manner set forth
in the Credit Documents. It shall be the responsibility of each Lender and the
Swingline Lender to keep itself informed about the creditworthiness and
business, properties, assets, liabilities, condition (financial or otherwise)
and prospects of the Borrower and its Subsidiaries, and the Administrative Agent
shall have no liability whatsoever to any Lender or the Swingline Lender for
such matters. The Administrative Agent shall have no duty to disclose to the
Lenders or the Swingline Lender information that is not required by any Credit
Document to be furnished by the Borrower or any Subsidiaries to the
Administrative Agent at such time, but is voluntarily furnished to the
Administrative Agent (either in its capacity as Administrative Agent or in its
individual capacity).
Section 10.6 Indemnity. The Lenders shall ratably, in accordance with their
Percentages, indemnify and hold the Administrative Agent and its directors,
officers, employees, agents and representatives harmless from and against any
liabilities, losses, costs or expenses suffered or Incurred by it under any
Credit Document or in connection with the transactions contemplated thereby,
regardless of when asserted or arising, except to the extent they are promptly
reimbursed for the same by the Borrower and except to the extent that any event
giving rise to a claim was caused by the gross negligence or willful misconduct
of the party seeking to be indemnified as found in a final non-appealable
judgment of a court of competent jurisdiction; provided that this Section 10.6
shall not limit the Borrower’s reimbursement obligations hereunder. The
obligations of the Lenders under this Section 10.6 shall survive termination of
this Agreement.
Section 10.7 Resignation.
(a)Resignation of Agents. The Administrative Agent may resign at any time and
shall resign upon any removal thereof as a Lender pursuant to the terms of this
Agreement upon at least thirty (30) days’ prior written notice to the Lenders
and the Borrower. Any resignation of the Administrative Agent shall not be
effective until a replacement therefor is appointed pursuant to the terms
hereof. Upon any such resignation of the Administrative Agent, the Required
Lenders and, so long as no Event of Default shall then exist, with the consent
of the Borrower (which consent shall not be unreasonably withheld or delayed)
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and, so long as no
Event of Default shall then exist, with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed) appoint a successor
Administrative Agent which shall be any Lender hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $1,000,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Credit
Documents; and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article X
and all protective provisions of the other Credit Documents shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.
97

--------------------------------------------------------------------------------



(b)Resignation of Issuing Banks. If at any time an Issuing Bank assigns all of
its Commitment and Loans pursuant to Section 11.10, such Issuing Bank may, upon
30 days’ prior written notice to the Borrower, the Administrative Agent, and the
Lenders, resign as an Issuing Bank. In such event, the Borrower may, with the
approval of the Administrative Agent and the acceptance of the duties of an
Issuing Bank by the Lender so requested, request that another Lender serve as
Issuing Bank under this Agreement; provided, however, that the absence of any
successor Issuing Bank shall not affect the resignation of the resigning Issuing
Bank. Any resigning Issuing Bank shall retain all the rights, powers, privileges
and duties of an Issuing Bank under this Agreement with respect to all Letters
of Credit outstanding as of the Closing Date of its resignation and all
Reimbursement Obligations with respect thereto (including the right to require
the Lenders to make Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 2.12). Upon the appointment of any successor
Issuing Bank (i) such successor Issuing Bank shall succeed to and become vested
with all of the rights, powers, privileges and duties of an Issuing Bank under
this Agreement, and (ii) such successor Issuing Bank shall issue Letters of
Credit in substitution for the Letters of Credit, if any, previously issued by
the resigning Issuing Bank that are outstanding at the time of such succession
or make other arrangements satisfactory to the resigning Issuing Bank to
effectively assume the obligations of the resigning Issuing Bank with respect to
such Letters of Credit.
Section 10.8 Sub-Agent. The Sub-Agent has been designated under this Agreement
to carry out certain duties of the Administrative Agent as described herein. The
Sub-Agent shall be subject to each of the obligations in this Agreement to be
performed by the Sub-Agent, and each of the Borrower and the Lenders agrees that
the Sub-Agent shall be entitled to exercise each of the rights and shall be
entitled to each of the benefits of the Administrative Agent under this
Agreement as relate to the performance of its obligations hereunder.
Section 10.9 Collateral and Guaranty Matters. Each Lender (and, by its
acceptance of the benefit of any Lien in Collateral pursuant to the terms of the
Collateral Documents, each holder of the Rate Management and Currency Protection
Obligations, each holder of the Specified Cash Management Obligations and each
other Person for whose benefit the Security Trustee is granted a Lien in
Collateral pursuant to the terms of the Collateral Documents) hereby authorizes
and directs (i) JPMorgan Chase Bank, N.A. to act as Security Trustee under each
Collateral Document, (ii) the Security Trustee, from time to time, to take any
actions with respect to the Collateral or Collateral Documents which may be
necessary to perfect and maintain the Liens upon the Collateral granted pursuant
to the Collateral Documents and to enter into additional Collateral Documents or
amendments to Collateral Documents, as contemplated by Section 6.12 or as
necessary or advisable in connection with transfers or changes to the flag or
vessel and/or ship registry of any Collateral Vessel permitted by Section 6.13,
(iii) the Administrative Agent to, or to instruct the Security Trustee to (A)
release any and all Collateral from the Liens created by the Collateral
Documents, subordinate any Lien on any and all such Collateral and/or release
any and all Guarantors from their respective obligations under the Guaranty and
Collateral Agreement at any time and from time to time in accordance with the
provisions of the Collateral Documents and Section 11.21 and (B) execute and
deliver, and take any action referred to in Section 11.21, to evidence any such
release or subordination and (iv) the Administrative Agent to appoint the
Security Trustee as its mortgagee trustee to receive, hold, administer and
enforce the Collateral Vessel Mortgages covering the Collateral Vessels.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s and/or the Security Trustee’s
authority, as applicable, to release any Collateral from the Liens created by
the Collateral Documents, to subordinate any such Liens and/or to release any
Guarantor from its obligations under the Guaranty and Collateral Agreement, in
each case, pursuant to this Section 10.9.
Section 10.10 Certain ERISA Matters.
98

--------------------------------------------------------------------------------



(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other
Credit Party, that at least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Credit Party, that none of the
Administrative Agent, any Arranger or any of their respective Affiliates is a
fiduciary with respect to the Collateral or the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto).
(c)The Administrative Agent, and each Arranger, hereby informs the Lenders that
each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Credit Documents (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of
99

--------------------------------------------------------------------------------



Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
Section 10.11 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Indebtedness (including by accepting some or all
of the Collateral in satisfaction of some or all of the Indebtedness pursuant to
a deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Indebtedness owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Indebtedness with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Indebtedness which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 11.11), (iv) the Administrative Agent on
behalf of such acquisition vehicle or vehicles shall be authorized to issue to
each of the Secured Parties, ratably on account of the relevant Indebtedness
that was credit bid, interests, whether as equity, partnership interests,
limited partnership interests or membership interests, in any such acquisition
vehicle and/or debt instruments issued by such acquisition vehicle, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (v) to the extent that Indebtedness that is assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Indebtedness
assigned to the acquisition vehicle exceeds the amount of Indebtedness credit
bid by the acquisition vehicle or otherwise), such Indebtedness shall
automatically be reassigned to the Secured Parties pro rata with their original
interest in such Indebtedness and the Equity Interests and/or debt instruments
issued by any acquisition vehicle on account of such Indebtedness shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Indebtedness of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Administrative Agent may reasonably request in connection with the formation of
any acquisition vehicle,
100

--------------------------------------------------------------------------------



the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.


ARTICLE XI MISCELLANEOUS
Section 11.1 No Waiver; etc. No delay or failure on the part of the
Administrative Agent, any Lender, the Swingline Lender or any Issuing Bank, or
on the part of the holder or holders of any Notes, in the exercise of any power,
right or remedy under any Credit Document shall operate as a waiver thereof or
as an acquiescence in any default, nor shall any single or partial exercise
thereof preclude any other or further exercise of any other power, right or
remedy. To the fullest extent permitted by applicable law, the powers, rights
and remedies under the Credit Documents of the Administrative Agent, the
Lenders, the Issuing Banks and the Swingline Lender and the holder or holders of
any Notes are cumulative to, and not exclusive of, any powers, rights or
remedies any of them would otherwise have.
Section 11.2 Non-Business Day. Subject to Section 2.4, if any payment of
principal or interest on any portion of any Loan, any Reimbursement Obligation,
or any other Obligation shall fall due on a day which is not a Business Day,
interest or fees (as applicable) at the rate, if any, such portion of any Loan,
any Reimbursement Obligation, or other Obligation bears for the period prior to
maturity shall continue to accrue in the manner set forth herein on such
Obligation from the stated due date thereof to the next succeeding Business Day,
on which the same shall instead be payable.
Section 11.3 Documentary Taxes. The Borrower agrees that it will pay any
documentary, stamp, intangible or similar Taxes payable with respect to any
Credit Document or under or in connection with any Letter of Credit, including
interest and penalties, in the event any such Taxes are assessed irrespective of
when or against whom such assessment is made, other than any such Taxes imposed
as a result of any transfer of an interest in a Credit Document. Each Lender,
each Issuing Bank and the Swingline Lender that determines to seek compensation
under this Section 11.3 shall give written notice to the Borrower and, in the
case of a Lender, an Issuing Bank or the Swingline Lender other than the
Administrative Agent, the Administrative Agent of the circumstances that entitle
such Lender, such Issuing Bank or the Swingline Lender to such compensation no
later than one calendar year after such Lender, such Issuing Bank or the
Swingline Lender receives actual notice or obtains actual knowledge of the law,
rule, order or interpretation or occurrence of another event giving rise to a
claim hereunder. In any event, the Borrower shall not have any obligation to pay
any amount with respect to claims under this Section 11.3 accruing prior to the
one year anniversary preceding such written demand (except that, if the
applicable event giving rise to such Taxes is retroactive, then the one year
calendar period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 11.4 Survival of Representations. All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made until Security Termination.
Section 11.5 Survival of Indemnities. All indemnities and all provisions
relative to reimbursement to the Lenders, the Swingline Lender and the Issuing
Banks of amounts sufficient to protect the yield of the Lenders, the Swingline
Lender and the Issuing Banks with respect to the Loans and the L/C Obligations,
including Section 2.11, Section 3.3, Section 8.6, Section 9.3, Section 11.3 and
Section 11.13 hereof, shall, subject to Section 9.3(c), survive the Security
Termination.
101

--------------------------------------------------------------------------------



Section 11.6 Setoff; Pro Rata Sharing. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence of, and throughout the continuance of, any Event of
Default, each Lender, each Issuing Bank and the Swingline Lender and each
subsequent holder of any Note or any of their respective Affiliates is hereby
authorized by the Borrower at any time or from time to time, without prior
notice to the Borrower or any other Person, any such prior notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts, and
in whatever currency denominated) and any other Indebtedness at any time owing
by that Lender, the Swingline Lender or that Issuing Bank or that subsequent
holder or any of their respective Affiliates to or for the credit or the account
of the Borrower, whether or not matured, against and on account of the due and
unpaid obligations and liabilities of the Borrower to that Lender, the Swingline
Lender or that Issuing Bank or that subsequent holder under the Credit
Documents, irrespective of whether or not that Lender, the Swingline Lender or
that Issuing Bank or that subsequent holder shall have made any demand
hereunder. Each Lender, the Swingline Lender or each Issuing Bank or any of
their respective Affiliates shall promptly give notice to the Borrower of any
action taken by it under this Section 11.6, provided that any failure of such
Lender, the Swingline Lender or such Issuing Bank or any of their respective
Affiliates to give such notice to the Borrower shall not affect the validity of
such setoff. Except as otherwise provided herein, each Lender, the Swingline
Lender and each Issuing Bank agrees with each other Lender, the Swingline Lender
and each other Issuing Bank a party hereto that if such Lender, the Swingline
Lender or such Issuing Bank receives and retains any payment, whether by setoff
or application of deposit balances or otherwise, in respect of the Loans or L/C
Obligations in excess of its ratable share of payments on all such Obligations
then owed to the Lenders, the Swingline Lender and the Issuing Banks hereunder,
then such Lender, the Swingline Lender or such Issuing Bank shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans and L/C Obligations and participations therein held by
each such other Lender, Swingline Lender or Issuing Bank as shall be necessary
to cause such Lender, Swingline Lender or such Issuing Bank to share such excess
payment ratably with all the other Lenders, the Swingline Lender and the Issuing
Banks; provided, however, that if any such purchase is made by any Lender,
Swingline Lender or any Issuing Bank, and if such excess payment or part thereof
is thereafter recovered from such purchasing Lender, Swingline Lender or Issuing
Bank, the related purchases from the other Lenders, Swingline Lender or the
Issuing Banks shall be rescinded ratably and the purchase price restored as to
the portion of such excess payment so recovered, but without interest; provided,
further, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.
Section 11.7 Notices.
(a)Except as otherwise specified herein and except as otherwise provided in
Section 11.7(b), all notices under the Credit Documents shall be in writing
(including email or facsimile) and shall be given to a party hereunder at its
address, email address or facsimile number set forth below or such other
address, email address or facsimile number as such party may hereafter specify
by notice to the Administrative Agent and the Borrower, given by courier, by
United States certified or registered mail, by facsimile or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Credit Documents to the Lenders shall be
addressed to their respective domestic Lending Offices in the United States at
the respective addresses, email addresses or facsimile numbers, or telephone
numbers set forth on their applicable Administrative Questionnaire provided to
the Administrative Agent and the Borrower or, in the case of Persons becoming
Lenders pursuant to Assignment Agreements, on their
102

--------------------------------------------------------------------------------



applicable Assignment Agreements, and to the Borrower, the Administrative Agent,
the Security Agent, the Swingline Lender and the Issuing Banks:

To the Borrower:
Sea-Vista I LLC
2200 Eller Drive, PO Box 13038
Fort Lauderdale, FL 33316
Attention:  Legal Department
Fax:  281-527-1772
Email:  probinson@ckor.com




To the Administrative Agent and the Security Agent
JPMorgan Chase Bank, N.A.
10 S Dearborn St L2
Chicago, IL  60603
Attention: Muoy Lim
Telephone: 312-732-2024
Facsimile: 888-303-9732
Email: jpm.agency.servicing.1@jpmorgan.com




To the Swingline Lender:
JPMorgan Chase Bank, N.A.
10 S Dearborn St L2
Chicago, IL 60603
Attention: Muoy Lim
Telephone: 312-732-2024
Facsimile: 888-303-9732
Email: jpm.agency.servicing.1@jpmorgan.com




To Issuing Banks:
JPMorgan Chase Bank, N.A.
10 S Dearborn St L2
Chicago, IL  60603
Attention: Muoy Lim
Telephone: 312-732-2024
Facsimile: 312-256-2608
Email:  Chicago.LC.Agency.Activity.Team@jpmorgan.com

Each such notice, request or other communication shall be effective (i) if given
by facsimile or email, when such fax or email is transmitted to the facsimile
number or email address specified in this Section 11.7 or pursuant to Section
11.10 and a confirmation of receipt of such fax or email has been received by
the sender, (ii) if given by courier, when delivered, (iii) if given by mail,
five (5) days after such communication is deposited in the mail, certified or
registered with return receipt requested, or (iv) if given by any other means,
when delivered at the addresses specified in this Section 11.7, or pursuant to
Section 11.10; provided that any notice given pursuant to Article II shall be
effective only upon receipt and, provided, further, that any notice that but for
this proviso would be effective after the close of business on a Business Day or
on a day that is not a Business Day shall be effective at the opening of
business on the next Business Day.
Notwithstanding the foregoing, materials required to be delivered pursuant to
Section 6.6 shall be delivered to the Administrative Agent as specified in
Section 11.7(b) or as otherwise specified to the Borrower by the Administrative
Agent; provided that any communication that (A) relates to a request for a new,
or a conversion of an existing, Loan or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (B) relates
to the payment of any principal or other amount due
103

--------------------------------------------------------------------------------



under this Agreement prior to the scheduled date therefor, (C) provides notice
of any Default or Event of Default or (D) is required to be delivered to satisfy
any condition precedent to the effectiveness of any provision of this Agreement
and/or any Loan, Letter of Credit, increase of any Letter of Credit or other
extension of credit hereunder, shall be in writing (including facsimile or email
communication) and mailed, faxed or delivered pursuant to this Section 11.7(a).
(b)The Borrower will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to a request for a new, or a conversion of an existing, Loan, a new
Letter of Credit, any increase of any Letter of Credit, or other extension of
credit (including any election of an interest rate or Interest Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default or Event of Default or (iv) is required to be delivered to satisfy
any condition precedent to the effectiveness of any provision of this Agreement
and/or any Loan, Letter of Credit, increase of any Letter of Credit or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium to Tesfaye Anteneh at
tesfaye.a.anteneh@jpmorgan.com.
The Borrower further agrees that the Administrative Agent may make the
Communications available to the Swingline Lender, the Lenders and the Issuing
Banks by posting the Communications on Intralinks or a substantially similar
electronic transmission system (the “Platform”). The Borrower acknowledges that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES OR ANY OF THE RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES OF THE ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE TRANSMISSION BY THE BORROWER, ANY OF
THE AGENT PARTIES OR ANY OTHER PERSON OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its email address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each of the Lenders, the Swingline Lender
104

--------------------------------------------------------------------------------



and the Issuing Banks agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender,
Swingline Lender or Issuing Bank, as the case may be, for purposes of the Credit
Documents. Each of the Lenders, the Swingline Lender and the Issuing Banks
agrees (i) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s, Swingline Lender’s
or such Issuing Bank’s, as the case may be, email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.
Nothing herein shall prejudice the right of the Administrative Agent, any
Issuing Bank, the Swingline Lender or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document.
Section 11.8 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, each of which when executed shall be deemed an original, but all such
counterparts taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic method of transmission (in .pdf format) shall be
effective as delivery of a manually executed original counterpart of this
Agreement.
Section 11.9 Successors and Assigns. This Agreement shall be binding upon the
Borrower, each of the Lenders, the Issuing Banks, the Swingline Lender, the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, each of the Lenders, the Issuing Banks,
the Swingline Lender, the Administrative Agent and their respective successors
and assigns, including any subsequent holder of any Note; provided, however, (i)
the Borrower may not assign any of its rights or obligations under this
Agreement or any other Credit Document without the written consent of all
Lenders, the Issuing Banks, the Swingline Lender and the Administrative Agent,
(ii) the Administrative Agent may not assign any of its rights or obligations
under this Agreement or any Credit Document except in accordance with Article X,
and (iii) no Lender or Issuing Bank may assign any of its rights or obligations
under this Agreement or any other Credit Document except in accordance with
Section 11.10. Any Lender, the Swingline Lender or any Issuing Bank may at any
time pledge or assign all or any portion of its rights under this Agreement and
the Notes issued to it (i) to a Federal Reserve Bank or the European Central
Bank to secure extensions of credit by such Federal Reserve Bank or the European
Central Bank to such Lender, Swingline Lender or Issuing Bank, or (ii) in the
case of any Lender that is a fund comprised in whole or in part of commercial
loans, to a trustee for such fund in support of such Lender’s obligations to
such trustee; provided that no such pledge or assignment shall release a Lender,
Swingline Lender or Issuing Bank from any of its obligations hereunder or
substitute any such Federal Reserve Bank or the European Central Bank or such
trustee for such Lender, Swingline Lender or Issuing Bank as a party hereto and
the Borrower, the Administrative Agent, the other Lenders, the Swingline Lender
and the Issuing Banks shall continue to deal solely with such Lender, Swingline
Lender or Issuing Bank in connection with the rights and obligations of such
Lender, Swingline Lender and Issuing Bank under this Agreement.
Section 11.10 Participations in Loans and Notes; Sales and Transfers of Loans
and Notes.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with Section 11.10(b), (ii) to any Eligible Assignee by way of participation in
accordance with the provisions of Section 11.10(d), or (iii) by way of pledge or
assignment
105

--------------------------------------------------------------------------------



of a security interest subject to the restrictions of Section 11.10(e) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.10(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) to an Eligible Assignee; provided that any such assignment shall be subject
to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in Section 11.10(b)(i)(B)
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in Section 11.10(b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than $10,000,000, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the Facilities on
a non-pro rata basis.
(iii)Required Consents. In addition to the consents for any assignments required
by Section 11.10(b)(i)(B):
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such
106

--------------------------------------------------------------------------------



Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, or (ii) any Term Loans to a Person who is not a Lender, an Affiliate of
a Lender or an Approved Fund; and
(C)the consent of each Issuing Bank and Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.
(iv)Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,600; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.10, from and after the effective date
specified in each Assignment Agreement, the assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Section
11.13 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not
107

--------------------------------------------------------------------------------



comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section 11.10.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any
Eligible Assignee (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights or obligations under this Agreement (including all or a portion of its
Commitment or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.6 with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of each
Lender hereunder and that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Section 9.3, Section 2.11
and Section 3.3 and (subject to the requirements and limitations therein,
including the requirements under Section 3.3(b) (it being understood that the
documentation required under Section 3.3(b) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 9.6 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 9.3 or
Section 3.3, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
9.6 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.6 as though it
were a Lender; provided that such Participant agrees to be subject to Section
11.6 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the
108

--------------------------------------------------------------------------------



extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)Disqualified Institutions.
(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment Agreement with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (f)(i)
shall not be void, but the other provisions of this clause (f) shall apply;
provided further that any assignment to any Person, including a Disqualified
Institution, made without the consent of the Borrower shall be invalid if the
Borrower’s consent is required for such assignment under this Section 11.10.
(ii)If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, (B) in the case of outstanding Term Loans held
by Disqualified Institutions, purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans of such Term Loans, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.10), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.
(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or
109

--------------------------------------------------------------------------------



participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Credit Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Bankruptcy Plan, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Bankruptcy Plan,
(2) if such Disqualified Institution does vote on such Bankruptcy Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Bankruptcy Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).
(iv)The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.
Section 11.11 Amendments, Waivers and Consents. Any provision of the Credit
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) in the case of this Agreement, the Borrower, the
Required Lenders, and if the rights or duties of the Administrative Agent, the
Swingline Lender or any Issuing Bank are affected thereby, the Administrative
Agent, the Swingline Lender or such Issuing Bank, as the case may be, and (b) in
the case of any other Credit Document, each party thereto and the Administrative
Agent (with the consent of the Required Lenders), provided that:
(i)no amendment or waiver shall (A) increase or extend any Commitment of any
Lender without the consent of such Lender, or (B) reduce the amount of or
postpone the date for any scheduled payment of any principal of or interest
(including any reduction in the rate of interest unless such reduction is
otherwise provided herein) on any Loan or Reimbursement Obligation or of any fee
payable hereunder, without the consent of each Lender and Issuing Bank owed any
such Obligation, (C) release any Collateral for any Collateralized Obligations
(other than as provided in accordance with Section 8.4) without the consent of
all Lenders, (D) release all or substantially all of the value of the Guaranties
of the Guarantors under the Guaranty and Collateral Agreement or all or
substantially all of the Collateral (except as expressly provided for in the
Guaranty and Collateral Agreement, the Collateral Documents or Section 11.21)
without the consent of all Lenders, (E) waive the provisions of Article IV
hereof without in each such case the consent of all Lenders, (F) change any
provision requiring ratable funding or sharing of payments without the consent
of all Lenders or (G) amend or waive this Section 11.11, the definition herein
of “Required Lenders” or the number of Lenders required to take any action under
any other provision of the Credit Documents without the consent of each Lender
directly and adversely affected thereby;
(ii)notwithstanding anything to the contrary herein, (A) any Borrowing Request
may be amended with the consent of only the Borrower and the Administrative
Agent, (B) any Swingline Request may be amended with the consent of only the
Borrower and the Swingline Lender, (C) any Application may be amended with the
consent of only the Borrower and the applicable Issuing Bank and (D) any Letter
of Credit may be amended only in accordance with Section 2.12; and
110

--------------------------------------------------------------------------------



(iii)notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (B) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Section 11.12 Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 11.13 Legal Fees, Other Costs and Indemnification.
(a)The Borrower, upon written demand by the Administrative Agent, agrees to pay
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent (including the reasonable fees and disbursements of one legal counsel to
the Administrative Agent, plus, if reasonably required by the Administrative
Agent, one local counsel in each appropriate jurisdiction) in connection with
the preparation and execution of the Credit Documents (not to exceed such amount
previously agreed to by the Administrative Agent), and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated therein
are consummated. The Borrower further agrees to indemnify and hold harmless each
Lender, each Affiliate of a Lender, the Arrangers, each Issuing Bank, the
Swingline Lender, the Administrative Agent, and their respective directors,
officers, employees and agents (collectively, the “Indemnified Parties”),
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including the reasonable fees of one legal counsel for the Indemnified
Parties, plus one local counsel in each appropriate jurisdiction and, in the
case of an actual or perceived conflict of interest, another firm of counsel for
the Indemnified Party affected by such conflict, and other reasonable expenses
of litigation or preparation therefor, whether or not such Indemnified Party is
a party thereto) which any of them may pay or Incur as a result of (a) any
action, suit or proceeding by any third party or Governmental Authority against
such Indemnified Party and relating to any Credit Document, the Loans, any
Letter of Credit, or the application or proposed application by the Borrower of
the proceeds of any Loan or use of any Letter of Credit, REGARDLESS OF WHETHER
SUCH CLAIMS OR ACTIONS ARE FOUNDED IN WHOLE OR IN PART UPON THE ALLEGED SIMPLE
OR CONTRIBUTORY NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES, (b) any
investigation of any third party or any Governmental Authority involving any
Lender, any Affiliate of a Lender, the Arrangers, any Issuing Bank, the
Swingline Lender or the Administrative Agent (in each case, in such capacity
hereunder) and related to any use made or proposed to be made by the Borrower of
the proceeds of any Loan, or use of any Letter of Credit or any transaction
financed or to be financed in whole or in part, directly or indirectly with the
proceeds of any Loan or Letter of Credit, and (c) any investigation of any third
party or any Governmental Authority, litigation or proceeding involving any
Lender, any Affiliate of a Lender, the Arrangers, the Swingline Lender, any
Issuing Bank or the Administrative Agent (in each case, in such capacity
hereunder) and related to any environmental cleanup, audit, compliance or other
matter relating to any Environmental Law or the presence of any Hazardous
Material (including any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under any Environmental Law) with respect to the
Borrower, regardless of whether caused by, or within the control of, the
Borrower, provided, however, that the Borrower shall not be obligated to
indemnify any Indemnified Party for any of the foregoing (i) arising out of such
Indemnified Party’s gross negligence, willful misconduct or violation of law or
willful breach of its obligations hereunder as found in a final non-appealable
judgment of a court of competent jurisdiction or as expressly agreed in writing
by such Indemnified Party, (ii) to the extent arising from a litigation, claim
or proceeding solely among Indemnified Parties (other than a litigation, claim
or proceeding brought against the Administrative Agent in its capacity as such
or to the extent arising from the actions of a Credit Party)
111

--------------------------------------------------------------------------------



or (iii) to the extent such indemnification relates to Taxes, except any Taxes
arising from a non-Tax claim and except as provided in Section 11.3. The
Borrower, upon written demand by the Administrative Agent, a Lender, an
Affiliate of a Lender, the Arrangers, the Swingline Lender or an Issuing Bank at
any time, shall reimburse the Administrative Agent or such Lender, Affiliate of
a Lender, Arranger, Swingline Lender or Issuing Bank for any reasonable legal or
other expenses Incurred in connection with investigating or defending against
any of the foregoing, except if the same is excluded from indemnification
pursuant to the provisions of the preceding sentence. Each Indemnified Party
agrees to contest any indemnified claim if requested by the Borrower, in a
manner reasonably directed by the Borrower, with counsel selected by the
Indemnified Party and approved by the Borrower, which approval shall not be
unreasonably withheld or delayed. Any Indemnified Party that proposes or intends
to settle or compromise any such indemnified claim shall give the Borrower
written notice of the terms of such settlement or compromise reasonably in
advance of settling or compromising such claim or proceeding and shall obtain
the Borrower’ prior written consent thereto, which consent shall not be
unreasonably withheld or delayed; provided that the Indemnified Party shall not
be restricted from settling or compromising any such claim if (i) the
Indemnified Party waives its right to indemnity from the Borrower in respect of
such claim and such settlement or compromise does not materially increase the
Borrower’ liability pursuant to this Section 11.13 to any related party of such
Indemnified Party, (ii) an Event of Default as described in Section 8.1(a), (b)
(as a result of a default under Section 7.7), (f) or (g) or has occurred and is
continuing or (iii) the Indemnified Party reasonably believes the Credit Parties
will not be able to satisfy the full amount of such claim and the Credit Parties
have failed to provide sufficient collateral to the Indemnified Party to secure
the value of such claim.
(b)To the extent that any Credit Party fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under Section
11.13(a), each Lender severally agrees to pay to such Issuing Bank or the
Administrative Agent within ten (10) days of demand therefor, as the case may
be, such Lender’s Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.
Section 11.14 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a)THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AND THE RIGHTS AND DUTIES OF
THE PARTIES THERETO, SHALL, EXCEPT AS OTHERWISE PROVIDED IN CERTAIN OF THE OTHER
CREDIT DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK.
(b)TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO AGREE
THAT ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE ISSUING BANKS, OR A CREDIT PARTY MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN
THE BOROUGH OF MANHATTAN FOR
112

--------------------------------------------------------------------------------



THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO
BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.
THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE BORROWER HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS.
(c)TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
(d)EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11.7. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
(e)EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, THE
SWINGLINE LENDER AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION
11.14 OR OTHERWISE RELATING TO THE CREDIT DOCUMENTS ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES);
PROVIDED THAT THIS WAIVER DOES NOT LIMIT ANY OF THE BORROWER’S INDEMNIFICATION
OBLIGATIONS HEREUNDER.
Section 11.15 Confidentiality. Each of the Administrative Agent, the Issuing
Banks, the Swingline Lender and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to their respective Affiliates, to prospective Lenders and
Participants, and to prospective counterparties under hedging, swap or
derivatives agreements, and their respective directors, officers, employees and
agents, including accountants, legal counsel and other advisors who have reason
to use such Information in connection with the evaluation, administration or
enforcement of the transactions contemplated by this Agreement (subject to
similar confidentiality provisions as provided herein) solely for purposes of
evaluating such Information, (ii) to the extent requested by any
113

--------------------------------------------------------------------------------



regulatory authority or self-regulatory body, (iii) to the extent required by
applicable law or regulation or by any subpoena or similar legal process, (iv)
in connection with the exercise of any remedies hereunder or any proceedings
relating to this Agreement or the other Credit Documents, (v) with the written
consent of the Borrower, or (vi) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section 11.15, or
(B) becomes available on a non-confidential basis from a source other than the
Borrower or its Affiliates, or the Lenders or their respective Affiliates,
excluding any Information from such source which, to the actual knowledge of the
Administrative Agent, the Issuing Banks, the Swingline Lender or Lender
receiving such Information, has been disclosed by such source in violation of a
duty of confidentiality to the Borrower or any of its Affiliates. For purposes
hereof, “Information” means all information received by the Administrative
Agent, the Lenders, the Swingline Lender or the Issuing Banks from the Borrower
or any of its Subsidiaries relating to the Borrower, any of its Subsidiaries or
their respective businesses, other than any such information (i) that is
available to the Administrative Agent, the Lenders, the Swingline Lender or the
Issuing Banks on a non-confidential basis prior to disclosure by the Borrower or
such Subsidiary and (ii) pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry, but excluding any Information from a source which,
to the actual knowledge of the Administrative Agent, the Issuing Banks, the
Swingline Lender or the Lender receiving such Information, has been disclosed by
such source in violation of a duty of confidentiality to the Borrower or any
Affiliate thereof. The Administrative Agent, the Issuing Banks, the Swingline
Lender and the Lenders shall be considered to have complied with their
respective obligations if they have exercised the same degree of care to
maintain the confidentiality of such Information as they would accord their own
confidential information.
Section 11.16 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 11.17 Currency Conversion. All payments of Obligations under this
Agreement, the Notes or any other Credit Document shall be made in U.S. Dollars.
If any payment of any Obligation, whether through payment by any Credit Party or
the proceeds of any Collateral, shall be made in a currency other than the
currency required hereunder, such amount shall be converted into the currency
required hereunder at the rate determined by the Administrative Agent or the
applicable Issuing Bank, as applicable, as the rate quoted by it in accordance
with methods customarily used by such Person for such or similar purposes as the
spot rate for the purchase by such Person of the required currency with the
currency of actual payment through its principal foreign exchange trading office
(including, in the case of the Administrative Agent, the Sub-Agent) at
approximately 11:00 A.M. (local time at such office) two (2) Business Days prior
to the date of such conversion, provided that the Administrative Agent or such
Issuing Bank, as applicable, may obtain such spot rate from another financial
institution actively engaged in foreign currency exchange if the Administrative
Agent or such Issuing Bank, as applicable, does not then have a spot rate for
the required currency. The parties hereto hereby agree, to the fullest extent
that they may effectively do so under applicable law, that (i) if for the
purposes of obtaining any judgment or award it becomes necessary to convert from
any currency other than the currency required hereunder into the currency
required hereunder any amount in connection with the Obligations, then the
conversion shall be made as provided above on the Business Day before the day on
which the judgment or award is given, (ii) in the event that there is a change
in the applicable conversion rate prevailing between the Business Day before the
day on which the judgment or award is given and the date of payment, the
Borrower will pay to the Administrative Agent, for the benefit of the Lenders,
such additional amounts (if any) as may be necessary, and the Administrative
Agent, on behalf of the Lenders, will pay to the Borrower such excess amounts
(if any) as result from such change in the rate of exchange, to assure that the
amount paid on such date is the amount in such other currency, which when
converted at the conversion rate described herein on
114

--------------------------------------------------------------------------------



the date of payment, is the amount then due in the currency required hereunder,
and (iii) any amount due from the Borrower under this Section 11.17 shall be due
as a separate debt and shall not be affected by judgment or award being obtained
for any other sum due.
Section 11.18 [Reserved].
Section 11.19 Final Agreement. The Credit Documents constitute the entire
understanding among the Credit Parties, the Lenders, the Swingline Lender, the
Issuing Banks, and the Administrative Agent and supersede all earlier or
contemporaneous agreements, whether written or oral, concerning the subject
matter of the Credit Documents. THIS WRITTEN AGREEMENT TOGETHER WITH THE OTHER
CREDIT DOCUMENTS REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
Section 11.20 Officer’s Certificates. It is not intended that any certificate of
any Authorized Officer of any Credit Party delivered to the Administrative Agent
or any Lender pursuant to this Agreement shall give rise to any personal
liability on the part of such Authorized Officer.
Section 11.21 Release of Collateral and Guarantors.
(a)Any Lien on any Collateral granted to or held by, and any Guaranty of a
Guarantor of the Obligations to, the Administrative Agent and/or the Security
Trustee under any Credit Document shall automatically be released, terminated
and discharged (as used in this Section 11.21, “released”) without the need for
any further action by any Person: (i) upon Security Termination, (ii) with
respect to any such Lien, in the event that any asset constituting Collateral
is, or is to be, Disposed of as part of, or in connection with, any transaction
not prohibited hereunder or under any other Credit Document or (iii) to the
extent approved, authorized or ratified in writing in accordance with Section
11.11.
(b)In addition, the Security Trustee and/or the Administrative Agent, as
applicable, shall, without the need for any further action by any Person,
subordinate or release any Lien on any Collateral granted to or held by the
Security Trustee and/or the Administrative Agent, respectively, under any Credit
Document to the holder of any Permitted Lien described in Section 7.2(g).
(c)In the case of any release or subordination described in this Section 11.21,
the Administrative Agent and/or the Security Trustee, as applicable, shall, at
the Borrower’ expense, promptly execute and deliver to the applicable Credit
Party such documents as such Credit Party or the Borrower may reasonably request
to evidence such release or subordination and take such additional actions as
may from time to time be reasonably requested by the applicable Credit Party or
the Borrower to effect the foregoing.
Section 11.22 Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
Section 11.23 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other
115

--------------------------------------------------------------------------------



modification hereof or of any other Credit Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A)
each of the Administrative Agent, each Lender and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) neither the Administrative Agent nor, the Arrangers nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. The Borrower hereby acknowledges
and agrees that in no event shall the Administrative Agent, the Arrangers or any
Lender be subject to any fiduciary or other duties which are not expressly
provided for herein in connection with the transactions contemplated hereby.
Section 11.24 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 11.25 Acknowledgment Regarding Any Supported QFCs. To the extent that
the Credit Documents provide support, through a guarantee or otherwise, for
hedging agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated
116

--------------------------------------------------------------------------------



thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Credit Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


[The remainder of this page is intentionally left blank.]





117

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


SEA-VISTA I LLC, as Borrower










By:  


Name:  


Title:  









[Signature Page to Amended & Restated Credit Agreement]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swingline Lender, Issuing
Bank and Lender










By:  


Name:  


Title:  





[Signature Page to Amended & Restated Credit Agreement]

--------------------------------------------------------------------------------







REGIONS BANK, as
as a Lender










By:  


Name:  


Title:  





[Signature Page to Amended & Restated Credit Agreement]

--------------------------------------------------------------------------------







DNB CAPITAL LLC, as
as a Lender










By:  


Name:  


Title:  







[Signature Page to Amended & Restated Credit Agreement]

--------------------------------------------------------------------------------





TRUIST BANK, as a Lender










By:  


Name:  


Title:  





[Signature Page to Amended & Restated Credit Agreement]

--------------------------------------------------------------------------------







BMO HARRIS BANK, N.A., as a Lender










By:  


Name:  


Title:  





[Signature Page to Amended & Restated Credit Agreement]

--------------------------------------------------------------------------------







HANCOCK WHITNEY BANK, as a Lender










By:  


Name:  


Title:  





[Signature Page to Amended & Restated Credit Agreement]

--------------------------------------------------------------------------------







PRUDENTIAL, as a Lender










By:  


Name:  


Title:  







[Signature Page to Amended & Restated Credit Agreement]

--------------------------------------------------------------------------------




ANNEX I
REVOLVING COMMITMENTS

LenderRevolvingCommitmentJPMorgan Chase Bank, N.A.$16,000,000.00Regions
Bank$15,000,000.00DNB Capital LLC$15,000,000.00Truist Bank$13,500,000.00BMO
Harris Bank, N.A.$13,500,000.00Hancock Whitney
Bank$13,500,000.00Prudential$13,500,000.00Total$100,000,000.00








[Signature Page to Amended & Restated Credit Agreement]

--------------------------------------------------------------------------------



ANNEX II
PRICING SCHEDULE

APPLICABLE MARGINLEVEL I STATUSLEVEL II STATUSLEVEL III STATUSLEVEL IV
STATUSLIBO Rate2.00%2.25%2.50%2.75%Base Rate1.00%1.25%1.50%1.75%



APPLICABLE COMMITMENT
FEE RATE
LEVEL I STATUSLEVEL II STATUSLEVEL III STATUSLEVEL IV STATUSCommitment
Fee0.50%0.50%0.50%0.50%




APPLICABLE LETTER OF CREDIT FEE RATELEVEL I STATUSLEVEL II STATUSLEVEL III
STATUSLEVEL IV STATUSLetter of
Credit Fee Rate2.00%2.25%2.50%2.75%

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:
“Level I Status” exists at any date if, as of the last day of the Fiscal Quarter
of the Borrower, the Leverage Ratio is less than or equal to 2.00 to 1.00.
“Level II Status” exists at any date if, as of the last day of the Fiscal
Quarter of the Borrower, the Leverage Ratio is greater than 2.00 to 1.00 and
less than or equal to 3.00 to 1.00.
“Level III Status” exists at any date if, as of the last day of the Fiscal
Quarter of the Borrower, the Leverage Ratio is greater than 3.00 to 1.00 and
less than or equal to 3.50 to 1.00.
“Level IV Status” exists at any date if, as of the last day of the Fiscal
Quarter of the Borrower, the Leverage Ratio is greater than 3.50 to 1.00.
“Status” means either Level I Status, Level II Status or Level III Status.
The Applicable Margin, Applicable Commitment Fee Rate and Applicable Letter of
Credit Fee Rates shall be determined based on the Leverage Ratio set forth in
the most recently delivered Compliance Certificate. Adjustments, if any, to the
Applicable Margin, Applicable Commitment Fee Rate, or Applicable Letter of
Credit Fee Rate shall be effective five (5) Business Days after the
Administrative Agent has received the applicable Compliance Certificate, except
that the Applicable Margin on a Eurodollar Loan shall be adjusted after the last
day of the then current Interest Period with respect thereto. If the Borrower
fails to deliver a Compliance Certificate to the Administrative Agent at the
time required by Section 6.6(c), then the Applicable Margin, Applicable
Commitment Fee Rate and Applicable Letter of Credit Fee Rate shall be deemed to
be determined at Level III Status until the date



--------------------------------------------------------------------------------



the applicable Compliance Certificate is so delivered (at which time, the Status
shall be based upon the Leverage Ratio set forth in such Compliance
Certificate).
In the event that any Compliance Certificate delivered pursuant to Section
6.6(c) is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher or lower
Applicable Margin, Applicable Commitment Fee Rate and/or Applicable Letter of
Credit Fee Rate for any period (each, an “Applicable Period”) than the
Applicable Margin, Applicable Commitment Fee Rate and/or Applicable Letter of
Credit Fee Rate actually applied for such Applicable Period, the Borrower shall
immediately (a) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (b) determine the Applicable Margin,
Applicable Commitment Fee Rate and/or Applicable Letter of Credit Fee Rate for
such Applicable Period based upon the corrected Compliance Certificate, and (c)
immediately pay to the Administrative Agent for the benefit of the Lenders the
net accrued additional interest and other fees owing as a result of such changes
in the Applicable Margin, Applicable Commitment Fee Rate and/or Applicable
Letter of Credit Fee Rate for each such Applicable Period, which payment shall
be promptly distributed by the Administrative Agent to the Lenders entitled
thereto. The Borrower’s obligations under this paragraph shall survive Security
Termination for a period of six (6) months, at which time all of the Borrower’s
obligations hereunder shall automatically terminate and be of no further force
and effect.






--------------------------------------------------------------------------------



ANNEX III
2019 TERM LOAN COMMITMENTS

Lender2019 Term Loan CommitmentJPMorgan Chase Bank, N.A.$16,000,000.00Regions
Bank$15,000,000.00DNB Capital LLC$15,000,000.00Truist Bank$13,500,000.00BMO
Harris Bank, N.A.$13,500,000.00Hancock Whitney
Bank$13,500,000.00Prudential$13,500,000.00Total$100,000,000.00




